UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (Amendment No. 1) Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: x Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) o Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-12 BREDA TELEPHONE CORP. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: (3)Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 240.0-11 and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: March 10, 2011 Dear Shareholders: You are cordially invited to a special meeting of the shareholders of Breda Telephone Corp. to be held at the Breda Legion Hall located at 208 Main, Breda, Iowa, on Wednesday, March 30, 2011, commencing at 6:30 p.m. The following documents are being provided to you along with this letter: 1. Notice of Special Meeting of Shareholders 2. Proxy Statement, with Appendices A-D 3. Ballot 4. Two ballot envelopes If, however, you are the holder of only shares of the Class B Common Stock, your package does not include a ballot or ballot envelopes because the Class B Common Stock does not have voting rights on the articles of restatement which will be presented for approval by the holders of the Class A Common Stock at the meeting. The purpose of the special meeting is to consider and vote upon the approval and adoption of articles of restatement for Breda.The primary amendments that are included in the articles of restatement will effectuate a reclassification of each existing outstanding share of the Series 1 Class A Common Stock, Series 2 Class A Common and Series 3 Class A Common Stock of Breda into one share of the Series 1 Class A Common Stock, Series 2 Class A Common Stock, Series 1 Class C Common Stock or Series 2 Class C Common Stock that are authorized by the articles of restatement.The Class C Common Stock has limited voting rights.The reclassification will not change any shareholder's right to receive any dividends or other distributions of assets by Breda, with dividends and any other distributions to continue to be made based upon the shareholders' respective ownership of the outstanding shares of Breda, whether the shares are Class A Common Stock, Class B Common Stock or Class C Common Stock.The class and series of stock to be received by each shareholder of the Class A Common Stock is based on the different categories of shareholders that are set out in the articles of restatement. The primary and intended effect of the articles of restatement and the reclassification of Breda's outstanding shares of Class A Common Stock is to reduce the total number of shareholders of the Class A Common Stock of Breda to below 300, which will allow Breda to then terminate the registration of its Class A Common Stock under the Securities Exchange Act of 1934.Breda will then be able to stop filing all reports with the Securities and Exchange Commission with respect to its Class A Common Stock.The shares of the Class B Common Stock and ofthe Class C Common Stock would each be held by less than 500 shareholders after the reclassification, so Breda will not be required to register either its Class B Common Stock or Class C Common Stock under the Securities Exchange Act of 1934.Breda will therefore have no further reporting obligations under the Securities Exchange Act of 1934 if the articles of restatement are approved by the holders of the Class A Common Stock.A reclassification of shares for this purpose is sometimes referred to as a "going private transaction" or a "Rule 13e-3 transaction". A summary of the reclassification of Breda's Class A Common Stock under the articles of restatement is set out in the "SUMMARY TERM SHEET" section of the Proxy Statement which is being provided to you along with this letter, commencing on page 1 of the Proxy Statement.The reclassification of shares and amendments effectuated by the articles of restatement are also discussed in the "RULE 13e-3 TRANSACTION SPECIAL FACTORS" and "PROPOSED ARTICLES OF RESTATEMENT" sections of the Proxy Statement, which start on, respectively, page 6 and page 40 of the Proxy Statement.You must, however, review the entire Proxy Statement for full details regarding the reclassification and the other amendments that are included in the articles of restatement, as well as the reasons, effects, alternatives and factors considered by the Board in determining to propose the articles of restatement and related reclassification of shares to the Class A Common Stock shareholders.The Proxy Statement also discusses the negative effects on the shareholders who will receive Class C Common Stock and the benefits that come from having a class of shares registered under the Securities Exchange Act of 1934.Some of those benefits include the shareholders having access to all of the information that is included in the various reports that must be filed by a company and its directors and officers pursuant to the requirements of that Act.Breda's shareholders will lose those benefits.The Board believes, however, that the benefits to Breda from Breda terminating its obligations under that Act outweigh the negative effects arising from that termination of registration and the negative effects to the shareholders who will receive Class C Common Stock.The Board therefore recommends a vote "FOR" the articles of restatement as more fully discussed in the Proxy Statement. Please complete your ballot and return it as instructed in the ballot. We are also enclosing with this letter to each Class A Common Stock shareholder a statement which sets out the series and number of shares of the Class A Common Stock which were held by that shareholder as of the mailing of this letter, and the class, series and number of shares which will be held by that shareholder after the reclassification of the shares of the Class A Common Stock which is provided for in the articles of restatement.There will be no change in the outstanding shares of the Class B Common Stock. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of the articles of restatement or the reclassification of the shares of the Class A Common Stock, passed upon the merits or fairness of the articles of restatement or the reclassification of the shares of the Class A Common Stock, or passed upon the adequacy or accuracy of the disclosures in the Proxy Statement.Any representation to the contrary is a criminal offense. We encourage your attendance at the special meeting.The information mailed to you along with this letter will be covered at the special meeting so please bring your package of information along to the special meeting. We look forward to seeing you at the special meeting. Sincerely, /s/ Dean Schettler Dean Schettler, President SHAREHOLDER STATEMENT REGARDING SHARES HELD BEFORE AND AFTER RECLASSIFICATION Breda Telephone Corp. Shares Currently Owned Shares Owned After Re-Classification Shareholder Class A Class A Class A Class B Class A Class A Class B Class C Class C Name Series 1 Series 2 Series 3 Series 1 Series 2 Series 1 Series 2 BREDA TELEPHONE CORP. 112 East Main, P.O. Box 190 Breda, Iowa51436 NOTICE OF SPECIAL MEETING OF SHAREHOLDERS TO BE HELD ON MARCH 30, 2011 To the Shareholders: Notice is hereby given that a special meeting of the shareholders of Breda Telephone Corp.will be held at the Breda Legion Hall located at 208 Main, Breda, Iowa, on Wednesday, March 30, 2011, commencing at 6:30 p.m., Breda, Iowa local time.The purpose of the meeting is for the Class A Common Stock shareholders to consider the approval and adoption of articles of restatement for Breda Telephone Corp. Only shareholders of the Class A Common Stock of record at the close of business on March 10, 2011 will be entitled to notice of and to vote at the meeting or any adjournment or postponement thereof.This Notice is, however, also being provided to the shareholders of the Class B Common Stock of record as of such date. Shareholders are cordially invited to attend the meeting in person.Whether or not you will be able to attend the meeting in person, please date your ballot, indicate your choice on the proposals to be voted upon, and mail the ballot promptly in the enclosed envelopes.If you attend the meeting and desire to revoke or withdraw your ballot, you may do so by notifying the secretary or another officer of Breda Telephone Corp. at the commencement of the meeting.You will then be provided with another ballot to complete and deliver to the secretary at the meeting. The ballot is solicited on behalf of the board of directors of Breda Telephone Corp.The ballot is being transmitted to shareholders by Breda Telephone Corp. in accordance with the Second Amended and Restated Bylaws of Breda Telephone Corp. The accompanying Proxy Statement describes in more detail the proposed articles of restatement.You must review the Proxy Statement for details regarding the amendments made by the articles of restatement and the reclassification of the shares of the Class A Common Stock that will occur pursuant to the articles of restatement. The Proxy Statement is also available at www.westianet.com under the "About Us" section of that website. By Order of the Board of Directors, /s/ Neil Kanne Neil Kanne Secretary Breda, Iowa March 10, 2011 BREDA TELEPHONE CORP. 112 East Main P.O. Box 190 Breda, Iowa 51436 PROXY STATEMENT FOR SPECIAL MEETING OF SHAREHOLDERS TO BE HELD ON MARCH 30, 2011 GENERAL INFORMATION This Proxy Statement is being provided byBreda Telephone Corp. ("Breda") in connection with thespecial meeting ofthe shareholders which will be held on March 30, 2011, commencing at 6:30 p.m., at the Breda Legion Hall, 208 Main, Breda, Iowa, and any adjournment or postponement thereof (the "Meeting").If you need directions to the Breda Legion Hall, please call Breda at (712) 673-2311.The special meeting has been called to present the articles of restatement attached to this Proxy Statement as Appendix A (the "Proposed Articles') for adoption and approval by the holders of the Class A Common Stock of Breda.The holders of the Class B Common Stock are not entitled to vote on the Proposed Articles. If aballot is properly completed and timely returned, the shares itrepresents will be voted at the Meeting in accordance with the specifications provided in the ballot.If a shareholder returns the ballot before the Meeting, but attends the Meeting and wants to change the shareholder's vote, the shareholder may do so by notifying the Secretary or another officer of Breda at the commencement of the Meeting.The shareholder will then be provided with another ballot to complete and deliver to the Secretary at the Meeting.No ballot is being provided to the holders of the Class B Common Stock because the holders of the Class B Common Stock are not entitled to vote on the Proposed Articles. This Proxy Statement and the accompanying ballot were first mailed toshareholders on or around March 10, 2011.The cost of the preparation, distribution and handling of this Proxy Statement and the ballots will be borne by Breda. The ballot is solicited on behalf of the Board of Directors of Breda, and is being provided to the shareholders by Breda in accordance with the Second Amended and Restated Bylaws of Breda.In addition to mail, Breda's directors and officers may use telephone or other electronic means to request shareholders to return their ballots. To reduce the expenses of delivering duplicate proxy materials, Breda is taking advantage of the SEC’s "householding" rules that permit Breda to deliver only one set of proxy materials to shareholders who share an address unless Breda has received contrary instructions from one or more of those shareholders.If you share an address with another shareholder and have received only one set of proxy materials, Breda will promptly deliver you a separate copy of the proxy materials upon your written or oral request.You may request a separate copy of the proxy materials at no cost to you by calling Breda at (712) 673-2311 or by writing to Breda Telephone Corp., 112 East Main, P.O. Box 190, Breda, Iowa51436, Attn:Jane Morlok.For future annual meetings, you may request separate proxy materials, or request that Breda send only one set of proxy materials to you if you are receiving multiple copies, by calling (888) 508-2946 or writing to Ms. Morlok at the address given above. Important Notice Regarding the Availability of Proxy Materials for the Shareholder Meeting to Be Held on March 30, 2011. This Proxy Statement and the Ballot are available at www.westianet.com under the "About Us" section of that website. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of the Proposed Articles or the reclassification of the shares of the Class A Common Stock, passed upon the merits or fairness of the Proposed Articles or the reclassification of the shares of the Class A Common Stock, or passed upon the adequacy or accuracy of the disclosures in this Proxy Statement.Any representation to the contrary is a criminal offense. (i) TABLE OF CONTENTS Section Page SUMMARY TERM SHEET 1 RULE 13e-3 TRANSACTION SPECIAL FACTORS 6 Purposes For The Rule 13e-3 Transaction 6 Alternatives To The Reclassification Transaction 9 Reasons For The Structure Of The Reclassification Transaction 12 Reasons For Undertaking The Reclassification Transaction At This Time 15 Reasons And Purpose For The Rule 13e-3 Transaction By Directors, Officers And Subsidiaries 16 Effects Of The Reclassification Transaction 26 Plans Or Proposals Following The Reclassification Transaction 26 Material Federal Income Tax Consequences Of The Reclassification Transaction 26 Fairness Of The Going Private Transaction 28 Substantive Fairness 28 Procedural Fairness 34 Position As To The Fairness Of The Rule 13e-3 Transaction By Breda's Affiliates 37 REPORTS, OPINIONS AND APPRAISALS 37 IDENTITY, BACKGROUND AND VOTING INTENTIONS OF FILING PERSONS 37 PERSONS USED IN CONNECTION WITH THE RULE 13e-3 TRANSACTION 40 PROPOSED ARTICLES OF RESTATEMENT 40 PROPOSAL 1 - Articles IV And V Of The Proposed ArticlesThe Reclassification Transaction 41 Summary Table On Reclassification Of Shares 42 General Effect Of The Proposed Articles 43 General Terms Of The Class A Common Stock, Class B Common Stock And Class C Common Stock 44 Differences Between Proposed Articles And Existing Articles Regarding Articles IV And V 49 PROPOSAL 2Articles I, II, III, VI, VII, VIII, IX And X Of The Proposed Articles 51 (ii) Table of Contents FINANCIAL INFORMATION 52 Selected Summarized Historical Financial Information 52 Pro Forma Financial Information 54 PRICE AND DIVIDEND INFORMATION REGARDING BREDA'S SHARES 56 Authorized And Outstanding Shares 56 No Trading Market 57 Breda's Repurchase Right And Setting Of Price 57 Purchases By Breda And Breda's Directors And Executive Officers Since January 1, 2008 60 Transfers Among Shareholders Since January 1, 2008 62 Dividends Paid By Breda 65 SOURCE AND AMOUNT OF FUNDS OR OTHER CONSIDERATION 65 VOTING SECURITIES 66 AMENDMENT OF BYLAWS 68 SECURITY OWNERSHIP OF MANAGEMENT 69 SHAREHOLDER PROPOSALS FOR 2 70 OTHER MATTERS 71 AUDITORS 71 FORWARD LOOKING STATEMENTS 71 WHERE YOU CAN FIND MORE INFORMATION 72 INFORMATION INCORPORATED BY REFERENCE 72 Appendix A - Proposed Articles Appendix B - Existing Articles Appendix C - Form 10-K and Amendment Nos. 1 and 2 Appendix D - Form 10-Q (iii) Table of Contents SUMMARY TERM SHEET The Meeting has been called to present the Proposed Articles for approval and adoption by Breda's Class A Common Stock shareholders.The Proposed Articles are attached as Appendix A to this Proxy Statement, and Breda's existing Articles of Restatement are attached to this Proxy Statement as Appendix B (the "Existing Articles"), so that you have them available for review and reference.The vote on the Proposed Articles is separated into two proposals.Proposal 1 is the vote on Articles IV and V of the Proposed Articles, and Proposal 2 is the vote on all of the other articles in the Proposed Articles.Both of the proposals must be approved by the shareholders of the Class A Common Stock in order for the Proposed Articles to be approved and adopted.A more detailed discussion of the separation of the vote on the Proposed Articles into two separate proposals is included in "PROPOSED ARTICLES OF RESTATEMENT" and "VOTING SECURITIES" below, commencing on, respectively, page 40 and page 66. The material terms of the Proposed Articles are Articles IV and V.Those articles address the establishment and terms of the Class A Common Stock, the Class B Common Stock and the Class C Common Stock, and the reclassification of the outstanding shares of the existing Series 1, Series 2 and Series 3 Class A Common Stock into the Series 1 or Series 2 Class A Common Stock or Series 1 or Series 2 Class C Common Stock as provided in Article IV of the Proposed Articles.As you will see, most of this Proxy Statement is devoted to a discussion of Articles IV and V of the Proxy Statement, beginning with this summary. This summary briefly describes the terms of Article IV and Article V of the Proposed Articles and of the reclassification of Breda's shares of Class A Common Stock that is provided for in Article IV and Article V of the Proposed Articles.As noted, the following discussion is a summary only, and in order for you to fully understand the Proposed Articles, the amendments to the Existing Articles which are effectuated by the Proposed Articles and the reclassification transaction under the Proposed Articles, you need to carefully review this entire Proxy Statement and its appendices before voting. The primary and intended purpose of the Proposed Articles is to effect a reclassification of each share of Breda's outstanding Series 1, Series 2 and Series 3 Class A Common Stock into one share of the Series 1 or Series 2 Class A Common Stock or of the Series 1 or Series 2 Class C Common Stock which are authorized in the Proposed Articles and upon the terms set out in the Proposed Articles.The desired and intended end result is that after the reclassification, the number of shareholders of Breda's Class A Common Stock will be below 300, which will allow Breda to terminate the registration of its Class A Common Stock under the Securities Exchange Act of 1934.Breda's Class B Common Stock and Class C Common Stock will each be held by less than 500 shareholders, so Breda will not have to register either of those classes of stock under the Securities Exchange Act of 1934.Breda will therefore no longer have any reporting obligations under the Securities Exchange Act of 1934.A reclassification of stock for this purpose is sometimes referred to as a "going private transaction" or a "Rule 13e-3 transaction". 1 Table of Contents The reclassification of Breda's existing Class A Common Stock as set out in Articles IV and V of the Proposed Articles is generally referred to in this Proxy Statement as the "reclassification", the "reclassification transaction", the "going private transaction", or the "Rule 13e-3 transaction".The Securities Exchange Act of 1934 is referred to in this Proxy Statement as the "Exchange Act" or the "Act".The termination of the registration of Breda's Class A Common Stock under the Exchange Act and the resultant termination of Breda's obligations under the Exchange Act are referred to or referenced in various general ways in this Proxy Statement, including "the termination of the registration of the Class A Common Stock under the Exchange Act", "the termination of Breda's reporting obligations", "the termination of Breda's obligations as a public company", "termination of registration", and "deregistration". The material terms of the reclassification transaction are summarized in the following paragraphs.A more detailed discussion of the reclassification transaction is set forth in the sections "RULE 13e-3 TRANSACTION SPECIAL FACTORS" and "PROPOSED ARTICLES OF RESTATEMENT" below, which commence on, respectively, page 6 and page 40.The page references in the following paragraphs are to pages in this Proxy Statement which include a more detailed discussion of the summary point in question. · Breda has Series 1, Series 2 and Series 3 Class A Common Stock, and Class B Common Stock, under the Existing Articles.See pages 49 and 66. · Breda will have Series 1 and Series 2 Class A Common Stock, Class B Common Stock, and Series 1 and Series 2 Class C Common Stock under the Proposed Articles.Under the Proposed Articles, shares of the existing Series 1, Series 2 and Series 3 Class A Common Stock held by certain categories of shareholders will be reclassified and converted on a share for share basis into the new Series 1 or Series 2 Class C Common Stock in order to cause the Class A Common Stock to be held by less than 300 shareholders.See pages 6-7, 9-12, 18-25, and 41-51. · The categories of shareholders under the Proposed Articles are as follows: 1) An "Eligible Class A Shareholder" is (i) any individual who is at least 18, whose principal residence is both located within the Breda, Iowa or Lidderdale, Iowa telephone exchange areas of Breda and receives land line telephone service from Breda, and who is listed on the account for the land line telephone service (referred to in the Proposed Articles as an "Individual Subscriber"); and (ii) any one of the grandparent, parent, brother, sister, spouse, child or grandchild of the Individual Subscriber, so long as they are at least 18 and their principal residence is with the Individual Subscriber (referred to in the Proposed Articles as a "Related Subscriber" or "Related Person").There can only be one Individual Subscriber and one Related Subscriber per residence.See pages 21-22 and 41. 2) An "Eligible Class C Shareholder" means any business or entity whose principal place of business is located within the Breda, Iowa or the Lidderdale, Iowa telephone exchange areas served by Breda and which receives land line telephone service from Breda for that place of business.See pages 22-23 and 42. 2 Table of Contents 3) A "Grandfathered Class C Shareholder" means (i) any individual who owns any shares of the Class A Common Stock but is not an Eligible Class A Shareholder, and (ii) any business or entity which owns any shares of the Class A Common Stock and which is not an Eligible Class C Shareholder.See pages 22-23 and 42. The categories of shareholders are utilized to determine what class and series of shares a Class A Common Stock shareholder will receive pursuant to the reclassification of the Class A Common Stock under the Proposed Articles. · Under the Existing Articles, the Class A Common Stock and the Class B Common Stock have the same rights with respect to dividends and other distributions, but the Class B Common Stock has no voting rights, except only for any matter that must be voted upon by the Class B Common Stock shareholders under the express and affirmative requirements of the Iowa Business Corporation Act.Under the Existing Articles, the Series 1 and Series 2 Class A Common Stock shareholders each have one vote on any matter presented to shareholders, regardless of the number of shares they own, and the Series 3 Class A Common Stock shareholders have one vote for each such share on any matter presented to the shareholders.See pages 42-51. · Under the Proposed Articles, the Class A Common Stock, the Class B Common Stock and the Class C Common Stock will have the same rights to dividends and other distributions, so there will be no change in the dividend or distribution rights of the shareholders under the Proposed Articles.See pages 11 and 43 . · The shareholder voting rights under the Proposed Articles are as follows: 1) The Class B Common Stock will continue to have no voting rights under the Proposed Articles, except only for any matter that must be voted upon by the Class B Common Stock shareholders under the express and affirmative requirements of the Iowa Business Corporation Act.See pages 25-26 and 44. 2) The shareholders of the Series 1 Class A Common Stock will continue to have only one vote on any matter presented to the shareholders, and the shareholders of the Series 2 Class A Common Stock will have one vote for each share on any matter presented to the shareholders.See pages 21-26 and 44. 3) The Class C Common Stock will only have the right to vote on (i) the election of directors, (ii) the amendment of the Proposed Articles, and (iii) any matter that must be voted upon by the Class C Common Stock shareholders under the express and affirmative requirements of the Iowa Business Corporation Act.The only matters falling in the latter category as of the date of this Proxy Statement are the matters specified in Section 490.1004(1) of the Iowa Business Corporation Act, which matters are limited to certain types of amendments to the articles of incorporation of a corporation.As noted, the right to vote on amendments to the Proposed Articles is already granted to the Class C Common Stock under the Proposed Articles, so no further reference is included in this Proxy Statement to the Class C Common Stock having the right to vote on any matter that is required by the Iowa Business Corporation Act.The shareholders of the Series 1 Class C Common Stock will have only one vote on any matter on which the Class C Common Stock has the right to vote, regardless of the number of shares they own, and the shareholders of the Series 2 Class C Common Stock will have one vote for each such share on any such matter.See pages 22-25 and 44-45. 3 Table of Contents The difference in the voting rights between the Class A Common Stock, the Class B Common Stock and the Class C Common Stock is what makes them separate "classes" of stock. · If the Class B Common Stock and/or the Class C Common Stock have voting rights on a matter under the Proposed Articles, those shareholders will vote as a single voting group with the Class A Common Stock shareholders on that matter.See pages 44 and 49-50. · A shareholder of the existing Series 1 or Series 2 Class A Common Stock who is an Eligible Class A Shareholder will receive the same number of shares of the Series 1 Class A Common Stock under the Proposed Articles.A shareholder of the existing Series 3 Class A Common Stock who is an Eligible Class A Shareholder will receive the same number of shares of the Series 2 Class A Common Stock under the Proposed Articles.The terms of the shares that will be received by shareholders who are Eligible Class A Shareholders are the same as the terms of the existing Class A Common Stock which are currently held by those shareholders.The reclassification transaction will therefore not result in any material change in the rights of the shareholders who are Eligible Class A Shareholders.See pages 21-25 and 42. · A material change under the Proposed Articles is that a business or entity can no longer be an Eligible Class A Shareholder, even if the business or entity is located in the Breda or Lidderdale telephone exchange areas and receives land line telephone service from Breda.Each share of the existing Class A Common Stock which is held by a business or entity will therefore be reclassified and converted into a share of either the Series 1 or Series 2 Class C Common Stock under the Proposed Articles, as discussed in the following paragraph.This reclassification and conversion is part of the goal and intent of causing the shares of the Class A Common Stock to be held by less than 300 shareholders.See pages 22-25 and 43-44. · The other reclassifications and conversions of the shares of the Class A Common Stock into shares of the Class C Common Stock under the Proposed Articles are the following:(i) each share of the existing Series 1 or Series 2 Class A Common Stock that is owned by a Grandfathered Class C Shareholder or by an Eligible Class C Shareholder will be reclassified and converted into one share of the Series 1 Class C Common Stock, and (ii) each share of the existing Series 3 Class A Common Stock that is owned by a Grandfathered Class C Shareholder or an Eligible Class C Shareholder will be reclassified and converted into one share of the Series 2 Class C Common Stock.See pages 22-25 and 43-44. 4 Table of Contents · As noted above, any shareholder whose shares of Class A Common Stock are being converted into shares of the Class C Common Stock under the Proposed Articles will be exchanging shares with full voting rights for shares with only limited voting rights.Those reclassifications are, however, being proposed as part of the goal and intent of causing the shares of the Class A Common Stock to be held by less than 300 shareholders after the reclassification, so that Breda can terminate the registration of its Class A Common Stock under the Exchange Act.See pages 6-7, 9-15, 22-25 and 41-51. · As is provided in the Existing Articles with respect to the Series 3 Class A Common Stock, the Proposed Articles provide that upon any assignment of any share of the Series 2 Class A Common Stock or the Series 2 Class C Common Stock, the share will be converted into a share of the Series 1 Class A Common Stock, the Series 1 Class C Common Stock or the Class B Common Stock, depending upon the category of the assignee.The Proposed Articles also provide that no additional shares of the Series 2 Class A Common Stock or of the Series 2 Class C Common Stock will be issued by Breda, so the shares of the Series 2 Class A Common Stock and the Series 2 Class C Common Stock will eventually be phased out as those shares are assigned over time.See pages 44-49. · As is also the case under the Existing Articles, the Proposed Articles provide that a share of the Series 1 Class A Common Stock will be converted into and exchanged for one share of the Series 1 Class C Common Stock or of the Class B Common Stock, as the case may be, upon any assignment of the share to anyone who is not an Eligible Class A Shareholder or upon the shareholder ceasing to be an Eligible Class A Shareholder.In other words, any time a share of the Series 1 Class A Common Stock is assigned or the individual holding the share ceases to be an Eligible Class A Shareholder, the share will be reclassified into the appropriate class of stock depending on the new "category" of the shareholder or the shareholder's assignee.The Proposed Articles also contain the same terms regarding the Series 1 Class C Common Stock and the Class B Common Stock.See pages 44-49. · The Proposed Articles provide that no shareholder may own more than 1% of the total issued and outstanding shares of the Class A Common Stock, or the issued and outstanding Class B Common Stock or the issued and outstanding Class C Common Stock, and that no individual shareholders residing in the same residence may collectively own more than 2% of the total issued and outstanding shares of the Class A Common Stock, the Class B Common Stock and/or the Class C Common Stock, in whatever combination, with certain limited exceptions.The same provision is included in the Existing Articles with respect to the existing Class A Common Stock and Class B Common Stock.See pages 44-49. · The Proposed Articles provide that Breda will have the right and option to elect to purchase any or all of the shares of the Series 1 Class A Common Stock if the shareholder ceases to be an Eligible Class A Shareholder, and that Breda shall have the right and option to elect to purchase any or all of the shares of the Series 1 Class C Common Stock held by a shareholder if the shareholder ceases to be an Eligible Class C Shareholder.A similar provision is included in the Existing Articles with respect to the Series 1 Class A Common Stock.See pages 44-49. 5 Table of Contents · The Proposed Articles provide that Breda has the first right and option to purchase any or all of the shares of the Class A Common Stock, of whatever series, the Class B Common Stock or the Class C Common Stock, of whatever series, which are the subject of any assignment.A similar provision is included in the Existing Articles with respect to the current Series 1, Series 2 and Series 3 Class A Common Stock and Class B Common Stock.See pages 44-49. · No shareholders have any appraisal or dissenter's rights in connection with the reclassification transaction. If the Proposed Articles are approved by the Class A Common Stock shareholders, Breda intends to file the Proposed Articles with the Iowa Secretary of State, and a Form 15 with the SEC, on March 31, 2011.Upon the filing of the Form 15, Breda's reporting obligations under Section 13(a) of the Exchange Act will be suspended, and the termination of the registration of its Class A Common Stock under the Exchange Act will take effect 90 days after the filing of the Form 15. RULE 13e-3 TRANSACTION SPECIAL FACTORS Purposes For The Rule 13e-3 Transaction The reclassification of the shares of Breda's existing Class A Common Stock that are held by Grandfathered Class C Shareholders and Eligible Class C Shareholders into shares of the Series 1 or 2 Class C Common Stock as provided in the Proposed Articles will cause the shares of Breda's Class A Common Stock to be held by less than 300 shareholders immediately after the reclassification.The sole purpose of that reclassification is to allow Breda to terminate the registration of its Class A Common Stock under the Exchange Act pursuant to Rule 12g-4. Rule 12g-4 provides, in general, that a company with a class of securities registered under Section 12(g) of the Exchange Act (which is Breda's situation), may terminate that registration if the class of securities is held of record by less than 300 persons.The Proposed Articles creates a new class of securities for Breda, the Class C Common Stock, and reclassifies the shares of the Class A Common Stock that are held by Grandfathered Class C Shareholders and Eligible Class C Shareholders into shares of the Class C Common Stock, thereby lowering the number of Class A Common Stock shareholders to below 300.As of the date of the mailing of this Proxy Statement, Breda had a total of 539 Class A Common Stock shareholders and 149 Class B Common Stock shareholders.Two hundred fifty (250) of those Class A Common Stock shareholders will become Class C Common Stock shareholders pursuant to the reclassification transaction set out in the Proposed Articles, leaving a total of 289 Class A Common Stock shareholders, with 275 of those shareholders holding only Series 1 Class A Common Stock, 10 of those shareholders holding both Series 1 and Series 2 Class A Common Stock, and 2 of those shareholders holding only Series 2 Class A Common Stock. 6 Table of Contents Breda will have 149 Class B Common Stock shareholders and 250 Class C Common Stock shareholders following the reclassification transaction.The shareholder threshold for having to register a class of securities under Section 12(g) of the Exchange Act is 500, so neither Breda's Class B Common Stock nor Class C Common Stock will need to be registered under the Exchange Act. A reclassification transaction of this type is sometimes referred to as a "Section 13e-3 transaction" or a "going private transaction".Section 13e-3 is the SEC rule which sets out, in general, various disclosure requirements for a reclassification transaction.A company which has a class of securities registered under the Exchange Act is sometimes referred to as a "public company", so the "going private transaction" reference may tie back to a company ceasing to be a "public company". Alternatives To The Reclassification Transaction The board of directors considered certain alternative methods to accomplish reducing the number of Breda's Class A Common Stock shareholders to below 300 so that Breda could terminate the registration of the Class A Common Stock under the Exchange Act, but ultimately decided to proceed with the reclassification transaction set out in the Proposed Articles.The following alternative methods were considered: · Tender Offer by Breda.The primary alternative the board considered was having Breda make a tender offer for its shares of Class A Common Stock.The tender offer would have been conditioned on, among possibly other things, enough shares being tendered so that the number of Class A Common Stock shareholders was reduced to below 300 and a maximum dollar amount that would be payable by Breda under the tender offer.One other potential side benefit to a tender offer would have been providing some liquidity to the Class A Common Stock shareholders.The board decided not to pursue a tender offer for various reasons, including (i) the desire to not utilize cash or incur debt for a tender offer, so as to leave cash and debt available for the core business and operations of Breda, (ii) the purpose behind the tender offer related only to the Class A Common Stock, but the board was concerned with not including the Class B Common Stock in the tender offer, both from a regulatory approval perspective and a fairness perspective, (iii) the primary, and nearly only, market for Breda's shares is Breda's shareholders, so lowering the number of shareholders through a tender offer could potentially adversely affect the liquidity of Breda's shares over the long term; and (iv) there would be no assurance that enough shareholders would tender their shares so as to reduce the number of Class A Common Stock shareholders to below 300. · Open Market Class A Common Stock Repurchases.The board considered announcing a buyback plan and purchasing shares of the Class A Common Stock on the open market.A potential side benefit to a buyback plan would have been creating some liquidity for the Class A Common Stock shareholders.The board decided not to pursue this alternative for the same reasons set out above regarding a tender offer by Breda. 7 Table of Contents · Reverse Stock Split With a Buyout of Fractional Shares by Breda.The board considered declaring a reverse stock split, where each share of stock would be reduced to a smaller number of shares, and with certain shareholders' shares being reduced to a fractional share.Breda would then purchase all of those fractional shares.The board determined to not pursue this alternative for various reasons, including (i) it would force certain shareholders out of Breda, (ii) it would trigger appraisal rights under the Iowa Business Corporation Act for the shareholders receiving fractional shares, (iii) a satisfactory ratio for the split of the shares into a smaller number of shares that correlated closely to reducing the number of Class A Common Stock shareholders to below 300 could not be determined, (iv) it would increase the book value of the remaining outstanding shares, which could negatively affect the liquidity of the shares, (v) the desire to not utilize cash or incur debt for the purchase of the fractional shares, as opposed to leaving cash and debt available for use in the core business and operations of Breda, and (vi) the purpose behind the reverse stock split related only to the Class A Common Stock, but the board was concerned with not also subjecting the Class B Common Stock shareholders to the reverse stock split for corporate reasons, while, on the other hand, subjecting the Class B Common Stock to the reverse stock split would increase the cost of the transaction to Breda. · Cash Out Merger.The board considered the reorganization of Breda through a cash out merger with a new entity formed solely to effectuate the merger.In a cash out merger, certain Class A Common Stock shareholders would receive cash in the merger in exchange for their shares.The board decided to not pursue this alternative for the same general reasons noted above with respect to the reverse stock split alternative.The cash out merger alternative also would have entailed additional documentation and higher transactional costs than the reclassification transaction. Some other alternatives considered by the board were the following: · Expense Reductions In Other Areas.The board considered the possibility of reducing expenses in other areas to offset the expenses related to Breda being a reporting company under the Exchange Act.Breda is always looking for areas where expenses can be lowered in any event, but the board determined there were not any areas in which Breda could obtain comparable savings without potentially adversely affecting Breda's business operations.This alternative also did not effectively take into account the indirect costs of the employee hours spent on SEC matters, instead of activities related to Breda's core business and revenue producing operations.The board also believes any savings through cuts in expenses should be applied towards improving the effectiveness of Breda's business operations, rather than offsetting Breda's SEC expenses, because the board does not feel there are any material benefits to Breda or its shareholders from Breda being a reporting company under the Exchange Act. 8 Table of Contents · Business Combination or Sale.As part of Breda's regular short term and longer term business planning, the board considers whether a business combination or sale of Breda would be in the best interests of Breda's shareholders.This alternative is not, however, directly related to addressing the cost and employee time issues related to Breda's Exchange Act obligations.Also, the board currently believes that Breda staying an independent, going concern is in the best interests of the shareholders and best achieves the business purpose of Breda of providing telecommunications services to the small, rural Iowa communities which are served by Breda and its subsidiaries. · Breda Continuing as an SEC Reporting Company.The board considered Breda continuing as an SEC reporting company.The board has determined, however, that is not in the best interests of Breda as discussed below. Reasons For The Structure Of The Reclassification Transaction The sole purpose of the reclassification transaction is to lower the number of Class A Common Stock shareholders to below 300, with all other classes of Breda's stock after the reclassification to be held by less than 500 shareholders, so that Breda can terminate the registration of its Class A Common Stock under the Exchange Act and discontinue Breda's reporting and other obligations under the Exchange Act. A key factor in the analysis and final determination of the structure of the reclassification transaction was therefore choosing a structure that would leave Breda with less than 300 Class A Common Stock shareholders and less than 500 shareholders in all other classes of Breda's stock.Two related factors were the board's desire to reclassify as few Class A Common Stock shareholders as possible to achieve that 300 shareholder mark, and to establish as few new classes of stock as possible to achieve that 300 shareholder mark, while at the same time leaving some room for future growth in the number of shareholders of each class of shares without again triggering the requirement to register a class of shares under the Exchange Act, which kicks in at 500 shareholders. The other primary factors considered by the board were the goals of: · not forcing any shareholder to sell shares to Breda, · maintaining to a great extent the historical and existing shareholder ownership, voting and governance concepts and structure, · maintaining some level of meaningful voting rights for those shareholders of Breda who currently had voting rights, while still creating a separate class of shares, · maintaining the same core economic rights for all classes of shares with respect to dividends or other distributions by Breda, and · effecting the termination of Breda's Exchange Act obligations in an as efficient and cost effective manner as practically possible. The board believes the reclassification transaction as set in the Proposed Articles is a reasonable application of all of the above factors, as discussed below. 9 Table of Contents One of the main questions you no doubt have if you are a Class A Common Stock shareholder who will receive Class C Common Stock in the reclassification transaction is, how was I chosen or designated to receive Class C Common Stock given all of the above factors?This was one of the most difficult questions that the board needed toresolve as part of choosing the final structure of the reclassification transaction. Breda currently has 539 Class A Common Stock shareholders, so to achieve the desired result of Breda having less than 300 Class A Common Stock shareholders, the reclassification transactions needed to result in at least 240 Class A Common Stock shareholders being converted into another class of stock.As noted above, the board also desired to reclassify as few Class A Common Stock shareholders as possible to achieve that 300 shareholder mark. The companies who have most recently used a reclassification approach to terminate their Exchange Act registration have generally "chosen" the shareholders who would be reclassified based on the number of shares owned by the shareholders, with the shareholders holding a smaller number of shares (in one case, as an example, 25 or less units) being reclassified into a new class of stock.In some cases, the companies established various tiers based on the number of shares owned, with each tier being reclassified into a different class of stock. The board considered that approach, but determined that it was not workable for Breda because most of Breda's Class A Common Stock shareholders own a small number of shares.For example, 340 of those shareholders own 20 or fewer shares, and 281 of those shareholders own 5 or fewer shares.The use of this approach was therefore not consistent with the goals of reclassifying as few a shareholders and creating as few new classes of stock as possible, in each case while still achieving the 300 shareholder mark for the Class A Common Stock. The board also approached the analysis of the best structure for the reclassification transaction in connection with the goal of maintaining to a great extent the historical and existing shareholder ownership, voting and governance concepts and structure.Those concepts and structure revolve around the general principle that the ownership of Breda, and the voting and governance of Breda, should be maintained locally and with persons who are receiving Breda's historical core service of land line telephone service. The board reached the conclusion that the reclassification transaction set out in the Proposed Articles was a reasonable approach to attempting to achieve both of the above goals because the categories of Class A Common Stock shareholders which are reclassified to Class C Common Stock are limited, with one exception, to individuals or businesses who no longer are located in the Breda, Iowa or Lidderdale, Iowa telephone exchange areas or who no longer receive land line telephone service from Breda.Those categories of Class A Common Stock shareholders still held Class A Common Stock by virtue of being "grandfathered" into that capacity in past reclassifications of Breda's stock.Given the goal of terminating Breda's obligations as a reporting company under the Exchange Act and the resultant benefits to Breda overall from that termination, the board believes, again, the proposed reclassification is a reasonable approach to achieving both the goal of terminating Breda's Exchange Act obligations and the goal of maintaining shareholder control of Breda in local residents who utilize Breda's land line telephone services. 10 Table of Contents The exception referred to in the preceding paragraph is that under the reclassification transaction a business (whether operated as a sole proprietorship or otherwise) or any type of entity that is a Class A Common Stock shareholder will be reclassified as a Class C Common Stock shareholder even if the business or entity is located in the Breda or Lidderdale telephone exchange areas and subscribes to Breda's land line telephone services.This is a change from Breda's past practices, and is arguably not consistent with the goal of maintaining shareholder ownership and voting in local persons who use Breda's land line telephone services.The change does, however, effectuate the primary goal of Breda terminating its reporting obligations under the Exchange Act because adding this category to those Class A Common Stock shareholders that will be converted to Class C Common Stock shareholders causes the number of Class A Common stock shareholders to be 289, which is less than the 300 mark that must be reached under Rule 12g-4 of the SEC to terminate the registration of a class of stock under the Exchange Act.Also, only 23 businesses and entities will be converted to Class C Common Stock shareholders because of this change. The categories of Class A Common Stock shareholders described above that will be converted into Class C Common Stock shareholders also advance the goals of reclassifying as few Class A Common Stock shareholders as possible to achieve the 300 shareholder mark, and to create as few new classes of stock as possible to achieve the 300 shareholder mark, while at the same time leaving some room for future growth in the number of shareholders of each class without again triggering the registration requirement under the Exchange Act, which kicks in at 500 shareholders.After the reclassification transaction, Breda will have 289 Class A Common Stock shareholders, and 149 and 250, respectively, Class B Common Stock Shareholders and Class C Common Stock shareholders. The reclassification approach in the Proposed Articles also recognizes and is consistent with the other factors noted above, as follows: · No shareholder is forced to sell any shares to Breda.All shareholders therefore continue to have the opportunity to participate in any future value arising from shares in Breda. · The Class C Common Stock shareholders will have the right to vote on the material matters of the election of the directors of Breda and any amendments of the Proposed Articles. · The Class A, Class B and Class C Common Stock shareholders will have the same right to dividends and any other distributions based on their aggregate ownership of shares, so those core economic rights are not being changed. · Breda is not buying any shares under the reclassification transaction, with Breda's costs being its out of pocket legal, accounting, printing and other costs.Those costs will be offset over time by cost savings from Breda no longer having reporting and other obligations under the Exchange Act.The estimated annual out-of-pocket cost savings to Breda from no longer being a reporting company are approximately $144,220, and the estimated aggregate costs to Breda in connection with the reclassification transaction and the termination of Exchange Act registration are approximately $100,000.Also, the savings from no longer being a reporting company are annual savings (which would likely increase over time if Breda continues to be subject to the Exchange Act), and the out-of-pocket costs to effectuate the reclassification transaction are only "one time" costs. 11 Table of Contents Additional reasons for the reclassification transaction are discussed below. Reasons For Undertaking The Reclassification Transaction At This Time The primary reasons the board is proposing the reclassification transaction and termination of Breda's reporting obligations under the Exchange Act at this time can be summarized as follows: · The costs, both direct and indirect, to Breda because of Breda being a reporting company under the Exchange Act, do not, in the board's opinion, have any commensurate material benefits to Breda and its shareholders. · The business circumstances and prospects of Breda have become significantly more challenged and difficult since Breda became a reporting company in 1999, making the direct and indirect costs to Breda because of Breda being a reporting company more material and potentially adverse to Breda's business and operations. · The obligations of a reporting company under the Exchange Act and the rules under the Exchange Act have been increased and have become more complex since Breda became a reporting company in 1999, which has increased both the costs to Breda, and the time spent by Breda, in fulfilling those obligations.In the board's opinion, the changes to the Exchange Act and the related rules have further made the Exchange Act and the related rules difficult to integrate and correlate with the operating procedures and related cost structures of a smaller company such as Breda.Although difficult to predict, Breda anticipates that further changes to the Exchange Act and rules are likely, at least over time. · Some of the possible benefits to a company and its shareholders from being a reporting company are not as relevant to Breda and its shareholders given the lack of a market for Breda's shares and the various restrictions and limitations on the ownership of Breda's shares. The above reasons are discussed in more detail below. A summary of the obligations imposed on a reporting company and of some of the recent changes in those obligations may be helpful to you. As an SEC reporting company, Breda is required to prepare and file various reports with the SEC, including: · An Annual Report on Form 10-K; 12 Table of Contents · A Quarterly Report on Form 10-Q for each of the first three quarters of Breda's fiscal year; · A proxy statement and annual report in connection with each annual meeting of the shareholders, and a proxy statement in connection with each special meeting of the shareholders, such as the Meeting at which the Proposed Articles will be voted upon by the Class A Common Stock shareholders; and · A Current Report on Form 8-K, generally within four business days of the occurrence of any of the types of events which are specified in Form 8-K.Some examples of those events are the entering into, or termination, of a material contract, the resignation of a director, the termination of the employment of an executive officer, and a sale or purchase of material assets. The Annual Report on Form 10-K must include audited financial statements, and the Quarterly Reports on Form 10-Q must include unaudited financial statements. Breda's directors and officers are also required to file reports regarding any transactions by them in any of Breda's shares.Those reports are most often filed on Form 4. As is discussed in more detail below, Breda incurs fairly significant costs and expenses in the preparation and filing of those various reports.Breda's management and certain key employees also expend considerable time and resources to prepare and file those reports, resulting in the cost to Breda of that time and energy not being applied towards Breda's core operations and business. As noted above, the Exchange Act and related rules have been amended and added to since Breda became a reporting company in 1999, resulting in increased obligations on Breda and, accordingly, in Breda's costs and time spent in meeting those obligations. Some of the changes occurred with the adoption of the Sarbanes-Oxley Act in 2002.The Sarbanes-Oxley Act imposed various additional obligations on reporting companies.Some of the compliance related obligations were: · Section 302, which established certification requirements for the officers signing SEC reports regarding various matters, including regarding the financial statements included in the reports and a company's internal controls over financial reporting, and that the report does not contain any untrue statements and is not misleading. · Section 401, which establishes requirements for financial statements included in SEC reports. · Section 404, which requires reporting companies to include in an Annual Report on Form 10-K a management report on the company's internal control over financial reporting. 13 Table of Contents · Section 407, which addresses disclosures regarding audit committee financial experts. · Section 409, which imposes disclosure obligations regarding material changes in financial condition or operations. · Section 802, which imposes various penalties and fines for different violations of the Sarbanes-Oxley Act. As a smaller reporting company, Breda is not required to include in its Annual Reports on Form 10-K an attestation by Breda's auditor regarding the effectiveness of Breda's internal control over financial reporting, which exemption was required by the amendments to Section 404 of the Sarbanes-Oxley Act that were part of the Dodd-Frank Wall Street Reform and Consumer Protection Act.The latter exemption was significant because the auditor attestation on internal controls would have been costly and time consuming, but the other provisions of the Sarbanes- Oxley Act did require Breda to implement new processes and procedures which have increased Breda's cost and time spent on Exchange Act compliance matters. One reason noted above for pursuing the reclassification transaction and the related termination of Breda's reporting obligations was the direct and indirect costs incurred by Breda due to its reporting and other obligations under the Exchange Act, which, in the board's opinion, are not offset by any commensurate material benefits to Breda and its shareholders. Breda estimates that its direct costs and expenses arising from its reporting and other obligations under the Exchange Act have averaged approximately $140,740 per year over the last three years, and constituted from approximately 5.6% to 22.9% of Breda's annual operating income during that three year period.Breda also estimates that those costs have increased from approximately $127,600 per year in 1999, to approximately $221,760 in 2009.The costs and expenses are comprised of legal fees, accounting and auditor fees, printing and mailing costs, SEC filing related fees and other miscellaneous costs and expenses.Breda expects those costs to continue to rise over time. One fact that may be somewhat unique to Breda, at least when compared to most reporting companies, but that arises because of Breda's reporting obligations under the Exchange Act is that in order for Breda's auditors to render an unqualified audit report on Breda's financial statements as is required by the Exchange Act, Breda's auditors must obtain either a representation letter from the auditors for certain companies in which Breda is an owner or review the audit work papers in those cases where the other auditor declines to provide a representation letter.This issue first arose for Breda with respect to its audited financial statements for the year ended December 31, 2005 because, at that time, Breda's investments in certain limited partnerships became significant to Breda's financial statements for accounting purposes because of the flow through earnings from those partnerships to Breda.The need to go through this process, and the delays that result from the process, have resulted in Breda being unable to timely file a Form 10-K which complies with the requirements of the Exchange Act, and thereby the need to file subsequent amendments to Breda's Form 10-K filings when the financial information regarding those partnerships finally becomes available.The need to go through this process has increased Breda's costs by approximately $55,000 per year, with the fees imposed on Breda by the auditors of those partnerships ranging anywhere from $7,500 to $35,000 per year.Those costs will be ongoing annual costs for Breda, and will likely increase over time. 14 Table of Contents Breda's management and certain key employees also devote substantial time and resources to preparing and filing Breda's various reports with the SEC.Breda estimates that Breda's management and employees devote approximately 405 hours per year, in the aggregate, on Breda's reporting and other obligations under the Exchange Act. Breda believes that those funds, and that management and employee time and effort, would be better applied towards Breda's core business and operations in light of what the board believes are the limited benefits that accrue to Breda and its shareholders by reason of Breda being a reporting company.The possible positive and negative effects of Breda terminating its reporting obligations are discussed below in the "Effects Related To Exchange Act" subsection of the "Effects Of The Reclassification Transaction" section below. Another reason noted above for pursuing the reclassification transaction and related termination of Breda's reporting obligations was the change in Breda's business circumstances and prospects since Breda became a reporting company in 1999.You need to review the "Management's Discussion And Analysis Of Financial Condition And Results Of Operations" section of both the Form 10-K and Form 10-Q which are attached to this Proxy Statement as Appendix C and Appendix D for a discussion of those changes.The changes include substantial reductions in, and substantial future uncertainty about, the interstate and intrastate access charge rates and universal service payments.Those are Breda's primary categories of revenues, and the decrease in those revenues and likely future reductions in those revenuesincrease both the importance of eliminating both the direct out-of-pocket costs and the indirect costs of lost staff time spent on Exchange Act matters so that those funds and time can be directed towards Breda's core business and operations. Reasons And Purpose For The Rule 13e-3 Transaction By Directors, Officers and Subsidiaries Daniel Nieland, Dean Schettler, Rick Anthofer, Daniel McDermott, Clifford Neumayer, Neil Kanne and David Grabner are the directors of Breda.Dean Schettler, Daniel Nieland, Rick Anthofer and Neil Kanne are also, respectively, the President, Vice President, Treasurer and Secretary of Breda.The executive officers of Breda are Charles Deisbeck, who serves as chief executive officer, and Jane Morlok, who serves as chief financial officer.The directors and officers of Breda are deemed to join in the filing of this Proxy Statement solely because they are deemed to be affiliates of Breda for purposes of this Proxy Statement under the SEC's rules. The directors and officers, in those capacities, played a role in Breda's review and consideration of, and structuring of, the reclassification transaction.The directors all voted in favor of the Proposed Articles and the related reclassification transaction and termination of Breda's reporting obligations under the Exchange Act.The directors' and officers' reasons and purpose for the reclassification transaction are the same as those of Breda, and the directors and officers do not have any independent or personal reasons or purposes for engaging in the reclassification transaction or terminating Breda's reporting obligations apart from those of Breda. 15 Table of Contents Breda's wholly owned subsidiaries are Prairie Telephone Co., Inc., Westside Independent Telephone Company, BTC, Inc. and Tele-Services, Ltd.The subsidiaries' reasons and purposes for the reclassification transaction are also the same as Breda's, given that they are wholly owned subsidiaries of Breda. Effects Of The Reclassification Transaction The reclassification transaction and resultant termination of Breda's obligations as a reporting company will have various possible neutral, positive and negative effects on Breda, which are discussed below.As noted elsewhere, Breda's board believes the positive effects outweigh the negative effects when viewed from the overall perspective of Breda. The following discussion first focuses on effects which are more directly related to the requirements of the Exchange Act and the rules under the Exchange Act.The discussion is then broken down by the potential effects on Breda and its shareholders generally, Breda's affiliates for purposes of this Proxy Statement, consisting of Breda's directors, officers and subsidiaries, and Breda's unaffiliated shareholders, consisting of all of Breda's shareholders other than any shareholders who are also a director or officer of Breda.The latter discussion is broken down across the shareholders of each of Breda's existing classes of stock.The effects on Breda are also obviously relevant to all of the shareholders as well. Effects Related To The Exchange Act.If the reclassification transaction is approved and Breda terminates its obligations under the Exchange Act, Breda, and its officers and directors, as the case may be, will no longer have the following obligations under the Exchange Act, among others, with the following being those that Breda and its officers and directors have generally had since Breda became a reporting company: · Breda will not be required to prepare and file with the SEC Quarterly Reports on Form 10-Q. · Breda will not be required to prepare and file with the SEC an Annual Report on Form 10-K. · Breda will not be required to provide the shareholders with a proxy statement which meets the requirements of the Exchange Act in connection with each meeting of the shareholders. · Breda will not be required to provide the shareholders with an annual report along with each proxy statement for each annual meeting of the shareholders. · Breda will not be required to file a Current Report on Form 8-K with respect to the events which are described in Form 8-K. · Breda will no longer have to follow the various internal practices and procedures that were necessary or appropriate in order for Breda to fulfill its obligations under the Exchange Act and for Breda's officers to give the certifications which are noted in the following paragraph. 16 Table of Contents · Breda's chief executive officer and chief financial officer will not be required to provide the certifications that they have been required to give as part of certain of the reports that are filed by Breda.The certifications relate to, in general, the accuracy and completeness of the information in Breda's reports. · The directors and officers will no longer be required to file reports with the SEC regarding their ownership of Breda's shares and their sales or purchases of shares, or be subject to liability for short swing trading under Section 16 of the Exchange Act. The positive effects to Breda and its shareholders from the above are the savings in costs and staff time and energy, which are discussed in more detail under "Effects On Breda And Shareholders Generally"below. The primary possible negative effects from the above are the following, which the board believes are mitigated as also discussed below: · Breda believes that one of the primary benefits of shares being registered under the Exchange Act is that the registration can sometimes increase the liquidity of the shares, and thereby possibly the value of the shares, by reason of the publicly available information about the company and public awareness of the company.Breda does not, however, believes that these benefits are applicable to Breda's Class A Common Stock for various reasons.For example, although Breda's Class A Common Stock is registered under the Exchange Act, the shares are not listed or traded on any stock exchange, so there is not an actual public market for the Class A Common Stock.There are also numerous restrictions on the issuance, ownership and assignability of the Class A Common Stock, all of which greatly limit the liquidity and value of the Class A Common Stock.For example, as noted elsewhere in this Proxy Statement, the shares of the Series 1 Class A Common Stock can only be held by Eligible Class A Shareholders, which is a very limited category of individuals, the holders of the Series 1 Class A Common Stock only have one vote on matters submitted to the vote of the Class A Common Stock shareholders, regardless of the number of shares they hold, and Breda has the right to purchase the shares of the Class A Common Stock upon any assignment of the shares or the shareholder in question ceasing to be an Eligible Class A Shareholder.The purchase price in most cases can be determined by the board, with the historical practice being that the purchase price will be from 70% to 75% of the book value per share as of the close of Breda's last fiscal year.Also, no shareholder may own more than one percent of any class of stock of Breda, and no individual shareholders residing in the same house may own more than two percent of all classes of stock of Breda combined.Breda's shares of Class A Common Stock are therefore not a liquid investment, or one that is open to very many individuals. · The other primary benefit to the shareholders that Breda believes arises from its Class A Common Stock being registered under the Exchange Act is the various reports that Breda files which are publicly available to Breda's shareholders, and the reports and materials that Breda must send to its shareholders, consisting primarily of proxy materials and an annual report.Once Breda terminates its obligations as a reporting company, Breda will no longer be required to file or provide any of those reports and materials.Those reports do contain a significant amount of information about Breda and its subsidiaries, including financial information, information on the compensation of Breda's officers and directors, and information on sales and purchases of Breda's shares by its directors and officers.Breda does currently intend to provide its shareholders with financial information and a form of annual report in connection with each annual meeting of its shareholders, but the financial and other information likely will not include all of the information that would otherwise be required under the Exchange Act.Breda also currently does not intend to prepare any quarterly reports, as is required under the Exchange Act, or to make any regular reports to its shareholders on any trades by directors or officers in Breda's shares.The benefit of the reports and information that Breda is required to file or otherwise provide to its shareholders will therefore be lost to a great degree if the reclassification transaction is approved by the Class A Common Stock shareholders. 17 Table of Contents Breda believes, however, that the savings in costs and staff time outweigh from an overall company and shareholder perspective, the loss of some of the reports and other information that would otherwise be required under the Exchange Act.It is also noteworthy that Breda's shareholders have the right to obtain annual financial statements from Breda, upon request, under Breda's bylaws and under the Iowa Business Corporation Act. · Another benefit, although perhaps more indirect, for a company and its shareholders from the company being a reporting company is the processes and procedures that a company must put into place in order to meet the various obligations imposed under the Exchange Act, including disclosure controls and procedures and internal controls over financial reporting and the timely preparation of financial information.Breda does not believe this benefit will be completely lost, however, if Breda terminates the registration of its Class A Common Stock under the Exchange Act because Breda has already integrated those processes and procedures into its operations, and Breda intends to continue some of those following the termination of registration.The board also believes, however, that some of the processes and procedures required under the Exchange Act do not integrate or correlate well with the cost and staff structure of a smaller company such as Breda. Effects On Breda And Shareholders Generally.The reclassification transaction and related termination of Breda's obligations as a reporting company will have the following possible neutral, positive and negative effects on Breda and its shareholders generally, with the board believing that the negative effects are minimized or mitigated as discussed below: 18 Table of Contents Neutral Effect: · Breda's day-to-day business and operations will continue as they are currently being conducted following the reclassification transaction and the termination of registration under the Exchange Act. Positive Effects: · Breda will experience estimated annual savings of $144,220 in out-of-pocket costs and expenses which are currently incurred due to Breda's obligations under the Exchange Act, and which could then be applied towards Breda's core business and operations.The referenced savings are annual savings, and those costs and expenses will otherwise also likely increase over time. · Breda's staff will be able to devote the estimated 405 aggregate hours of staff time per year which are spent on SEC related matters to Breda's core business and operations. · Breda's reporting obligations include the filing of various reports with the SEC, which are publicly available.The reports include financial information and other business information that the board believes in most cases would be better kept confidential, at least with respect to Breda's competitors and others in the industry and the public at large. · The board believes that there will be potential increased flexibility for Breda to more timely consider and initiate actions as a non-SEC company, as opposed to having to make various filings with the SEC, which may discourage some companies from wanting to do business with Breda in order to avoid being part of Breda's public disclosures, and which might slow certain transactions down, in particular if the SEC comments on Breda's related filings. Negative Effects: · Some of the possible negative effects are discussed under the subsection above "Effects Related To The Exchange Act". · Breda will incur costs, in terms of both dollars and time, in pursuing the reclassification transaction and termination of Exchange Act registration.Breda's out-of-pocket costs in this regard are estimated to be $100,000.Breda does not believe, however, those costs will have any material adverse effect on Breda's liquidity, results of operations or cash flow.Breda's board also believes, the long term cost and staff time savings from the termination of Breda's reporting obligations outweigh these "one time" cost and time commitments. 19 Table of Contents · The possibility of a decline in Breda's share price as a result of Breda no longer being a reporting company or of a decrease in liquidity of Breda's shares.As discussed above in "Effects Related To The Exchange Act", however, the board does not believe that Breda being a reporting company affects the price of Breda's shares, other than indirectly through the expenses incurred by Breda as a reporting company, or the liquidity of Breda's shares given the terms and conditions of Breda's shares as set out in both the Existing Articles and the Proposed Articles. · Another negative effect would be Breda going through the reclassification transaction and termination of registration, including the costs and time, only to have to register again a class of Breda's shares at a later date.After the reclassification transaction, Breda will have 289 Class A Common Stock shareholders, 149 Class B Common Stock shareholders, and 250 Class C Common Stock shareholders.If the number of shareholders of any of those classes is ever 500 or more, Breda will need to register that class of shares under the Exchange Act, which would be costly, and would negate, at least going forward, all of the benefits from the reclassification transaction.The board does not, however, believe that is likely to occur.Breda also has the right to purchase any shares upon any assignment of any shares, and Breda could, if it was financially able to do so, exercise that right as necessary to prevent any class of shares from being owned by 500 or more shareholders. Effects On Breda's AffiliatesDirectors, Officers And Subsidiaries Of Breda. The reclassification transaction will not have any material effect on Breda's directors or executive officers, other than with respect to any reclassification of their shares of Class A Common Stock which occurs by operation of the terms of the Proposed Articles.Any such reclassification will be on the same terms as apply to the other shareholders.All of the directors will continue to hold shares of the Class A Common Stock after the reclassification. Another effect of the reclassification on the directors and officers is that the percentage of voting shares held by the directors and officers of Breda will increase given that some current Class A Common Stock shareholders will be reclassified and converted into Class C Common Stock shareholders, thereby only having voting rights on the election of directors and the amendment of the Proposed Articles.This same effect occurs, however, with respect to all of the shareholders who will continue to own Class A Common Stock after the reclassification transaction.The directors and officers owned, as a group, approximately 1.78% of the outstanding shares of Class A Common Stock as of the mailing of this Proxy Statement, and they will own, as a group, approximately 3.24% of the outstanding shares of the Class A Common Stock following the reclassification transaction. The directors and officers will no longer be required to file reports under the Exchange Act regarding their ownership of, and sales and purchases of, shares of Breda's stock following the reclassification transaction.They will also no longer have any potential liability for short swing trading under Section 16 of the Exchange Act.The effects noted in this paragraph do not apply to other shareholders of Breda because the obligations and liabilities noted in this paragraph arise under the Exchange Act by virtue of a person being a director or an officer. The compensation and benefits of the directors and officers will not change as a result of the reclassification transaction. All of the outstanding shares of Breda will be converted on a one for one basis under the reclassification transaction, so there will be no change in the aggregate number of outstanding shares of Breda as a result of the reclassification transaction.All outstanding shares following the reclassification transaction will have the same rights with respect to dividends and all other distributions by Breda, as is also currently the case.Given these facts, there will be no change in any of the directors' or officers' interest in either the net book value or net earnings of Breda. The reclassification transaction will have the same effect on Breda's subsidiaries that it has on Breda, given that all of Breda's subsidiaries are wholly owned subsidiaries. Effects On Breda's Unaffiliated Shareholders.Breda's unaffiliated shareholders for purposes of this Proxy Statement under the SEC's rules are all of Breda's shareholders, other than any shareholders who are also a director or officer of Breda.The following sections describe the effects of the reclassification transaction on the shareholders of each of Breda's existing classes of common stock, because Breda believes that will allow you to more fully understand the effects of the reclassification transaction on the shareholders as a whole and because there are some different effects among Breda's existing classes of common stock. As noted above in "Effects on Breda's AffiliatesDirectors, Officers And Subsidiaries Of Breda", the reclassification transaction applies to any director or officer of Breda who is also a shareholder on the same terms as apply to the other shareholders.As also noted in that Section, Breda does not believe the effects of the reclassification transaction on any shareholder of Breda who is also a director or officer of Breda are different than the effects on any of Breda's unaffiliated shareholders, except that the directors and officers will no longer need to file certain reports under the Exchange Act and will also no longer have potential liability under certain sections of the Exchange Act. Effects On Existing Series 1 And Series 2 Class A Common Stock Shareholders Who Are Eligible Class A Shareholders.The reclassification transaction will have the following primary neutral and possible positive and negative effects on the holders of the existing Series 1 and Series 2 Class A Common Stock who are Eligible Class A Shareholders under the Proposed Articles.The effects of the reclassification transaction on Breda as discussed above are also relevant to the Eligible Class A Shareholders.The existing Series 1 and Series 2 Class A Common Stock has the same material terms under the Existing Articles. An "Eligible Class A Shareholder" is (i) any individual who is at least 18, whose principal residence is both located within the Breda, Iowa or Lidderdale, Iowa telephone exchange areas of Breda and receives land line telephone service from Breda, and who is listed on the account for the land line telephone service (referred to in the Proposed Articles as an "Individual Subscriber"), and (ii) any one of the grandparent, parent, brother, sister, spouse, child or grandchild of the Individual Subscriber, so long as they are at least 18 and their principal residence is with the Individual Subscriber (referred to in the Proposed Articles as a "Related Subscriber" or "Related Person").There can only be one Individual Subscriber and one Related Subscriber per residence. Neutral Effect: · An Eligible Class A Shareholder will own the same number of shares of Series 1 Class A Common Stock, with the same terms, after the reclassification.(The existing Series 1 and Series 2 Class A Common Stock shareholders will receive shares of the Series 1 Class A Common Stock under the Proposed Articles.) Positive Effect: · The Eligible Class A Shareholders will hold a greater percentage of the votes on all matters than they did before the reclassification transaction, other than on the election of directors and the amendment of the Proposed Articles, because all shares of the existing Class A Common Stock that are held by Eligible Class C Shareholders and Grandfathered Class C Shareholders will be reclassified and converted into shares of the Class C Common Stock under the Proposed Articles.The Class C Common Stock only has voting rights on the election of directors and any amendments of the Proposed Articles. Negative Effect: · There will be fewer holders of the Class A Common Stock after the reclassification transaction, and the category of shareholders who can hold Class A Common Stock under the Proposed Articles is limited to Eligible Class A Shareholders.For example, a business or entity cannot be an Eligible Class A Shareholder under the Proposed Articles even if the business or entity is located in Breda or Lidderdale and receives phone services from Breda.These facts may lower the liquidity of the Class A Common Stock and thereby the price a third party might pay for shares of the Class A Common Stock. 21 Table of Contents Effect On Existing Series 1 And Series 2 Class A Common Stock Shareholders Who Are Grandfathered Class C Shareholders Or Eligible Class C Shareholders.The reclassification transaction will have the following primary neutral and negative effects on the holders of the existing Series 1 and Series 2 Class A Common Stock who are either a Grandfathered Class C Shareholder or an Eligible Class C Shareholder.The board does not believe there are any direct positive effects to Grandfathered Class C Shareholders or Eligible Class C Shareholders from the reclassification transaction.The effects of the reclassification transaction on Breda that are discussed above are, however, also relevant to Grandfathered Class C Shareholders and Eligible Class C Shareholders, including the positive effects on Breda. A "Grandfathered Class C Shareholder" means (i) any individual who at the time of the filing of the Proposed Articles owns any shares of the Class A Common Stock but is not an Eligible Class A Shareholder, and (ii) any business or entity which owns any shares of the Class A Common Stock at the time of the filing of the Proposed Articles and which is not an Eligible Class C Shareholder. An "Eligible Class C Shareholder" means any business or entity whose principal place of business is located within the Breda, Iowa or the Lidderdale, Iowa telephone exchange areas served by Breda and which receives land line telephone service from Breda for that place of business. Neutral Effects: · Each Grandfathered Class C Shareholder and Eligible Class C Shareholder will own the same number of shares of Breda following the reclassification transaction as they held before the transaction. · The shares of the Series 1 Class C Common Stock that will be held by Grandfathered Class C Shareholders and Eligible Class C Shareholders following the reclassification transaction will have the same rights with respect to dividends and other distributions that those shareholders had with respect to the shares of the Series 1 or Series 2 Class A Common Stock that they held before the reclassification. Negative Effects: · The Series 1 and Series 2 Class A Common Stock held by Grandfathered Class C Shareholders and Eligible Class C Shareholders had full voting rights, but the shares of the Series 1 Class C Common Stock that will be held by these categories of shareholders after the reclassification transaction will only vote on the election of directors and the amendment of the Proposed Articles.The Grandfathered Class A Shareholders and Eligible Class C Shareholders will therefore be giving up voting rights, including on any sale of all or substantially all of the assets of Breda, any merger of Breda or the dissolution and liquidation of Breda. 22 Table of Contents · The limited voting rights of the Class C Common Stock may adversely affect the price a third party is willing to pay for shares of the Class C Common Stock and the liquidity of the Class C Common Stock. · The Shares of the Class C Common Stock will automatically convert to shares of the Class B Common Stock, which has no voting rights, if the shares are assigned to anyone other than an Eligible Class A Shareholder or an Eligible Class C Shareholder, so there is a limited group of persons who may have an interest in acquiring shares of the Class C Common Stock.The latter fact may adversely affect both the liquidity of the Class C Common Stock and the price a third party may be willing to pay for shares of the Class C Common Stock. Effect On Existing Series 3 Class A Common Stock Shareholders Who Are Eligible Class A Shareholders.Breda's existing Series 3 Class A Common Stock was held by 20 shareholders as of the mailing of this Proxy Statement.The Series 3 Class A Common Stock has the same rights as the existing Series 1 and Series 2 Class A Common Stock, with one exception.The exception is that the holders of the existing Series 3 Class A Common Stock are entitled to one vote per share on each matter submitted to the vote of the Class A Common Stock shareholders, whereas the holders of both the existing Series 1 and Series 2 Class A Common Stock only have one vote on each matter submitted to the vote of the Class A Common Stock shareholders, regardless of the number of shares of the Series 1 or Series 2 Class A Common Stock held by the shareholder in question.The existing Series 3 Class A Common Stock represents the remaining shares of Breda's former Class A Stock that were outstanding on February 28, 1995 and that were granted the "one vote per share" voting rights in connection with a transaction by Breda in 1995. The "one vote per share" voting rights on all shareholder voting matters of the existing Series 3 Class A Common Stock is carried over in the Proposed Articles for Eligible Class A Shareholders because, under the Proposed Articles, each share of the existing Series 3 Class A Common Stock which is held by an Eligible Class A Shareholder will be reclassified and converted into one share of the Series 2 Class A Common Stock under the Proposed Articles.The holders of the Series 2 Class A Common Stock under the Proposed Articles have one vote for each share of the Series 2 Class A Common Stock on each matter that is submitted to the vote of the Class A Common Stock shareholders. The reclassification transaction will have the following primary neutral and positive effects on the holders of the existing Series 3 Class A Common Stock who are Eligible Class A Shareholders.The board does not believe there are any direct negative effects from the reclassification transaction to the holders of the existing Series 3 Class A Common Stock who are Eligible Class A Shareholders.The effects of the reclassification transaction on Breda as discussed above are also relevant to the Eligible Class A Shareholders. 23 Table of Contents Neutral Effect: · An Eligible Class A Shareholder will own the same number of shares of the Series 2 Class A Common Stock, with the same terms, after the reclassification transaction that the shareholder held before the transaction. Positive Effect: · The Eligible Class A Shareholders will hold a greater percentage of the votes on all matters after the reclassification than they held before the reclassification, other than on the election of directors and the amendment of the Proposed Articles, because all shares of the existing Class A Common Stock that are held by Eligible Class C Shareholders and Grandfathered Class C Shareholders will be reclassified and changed into shares of the Class C Common Stock under the Proposed Articles.The Class C Common Stock only has voting rights on the election of directors and any amendments of the Proposed Articles. Effect On Existing Series 3 Class A Common Stock Shareholders Who Are Grandfathered Class C Shareholders Or Eligible Class C Shareholders.The reclassification transaction will have the following primary neutral and negative effects on the holders of the existing Series 3 Class A Common Stock who are either a Grandfathered Class C Shareholder or an Eligible Class C Shareholder.The board does not believe there are any direct positive effects to Grandfathered Class C Shareholders or Eligible Class C Shareholders from the reclassification transaction.The effects of the reclassification transaction on Breda that are discussed above are, however, also relevant to Grandfathered Class C Shareholders and Eligible Class C Shareholders, including the positive effects on Breda. Neutral Effects: · Each Grandfathered Class C Shareholder and Eligible Class C Shareholder will own the same number of shares of Breda following the reclassification transaction as they held before the transaction. · The shares of the Series 2 Class C Common Stock that will be held by Grandfathered Class C Shareholders and Eligible Class C Shareholders following the reclassification transaction will have the same rights with respect to dividends and other distributions that those shareholders had with respect to the shares of the Series 3 Class A Common Stock that they held before the transaction. Negative Effects: · The Series 3 Class A Common Stock held by Grandfathered Class C Shareholders and Eligible Class C Shareholders had full voting rights, but the shares of the Series 2 Class C Common Stock that will be held by these categories of shareholders after the reclassification transaction will only vote on the election of directors and the amendment of the Proposed Articles.The Grandfathered Class A Shareholders and Eligible Class C Shareholders will therefore be giving up voting rights, including on any sale of all or substantially all of the assets of Breda, any merger of Breda or the dissolution and liquidation of Breda. 24 Table of Contents · The limited voting rights of the Class C Common Stock may adversely affect the price a third party is willing to pay for shares of the Class C Common Stock and the liquidity of the Class C Common Stock. · The Shares of the Class C Common Stock will automatically convert to shares of the Class B Common Stock, which has no voting rights, if the shares are assigned to anyone other than an Eligible Class A Shareholder or an Eligible Class C Shareholder, so there is a limited group of persons who may have an interest in acquiring shares of the Class C Common Stock.The latter fact may adversely affect both the liquidity of the Class C Common Stock and the price a third party may be willing to pay for shares of the Class C Common Stock. Effect On Class B Common Stock Shareholders.Breda's existing Class B Common Stock has the same rights as Breda's existing Class A Common Stock under the Existing Articles, except that the Class B Common Stock has no voting rights.The same approach is taken under the Proposed Articles, so there are no changes to the terms of Breda's Class B Common Stock under the Proposed Articles.No shares of Class A Common Stock are reclassified and converted into shares of the Class B Common Stock by virtue of the reclassification transaction set out in the Proposed Articles, and there are no changes in the Proposed Articles from the Existing Articles in the circumstances on which shares of another class of shares of Breda will be reclassified and converted into shares of the Class B Common Stock in the future.The board therefore believes that there are no direct positive or negative effects to the Class B Common Stock shareholders from the reclassification transaction.The effects of the reclassification transaction on Breda that are discussed above are, however, also relevant to the Class B Common Stock shareholders. The Class B Common Stock shareholders do not have the right to vote on the reclassification transaction. Plans Or Proposals Following The Reclassification Transaction As discussed above, the voting rights of the existing Class A Common Stock shareholders who are Grandfathered Class C Shareholders and Eligible Class C Shareholders will be changed pursuant to the reclassification transaction from having the right to vote on all matters that are presented to the Class A Common Stock shareholders to only having the right to vote on the election of the directors of Breda and any amendments to the Proposed Articles.The Grandfathered Class C Shareholders and Eligible Class C Shareholders will therefore no longer have the right to vote on, for example, any sale of all or substantially all of the assets of Breda, any merger involving Breda, or the dissolution of Breda. Breda does not currently have any plans or proposals under consideration to effect any sale of a material amount of Breda's or any of its subsidiaries' assets, any merger involving Breda, the dissolution of Breda, or any other material change in Breda's corporate structure or business.Breda's management is, however, as part of its normal and ordinary course business planning, analyzing what opportunities may be available to Breda, and there is always the possibility that Breda could be approached by a third party, or that Breda could approach a third party, with a proposed transaction that Breda is not aware of at this time.Accordingly, although Breda has no current plans or proposals of the type noted above and on which a vote would be taken, there is always the possibility that such a transaction will arise in the future, and even relatively soon after the reclassification transaction. 25 Table of Contents Material Federal Income Tax Consequences Of The Reclassification Transaction The following discussion is only a general summary of the material United States federal income tax consequences of the reclassification transaction.The discussion does not consider the particular facts and circumstances of any particular shareholder of Breda, and the discussion assumes that you hold, and will continue to hold, your shares of Breda's stock as a capital asset within the meaning of Section 1221 of the Internal Revenue Code of 1986, as amended (the "Code").The discussion is based upon the Code, US Treasury Department regulations, and administrative rulings and judicial decisions interpreting the Code, all as in effect as of the date of the mailing of this Proxy Statement. All of those laws, regulations, rulings and decisions are, however, subject to change at any time, possibly with retroactive effect.No assurance can be given that, after any such change, this discussion would not be materially different with respect to Breda or any shareholder of Breda.Also, no opinion of counsel or ruling from the Internal Revenue Service has been or will be sought or obtained with respect to the tax consequences of the reclassification transaction, and the conclusions noted in the following discussion are not binding on the Internal Revenue Service.Accordingly, the Internal Revenue Service or the courts could disagree with the following discussion. The U.S. federal income tax laws are complex, and the tax consequences of the reclassification transaction could vary depending upon each shareholder's individual circumstances or tax status.Accordingly, this summary is not a complete description of all of the potential tax consequences of the reclassification transaction, and, in particular, does not address United States federal income tax considerations that may affect the treatment of holders of shares subject to special treatment under United States federal income tax law, including, for example, foreign persons, financial institutions, dealers in securities, traders in securities who elect to apply a mark-to-market method of accounting, insurance companies, tax-exempt entities, individual retirement accounts, holders who acquired their shares as compensation and holders who hold shares as part of a "hedge," "straddle," or "conversion" transaction. The following discussion also does not address any possible state, local or foreign tax consequences of the reclassification transaction. Federal Income Tax Consequences To Breda.The reclassification transaction will be a tax free reorganization described in Section 368(a)(1)(E) of the Code.Accordingly, Breda will not recognize any gain or loss in connection with the reclassification transaction. 26 Table of Contents Federal Income Tax Consequences To Shareholders Who Continue To Own Class A Common Stock After The Reclassification.If you are a shareholder who will continue to hold shares of the Class A Common Stock after the reclassification transaction, you will not recognize any gain or loss as a result of the reclassification.You will have the same tax basis and holding period in your shares of Class A Common Stock as you had in your shares of Class A Common Stock immediately prior to the reclassification transaction. Federal Income Tax Consequences To Shareholders Who Will Receive Class C Common Stock As Part Of The Reclassification Transaction.If you are a shareholder who will receive shares of either the Series 1 or Series 2 Class C Common Stock in exchange for your existing shares of the Class A Common Stock of Breda, you will not recognize any gain or loss in the reclassification transaction.You will have the same tax basis and holding period in your shares of Class C Common Stock as you had in your shares of Class A Common Stock of Breda. The above discussion of anticipated material United States federal income tax consequences of the reclassification transaction is based upon present law, which is subject to change, possibly with retroactive effect.You should consult your tax advisor as to the particular federal, state, local, foreign and other tax consequences of the reclassification transaction on you and in light of your specific facts and circumstances. Fairness Of The Going Private Transaction Articles IV and V of the Proposed Articles set out the terms of the reclassification transaction and the material terms and rights of the Class A Common Stock, the Class B Common Stock and the Class C Common Stock that are authorized under the Proposed Articles. Based upon a careful review and analysis of the overall facts and circumstances relating to the reclassification transaction, Breda's board believes the reclassification transaction as set out in Articles IV and V of the Proposed Articles is substantively and procedurally fair to Breda's unaffiliated shareholders.Under the SEC rules that are applicable to the reclassification transaction and this Proxy Statement, Breda's unaffiliated shareholders are all of Breda's shareholders other than those shareholders that are also directors or executive officers of Breda.The board also believes the reclassification transaction is substantively and procedurally fair to the shareholders who are directors or executive officers of Breda given that the reasons and purposes for the reclassification transaction from the viewpoint of the directors and offices are the same as those of Breda, as discussed above at "Reasons And Purpose For The Rule 13e-3 Transaction By Directors, Officers And Subsidiaries", on page 15, and at "Effects Of The Reclassification TransactionEffects On Breda's AffiliatesDirectors, Officers And Subsidiaries Of Breda", on page 20. The Proposed Articles were unanimously approved by the board.None of Breda's directors are employees of Breda. The directors did not retain an unaffiliated representative to act solely on behalf of the unaffiliated shareholders for purposes of negotiating the terms of the Rule 13e-3 transaction or preparing a report concerning the fairness of the transaction, and Breda has not included in the reclassification transaction a right for any shareholder to obtain counsel or appraisal services at Breda's expense.Breda also did not otherwise receive any report, opinion or appraisal from an outside party that is materially related to the Rule 13e-3 transaction, including any relating to the fairness of the transaction to Breda or its shareholders.The directors did not believe such a representative, report, opinion or appraisalwould have added material insight to the reclassification transaction given that Breda's affiliated and unaffiliated shareholders will be treated identically in the reclassification transaction and also in the shareholder approval process for the reclassification transaction. 27 Table of Contents Substantive Fairness The board considered the substantive fairness of the reclassification transaction as it relates to all shareholders generally and to Breda's unaffiliated shareholders, including in the latter analysis the shareholders who will hold Class A Common Stock following the reclassification transaction, the shareholders who will hold Class C Common Stock following the reclassification transaction, and the shareholders who will continue to hold Class B Common Stock after the reclassification transaction.The board's determination that the reclassification transaction is substantively fair to the shareholders who will hold Class C Common Stock following the reclassification transaction includes the determination and conclusion that the exchange of each share of the existing Class A Common Stock held by those shareholders for a share of either the Series 1 or Series 2 Class C Common Stock under the Proposed Articles is substantively fair in light of all factors considered by the board. The board considered the following material factors in reaching the board's conclusion that the reclassification transaction is substantively fair to Breda's shareholders generally and to Breda's unaffiliated shareholders. Factors Affecting Fairness To All Shareholders.The following factors affect the fairness of the reclassification transaction to all of Breda's shareholders: · All shareholders will continue to hold shares in Breda, and no shareholder will be required to sell their shares in Breda, as would be the case in a cash out merger or a tender offer by Breda.The shareholders will therefore continue to have an opportunity to participate in any future growth of Breda after the reclassification transaction. · The Class A Common Stock, Class B Common Stock and Class C Common Stock authorized under the Proposed Articles have the same rights to dividends and other distributions by Breda, including on any dissolution by Breda, with those rights for each shareholder being based upon, in general, the shareholder's percentage ownership of the total outstanding shares of Breda.The same approach is taken under the Existing Articles.The shareholders will therefore have the same opportunity to participate in any future dividends or distributions by Breda after the reclassification transaction as they did before the transaction. · The reclassification transaction will not result in a taxable event for Breda or for any shareholder. 28 Table of Contents · Breda's shareholders who are directors or officers will be treated in the same manner as all other shareholders and will be reclassified on the same terms as other shareholders. · Since all of Breda's shareholders will continue as shareholders following the reclassification transaction, all of the shareholders will benefit from the reduced annual expenses over the long term that will result from Breda no longer having to comply with the reporting and other obligations under the Exchange Act.Breda estimates that it currently incurs approximately $144,220 annually for out-of-pocket costs and expenses related to compliance with the Exchange Act, and the board anticipates that those costs and expenses will continue to increase over time.Breda estimates that its out-of-pocket costs and expenses related to the reclassification transaction and the related termination of its reporting obligations will be approximately $100,000, so those costs will be recouped by the cost savings from Breda being subject to the Exchange Act in less than one year. If Breda had deregistered effective as of January 1, 2009, Breda's book value per share would have increased by approximately $7.19 per share, or 1.3%, from $587 per share on a historical basis, to$592 per share on a pro forma basis as of December 31, 2009.The referenced increase in book value per share would have been a direct result of the reduced expenses resulting from Breda no longer needing to comply with the requirements of the Exchange Act.As noted above, the cost savings from deregistering are annual cost savings, and Breda would otherwise incur those costs every year (and likely higher costs each year), so the annual cost savings will technically increase the book value per share every year. Breda has the first right to purchase shares of the existing Class A Common Stock and Class B Common Stock under the Existing Articles upon, among other things, any proposed assignment of a share.Breda will have the same right under the Proposed Articles.Under both the Existing Articles and the Proposed Articles, the purchase price payable for the shares is determined by the board.The board has historically established that purchase price at a percentage of the book value of Breda's shares.Any increase in the book value of Breda's shares through reduced expenses achieved through terminating Breda's obligations as a reporting company would also therefore potentially benefit a shareholder in the event Breda ever exercises its purchase right under the Proposed Articles. · Since all of Breda's shareholders will continue as shareholders following the reclassification transaction, all of the shareholders will also benefit from the fact that, after the reclassification transaction, Breda's staff will be able to devote all of the time and energy spent on Exchange Act obligations and compliance to Breda's core business and operations.Breda estimates that its staff and employees devote approximately 405 hours per year, in the aggregate, to Exchange Act obligations and compliance.If you assume those hours only have a value of $46.60 per hour, the result is a savings of $18,873 applied to Breda's core business and operations.Breda has a relatively small staff, and the board believes that the need for the staff to devote time to Exchange Act obligations and compliance does adversely affect the staff's ability to timely perform their other duties.The board acknowledges that the "savings" and actual benefits to Breda based on this factor are difficult to quantify, but the board believes this factor is a relevant and valid consideration for Breda. 29 Table of Contents · As discussed above in this Proxy Statement, the board believes that Breda and its shareholders receive limited benefits from Breda being a reporting company because of Breda's small size, limited trading of Breda's shares and the various restrictions on the issuance, ownership and assignment of shares, when compared to the costs in terms of both dollars and time spent on the reports and other compliance with the Exchange Act.The board believes that the costs to Breda of being a public company are not commensurate with, and in fact outweigh, any benefits to the shareholders from Breda being a public company.The primary benefits that the board believes accrue to the shareholders from Breda being a public company are noted in the following paragraph. · The primary potential benefits to Breda's shareholders from Breda being a public company are the availability of the quarterly and annual reports that Breda must file with the SEC, the proxy statements and the annual report Breda is required to provide to the shareholders, and the availability of the filings on the directors' and officers' sales and purchases of Breda's shares.Breda anticipates, however, continuing to provide its shareholders with some form of an annual report that will include financial statements. · The board considered whether Breda terminating its reporting obligations would lower Breda's public profile in a way that might be detrimental to Breda.For example, the board considered whether Breda being a reporting company somehow created additional opportunities for Breda with third parties in the industry, or would make it potentially easier for Breda to negotiate or finalize transactions with third parties due to the information that Breda is required to prepare, maintain and file under the Exchange Act.As other examples, the board considered whether Breda being a reporting company might make it easier for Breda to raise additional equity in the future, or to issue debt obligations or obtain loans from third parties, or might generate interest in individuals becoming a shareholder of Breda, thereby creating some liquidity for Breda's shares.The board concluded, however, that none of these factors, to the extent valid in the first instance, could be sufficiently quantified to override the clear cost and time savings that will accrue to Breda and its shareholders from Breda terminating its reporting obligations under the Exchange Act.The board also concluded that it was likely that any third party desiring to conduct any activities in the telecommunications industry in the areas served by Breda and its subsidiaries would identify Breda as the entity to contact and deal with, and that Breda could prepare or develop any information needed by any third party in connection with any such transaction.The board also concluded that Breda's status as a reporting company likely does not generate any potential purchasers for Breda's shares, and that even if it does have that effect, the various restrictions on the issuance, ownership and assignment of Breda's shares as set out in the Existing Articles and the Proposed Articles greatly limit the interest of any potential purchaser of any shares of Breda. 30 Table of Contents The board did not allocate any specific weight or importance to any of the above factors in determining that the reclassification transaction is substantively fair to the shareholders as a group, but rather viewed each of the above factors as material to that determination.The primary factors which led the board to initially consider and pursue the reclassification transaction, however, were the fifth, sixth and seventh factors noted above. Factors Affecting Fairness To Shareholders Who Will Hold Class A Common Stock After The Reclassification Transaction.In addition to the factors applicable to all of Breda's shareholders set forth above, the board considered the following factors in reaching the determination that the reclassification transaction was substantively fair to the shareholders who will hold Class A Common Stock following the reclassification transaction: · The shareholders who will hold shares of the Class A Common Stock following the reclassification transaction will be holding shares that have the same rights as the shares of the existing Class A Common Stock that they held immediately prior to the reclassification transaction.The Class C Common Stock authorized by the Proposed Articles does not have any preferences over the Class A Common Stock, whether with respect to voting, dividends or other distributions, or otherwise.This is the primary and material factor which led the board to conclude that the reclassification transaction is substantively fair when considered from the perspective of only the shareholders who will hold shares of the Class A Common Stock following the reclassification transaction. · The shareholders who will hold Class A Common Stock following the reclassification transaction will continue to hold shares which have voting rights on all matters that are submitted to the shareholders.By contrast, the shareholders who will be reclassified and converted into shares of the Class C Common Stock will be switched from shares that have voting rights on all matters, to shares which only have voting rights on the election of directors and the amendment of the Proposed Articles.The voting influence of the shareholders who hold Class A Common Stock will therefore be increased on all matters other than the election of directors and the amendment of the Proposed Articles, including, for example, with respect to the sale of assets, a merger involving Breda or the dissolution of Breda.Although this factor is favorable to shareholders who will hold Class A Common Stock, and, accordingly, adds to the determination that the reclassification transaction is substantively fair to those shareholders, the board did not have that result as a desired or necessary component of the reclassification transaction.Rather, the board believes this result is an incidental effect that arises out of effecting the reclassification transaction through the establishment of the Class C Common Stock and the conversion of the existing shares of the Class A Common Stock held by Eligible Class C Shareholders and Grandfathered C Class Shareholders into shares of the Class C Common Stock.As discussed elsewhere in this Proxy Statement, however, the board also believes those categories were established in a manner which is generally consistent with the historical ownership and control structure of Breda. · The category of "Eligible Class A Shareholders" has been limited in the Proposed Articles because, under the Proposed Articles, the category can no longer include any business or any type of entity.This change may decrease the liquidity of the Class A Common Stock after the reclassification because there are fewer persons which are eligible to hold the Class A Common Stock.The board viewed this as a negative factor to the shareholders who will hold Class A Common Stock after the reclassification transaction. 31 Table of Contents Factors Affecting Fairness To Shareholders Who Will Hold Class C Common Stock After The Reclassification Transaction.In addition to the factors applicable to all of Breda's shareholders set forth above, the board considered the factors discussed below in reaching the determination that the reclassification transaction was substantively fair to the shareholders who will hold Class C Common Stock following the reclassification transaction.The following factors were all primarily considered as negative factors to the shareholders who will hold Class C Common Stock, but the board determined that the following factors were outweighed by the factors applicable to all shareholders that are described above, including that the Class C Common Stock shareholders will hold the same number of shares and the same rights to dividends and other distributions by Breda following the reclassification transaction that they had before the transaction. · The Class C Common Stock shareholders will be exchanging their existing shares of Class A Common Stock that have full voting rights, for the shares of the Class C Common Stock, which only have voting rights on the election of directors and amendments to the Proposed Articles.The board viewed this as a negative factor; although with the right to vote on the election of directors, the Class C Common Stock shareholders will at least be able to participate in the election of the body that oversees the day-to-day operations of Breda and its officers, and with the right to vote on any amendments to the Proposed Articles, the Class C Common Stock shareholders will have the right to participate in the vote on any changes to the document which sets outs the rights and terms of the Class C Common Stock.The Class C Common Stock shareholders will not, however, control either of those voting matters, and will instead vote as a single voting group with the Class A Common Stock shareholders. · The Class C Common Stock shareholders will be receiving shares with limited voting rights, which may adversely affect the price a third party is willing to pay for shares of the Class C Common Stock and the liquidity of the Class C Common Stock.The Class C Common Stock shareholders will not, however, receive any cash or other consideration for their existing Class A Common Stock shares, other than an equal number of shares of Class C Common Stock.The Class C Common Stock will also have no preferences over the Class A Common Stock as to dividends or other distributions by Breda or any other matter. · The shareholders receiving Class C Common Stock in the reclassification do not have appraisal or dissenters' rights because of the reclassification, so they cannot elect to dissent and require Breda to purchase their shares at their fair value. As noted above, however, the board has determined that based on the factors applicable to all of Breda's shareholders, the reclassification transaction is substantively fair to the shareholders who will receive Class C Common Stock in the reclassification transaction. 32 Table of Contents Factors Affecting Fairness To Class B Common Stock Shareholders.The board determined that the reclassification transaction is substantively fair to the Class B Common Stock shareholders because there are no changes to the terms of the Class B Common Stock under the Proposed Articles, none of the Class B Common Stock shareholders are reclassified into a different class of shareholders, and the circumstances upon which the other classes of stock of Breda will be converted into Class B Common Stock are not changed under the Proposed Articles.The reclassification transaction therefore has no direct adverse effects on the Class B Common Stock, and the Class B Common Stock shareholders will still obtain the benefits from the factors which are applicable to all of the shareholders of Breda as discussed above. Other Considerations.The board did not consider any current market prices for Breda's shares, any historical market prices for Breda's shares, any prior purchases of stock by Breda or any affiliates, Breda's going concern value or Breda's liquidation value in reaching the determination that the reclassification transaction is substantively fair to Breda's shareholders.The primary reason that the board did not consider current market prices, historical market prices or past purchases of shares by Breda or any affiliates is because none of Breda's shareholders are being "cashed out" in connection with the reclassification transaction; rather, all shareholders will continue to own shares in Breda following the reclassification transaction.The board also did not consider any current market prices or historical market prices for Breda's shares because there is no public trading market for Breda's shares, and Breda's shares are otherwise not actively traded, with all transactions within the past 12 years being either repurchases of shares by Breda or transactions among existing shareholders of Breda or from a shareholder of Breda to a family member in transactions such as gifts or transfers pursuant to estate processes.The board also did not consider current market prices or historical market prices for Breda's shares because Breda's board of directors has historically "valued" Breda's shares for purposes of Breda exercising its right of first refusal under the Existing Articles at anywhere from 70% to 75% of the book value of Breda, and nearly all transactions among the shareholders with respect to Breda's shares have also been at or near that amount. The board did not consider the going concern value or liquidation value of Breda because any such values would be determined by the facts and circumstances of Breda at the time of sale or liquidation, and Breda has not had any firm offers during the past two years for any merger or consolidation involving Breda, the sale or other transfer of all or any substantial part of the assets of Breda, or any purchase of any shares of Breda that would enable the holder to exercise control of Breda upon which to base any determination of the going concern or liquidation value of Breda.The board also does not believe that the reclassification transaction will have any material effect on Breda's going concern value or liquidation value, or the value offered in any such type of transaction, and will not be determinative of either Breda's going concern value or liquidation value. Also, as noted previously, the Class A Common Stock, Class B Common Stock and Class C Common Stock authorized under the Proposed Articles have the same rights to dividends and other distributions by Breda, including on any dissolution and liquidation by Breda, with those rights being based upon, in general, the shareholder's percentage ownership of the total outstanding shares of Breda.The same approach is taken under the Existing Articles.All of the shareholders of Breda following the reclassification transaction will therefore have the opportunity to share in any going concern value or liquidation value of Breda on the same terms as existed prior to the reclassification transaction. The board also believes that the limited market for Breda's shares and the various restrictions on the issuance, ownership and assignment of Breda's shares, make the most likely liquidity event for shareholders a sale or merger of Breda, such that any current or historical market prices for Breda's shares are not materially relevant to analyzing the reclassification transaction. 33 Table of Contents Procedural Fairness The board considered the procedural fairness of the reclassification transaction as it relates to Breda's unaffiliated shareholders, and determined that the reclassification transaction is procedurally fair to the nonaffiliated shareholders.As previously noted, under the SEC rules that are applicable to the reclassification transaction and this Proxy Statement, Breda's unaffiliated shareholders are all of the shareholders other than those shareholders that are also directors or executive officers of Breda.The board also believes the reclassification transaction is procedurally fair to the shareholders who are also directors or executive officers of Breda given that the terms of the shareholder approval process of the reclassification transaction are the same for all shareholders, whether or not the shareholders are also directors or executive officers. The board considered the following factors as material in reaching the board's conclusion that the reclassification transaction is procedurally fair to Breda's shareholders. · The reclassification transaction is being submitted to the Class A Common Stock shareholders of Breda in accordance with the governing documents of Breda and the requirements of the Iowa Business Corporation Act.Under Section 490.1004 of the Iowa Business Corporation Act, the holders of the existing Series 1, Series 2 and Series 3 Class A Common Stock must vote as separate voting groups on the reclassification transaction and otherwise on the Proposed Articles because of the fact that some of the shares of the Class A Common Stock will be reclassified into shares of Class C Common Stock pursuant to the Proposed Articles.Voting by separate voting groups means that the holders of the Series 1, Series 2 and Series 3 Class A Common Stock must separately approve the reclassification transaction and the Proposed Articles, so if any series of the Class A Common Stock does not approve of the reclassification transaction or otherwise of the Proposed Articles, the Proposed Articles will not be approved or effective.A series of the Class A Common Stock will, therefore, be able to determine, as a separate voting group, whether the reclassification transaction and the other terms of the Proposed Articles should be approved by those shareholders. · Section 490.1003(5) of the Iowa Business Corporation Act requires that a quorum for a voting group for the purpose of amending the articles of incorporation of a corporation must be at least a majority of the votes entitled to be cast on the amendment by the voting group.A quorum for the Series 1, Series 2 and Series 3 Class A Common Stock for the vote on the reclassification transaction will therefore be a majority of the votes which are entitled to be cast on the reclassification transaction by those respective series of the Class A Common Stock.A majority of the votes entitled to be cast by each of the series of the existing Class A Common Stock must therefore exist in order for there to be a quorum for the vote upon the Proposed Articles.Shareholder action by each of those voting groups on the reclassification transaction and otherwise on the Proposed Articles will be approved if the votes cast within the voting group favoring the reclassification transaction and the other provisions of the Proposed Articles exceed the votes cast opposing the matter.The referenced quorum and voting requirements are higher than those that would otherwise be required under Breda's governing documents, with a quorum under Breda's governing documents being any number of votes entitled to be cast on a matter by a voting group of shareholders.Although a "super majority" or other heightened vote is not required to approve the reclassification transaction by any of the series of the existing Class A Common Stock, the board believes that the quorum and voting requirements for each of the series of the existing Class A Common Stock support the decision that the reclassification transaction is procedurally fair to the shareholders, in particular because, as noted above, each series will vote as a separate voting group. 34 Table of Contents · Breda's board and management considered alternative methods of effecting a transaction that would result in the end goal of Breda being able to terminate its obligations as a reporting company.Those alternative methods were carefully considered by the board, and are discussed above at "Alternatives To The Reclassification Transaction", on page 7. The board also considered the possible impact of the following potentially negative or countervailing factors with respect to the procedural fairness of the reclassification transaction: · The board did not appoint an independent special committee or retain an unaffiliated representative to evaluate either the procedural or the substantive fairness of the reclassification transaction.The board considered, however, that the directors and executive officers will be treated the same as the other shareholders of Breda and would not be entitled to any special benefits in the reclassification transaction.The board therefore concluded that a special committee or other unaffiliated representative was not needed, and that the Board was able to adequately balance the competing interests of Breda's shareholders in accordance with its fiduciary duties and that any additional protections that may be afforded by a special committee or representative would therefore not be material or significant. · The approval of the reclassification transaction is not structured so that approval of at least a majority of the unaffiliated shareholders is required.As previously noted, however, the directors and executive officers of Breda are treated the same as all of the other shareholders in the reclassification transaction, both from a substantive perspective and a procedural perspective.The board therefore determined that a separate vote of all of the shareholders other than the directors and executive officers was not necessary.In addition, the directors and executive officers of Breda will only control 13 votes with respect to the reclassification transaction, or 2.29% of the total outstanding votes with respect to the reclassification transaction.The directors and executive officers are therefore not able to exert significant control over the approval of the reclassification transaction. · The board did not receive a report, opinion or appraisal from an outside party as to the value of Breda's shares, the fairness of the transaction to the shareholders receiving shares of the Class C Common Stock or the fairness of the transaction to Breda. 35 Table of Contents The board believes that the foregoing potentially negative factors do not, however, individually or in the aggregate, outweigh the overall procedural fairness of the reclassification transaction to Breda's shareholders, whether they will continue to hold Class A Common Stock or Class B Common Stock after the reclassification transaction, or Class C Common Stock. Breda has not made any provision in connection with the reclassification transaction to grant shareholders access to Breda's files at the expense of Breda beyond the access generally available under Breda's Second Amended and Restated Bylaws and the provisions of the Iowa Business Corporation Act.The board believes that this Proxy Statement, together with appendices to this Proxy Statement and Breda's other filings with the SEC provide adequate information for Breda's shareholders.Under Breda's Second Amended and Restated Bylaws and the applicable provisions of the Iowa Business Corporation Act, Breda's shareholders have access to, for example, the minutes of the board, accounting records of Breda, the record of Breda's shareholders and annual financial statements of Breda. Position As To The Fairness Of The Rule 13e-3 Transaction By Breda's Affiliates The rules of the SEC require Breda's directors and executive officers to express their belief as to the substantive and procedural fairness of the reclassification transaction to Breda's shareholders.The directors and executive officers of Breda believe that the reclassification transaction is substantively and procedurally fair to Breda's shareholders for the same reasons as expressed above with respect to Breda, and the directors and executive officers expressly adopt, as their own, the analysis and discussion of the fairness of the reclassification transaction as set forth in pages 28-37 of this Proxy Statement. REPORTS, OPINIONS AND APPRAISALS Breda has not received any report, opinion or appraisal from an outside party that is materially related to the Rule 13e-3 transaction, including any related to the fairness of the transaction to Breda or its shareholders. IDENTITY, BACKGROUND AND VOTING INTENTIONS OF FILING PERSONS Breda and its directors and executive officers are deemed to be the filing persons of this Proxy Statement under the applicable rules of the SEC, and the following paragraphs provide some background information about Breda and its directors and executive officers. Breda is an Iowa corporation.Breda's principal business address is 112 East Main, P.O. Box 190, Breda, Iowa 51436 and its telephone number is 712-673-2311. Breda's principal business is providing telephone services.Telephone services are also provided by three of Breda's wholly-owned subsidiaries, Prairie Telephone Co., Inc., Westside Independent Telephone Company and BTC, Inc.A total of eight Iowa towns currently receive telephone services from Breda, Prairie Telephone, Westside Independent or BTC, Inc.The towns are Breda, Lidderdale, Macedonia, Farragut, Pacific Junction, Yale, Westside and Carroll.All of the towns are located in central and southern Iowa.Telephone services are also provided in the rural areas within approximately a 10 to 15 mile radius of the towns. BTC, Inc. also provides internet access services in its Carroll, Iowa market area and to the customers of Breda, Prairie Telephone and Westside Independent who subscribe for internet services.Tele-Services, Ltd., another wholly-owned subsidiary of Breda, provides cable television services to six smaller Iowa towns.The telecommunications services provided by Breda or its subsidiaries include long distance services, dial-up and high speed internet services, sales of cell phone packages and related services, satellite internet services, cable TV services and various related goods and services.Breda also owns ownership interests in various entities which are involved in providing various types of telecommunications services.BTC, Inc. began a construction project in Carroll, Iowa in September, 2009.The project includes bringing fiber to the home and will allow BTC, Inc. to provide telephone services without leasing any lines from Qwest and also certain video services.Breda anticipates that the project will be a two-year construction project, with an estimated total cost of $11 million. 36 Table of Contents During the last five years, Breda was not convicted in a criminal proceeding or a party to any judicial or administrative proceeding that resulted in a judgment, decree or final order enjoining Breda from future violations of, or prohibiting activities subject to, federal or state securities laws, or in a finding of any violation of any federal or state securities laws. The following paragraphs provide the names of, and some background information on, the directors and executive officers of Breda.All of the directors and executive officers are United States citizens.The business address and business telephone number for each of the directors and executive officers are, respectively, 112 East Main, P.O. Box 190, Breda, Iowa 51436, and (712) 673-2311. Daniel Nieland.Daniel Nieland has been a director of Breda since May, 2005.His current term as a director will end at the annual shareholders meeting which will be held in 2011.Mr. Nieland has also served as a director of each of Breda's subsidiaries since May, 2005.Mr. Nieland has been the vice president of Breda and each of Breda's subsidiaries since June 10, 2008.Mr. Nieland has been self-employed as a farmer since 1978.He has served as a board member of Mt. Carmel Mutual Insurance Association in Breda, Iowa since 1988.Mr. Nieland has served as a Carroll County Supervisor since January 2007. Dean Schettler. Dean Schettler has been a director of Breda since May, 2008, and his current term as a director will end at the annual shareholders meeting which will be held in 2011.He has served as the President of Breda since June 10, 2010.Mr. Schettler has also served as a director of each of Breda's subsidiaries since May, 2008, and as president since June 10, 2010.Mr. Schettler was a director of Breda and each of Breda's subsidiaries from April, 1997 until October 25, 2006.He was the president of Breda and each of Breda's subsidiaries from May 11, 1998 through June 9, 2003, and he was the vice-president of Breda and each of Breda's subsidiaries from June 9, 2003 until June 14, 2005.Mr. Schettler was employed by Pella Corporation in Carroll, Iowa from August, 1986 until April 27, 2007.He was a moulder technician until August, 1997, and he was a production coordinator from that time until April, 2007.Pella Corporation is a window and door manufacturer.He has been the owner and president of Keystone Petroleum Products, LLC, dba Sheppy's Shortstop, in Breda, Iowa, since April 27, 2007. 37 Table of Contents Rick Anthofer.Rick Anthofer has been a director of Breda since August, 2003.His current term as a director will end at the annual meeting of the shareholders which will be held in 2012.Mr. Anthofer has also served as a director of each of Breda's subsidiaries since August, 2003.He has served as the treasurer of Breda and each of Breda’s subsidiaries since June 14, 2005.Mr. Anthofer has been the vice-president of Breda Savings Bank in Breda, Iowa, since approximately September 15, 1999.He was an agricultural and commercial loan officer and an assistant vice-president at Carroll County State Bank in Carroll, Iowa for approximately 13 years prior to that time.Mr. Anthofer was a member of the Breda, Iowa City Council from 1988 until 2009. Dr. Daniel McDermott.Dr. Daniel McDermott has been a director of Breda since May, 2009.His current term as a director will end at the annual meeting of the shareholders which will be held in 2012.Mr. McDermott has also served as a director of each of Breda's subsidiaries since May, 2009.Mr. McDermott has been a veterinarian since 1981, and he is a former owner of Breda Lake View Vet Services. Clifford Neumayer.Clifford Neumayer has been a director of Breda since October, 2006.His current term as a director will end at the annual meeting of the shareholders which will be held in 2012.Mr. Neumayer has also served as a director of each of Breda's subsidiaries since October, 2006.Mr. Neumayer was also a director of Breda and each of Breda’s subsidiaries from April, 1996 until May, 2005.He was the vice-president of Breda and each of Breda’s subsidiaries from May 7, 1996 through June 9, 2003, and the president of Breda and each of Breda’s subsidiaries from June 9, 2003 until June 14, 2005.Mr. Neumayer has been self-employed as a farmer since 1970. Neil Kanne.Mr. Kanne has been a director of Breda since May, 2004, and his current term as a director will end at the annual meeting of the shareholders which will be held in 2013.Mr. Kanne has also served as a director of each of Breda's subsidiaries since May, 2004.Mr. Kanne has been the secretary of Breda and each of Breda's subsidiaries since October 30, 2006.Mr. Kanne has been self-employed as a farmer since 1970. David Grabner.David Grabner has been a director of Breda since May 25, 2010, and his current term as a director will end at the annual shareholder's meeting which is held in 2013.Mr. Grabner was a director of Breda and each of Breda's subsidiaries from April, 1999 until May, 2008.He was the treasurer of Breda and each of Breda's subsidiaries from June 11, 2001 until June 14, 2005.He served as the vice president of Breda and each of Breda's subsidiaries from June 14, 2005 until June 10, 2008.Mr. Grabner has been self-employed as an electrician for over 30 years.He was also previously self-employed as a farmer. Charles Deisbeck.Charles Deisbeck served as the chief operations officer of Breda from July 1, 2006 until July 1, 2009, at which time Mr. Deisbeck became the chief executive officer of Breda.Mr. Deisbeck was an operations manager at Choice One Communications in Milwaukee, Wisconsin, from September, 2000, to October, 2002.He served as the operations manager at Red River Telephone Company in Abercrombie, North Dakota, from October, 2002, until June 30, 2006.He has held various plant operations positions in the telecommunications industry since 1988. 38 Table of Contents Jane Morlok.Jane Morlok was the chief financial officer and co-chief executive officer of Breda from March 20, 1998 to July 1, 2006.She also served as Breda's interim chief executive officer from April 11, 2006 until July 1, 2006.Her title since July, 2006 has been chief financial officer. During the last five years, no director or executive officer was convicted in a criminal proceeding or a party to any judicial or administrative proceeding that resulted in a judgment, decree or final order enjoining the director or executive officer from future violations of, or prohibiting activities subject to, federal or state securities laws, or in a finding of any violation of any federal or state securities laws. The directors and executive officers who own shares of the Class A Common Stock intend to vote in favor of both of the proposals regarding the Proposed Articles for the reasons otherwise set forth in this Proxy Statement, including in the "RULE 13e-3 TRANSACTION SPECIAL FACTORS" section of this Proxy Statement.As noted elsewhere in this Proxy Statement, the board of Breda has unanimously recommended a vote FOR both of the proposals regarding the Proposed Articles. PERSONS USED IN CONNECTION WITH THE RULE 13e-3 TRANSACTION Breda has not specifically employed or otherwise retained anyone to make any solicitations or recommendations in connection with the Rule 13e-3 transaction, and no one is being specifically compensated to make any solicitations or recommendations or otherwise in connection with the Rule 13e-3 transaction.The directors and executive officers of Breda are involved with the Rule 13-3 transaction, and may make solicitations or recommendations in connection with the Rule 13e-3 transaction, but all of those activities are being conducted as part of their ordinary course services to Breda, and no director or executive officer is receiving any compensation other than their normal and ordinary course compensation as otherwise established by Breda. PROPOSED ARTICLES OF RESTATEMENT The two proposals to be presented to the Class A Common Stock shareholders at the Meeting both relate to the amendment and restatement of the Existing Articles into the Proposed Articles.A copy of the Proposed Articles and of the Existing Articles are provided along with this Proxy Statement as, respectively, Appendix A and Appendix B. Proposal 1 is the vote on Article IV and Article V of the Proposed Articles.Those articles set forth the terms of the Class A Common Stock, the Class B Common Stock and the Class C Common Stock and of the reclassification transaction which is discussed in detail in other sections of this Proxy Statement.Proposal 2 is the vote on all of the remaining articles of the Proposed Articles.Given that the Proposed Articles is a single, integrated document, however, the entire Proposed Articles must be approved by the Class A Common Stock shareholders in order to be effective, so the approval and effectiveness of each of the two Proposals is conditioned upon the Class A Common Stock shareholders' approval of the other proposal.The failure of the Class A Common Stock shareholders to approve one of the proposals will, therefore, lead to the failure to approve of both of the proposals and the entire Proposed Articles. 39 Table of Contents The quorum and voting requirements with respect to the two proposals are discussed below in the "VOTING SECURITIES" section of this Proxy Statement, beginning on page 66. The board recommends that the Class A Common Stock shareholders vote FOR both of the proposals regarding the Proposed Articles, and, thereby, the Proposed Articles in entirety. The following paragraphs discuss the two proposals regarding the Proposed Articles, and include some comparisons between the terms of the Proposed Articles and the Existing Articles.The paragraphs may include references to the applicable section and article of the Proposed Articles or the Existing Articles which are being discussed in the paragraph in question. PROPOSAL 1 - Articles IV And V Of The Proposed ArticlesThe Reclassification Transaction One of the proposals to be voted upon at the Meeting is the approval and adoption of Articles IV and V of the Proposed Articles.Articles IV and V of the Proposed Articles set forth the terms of the Class A Common Stock, the Class B Common Stock and the Class C Common Stock which are authorized by the Proposed Articles and the terms of the reclassification transaction by which the shares of the existing Series 1, Series 2 and Series 3 Class A Common Stock held by certain shareholders will be reclassified and converted into shares of the Series 1 or Series 2 Class A Common Stock or Series 1 or Series 2 Class C Common Stock. The first thing you need to understand is the "categories" of shareholders which are established under the Proposed Articles, because those categories determine which class and series of shares will be held by each shareholder following the reclassification transaction. Under the Proposed Articles, the Series 1 Class A Common Stock may only be owned and held by individuals who are Eligible Class A Shareholders.The term "Eligible Class A Shareholder" is defined in Section 2(a) of Article IV of the Proposed Articles, and means (i) any individual who is at least 18, whose principal residence is both located within the Breda, Iowa or Lidderdale, Iowa telephone exchange areas of Breda and receives land line telephone service from Breda, and who is listed on the account for the land line telephone service (referred to in the Proposed Articles as an "Individual Subscriber"); and (ii) any one of the grandparent, parent, brother, sister, spouse, child or grandchild of the Individual Subscriber, so long as they are at least 18 and their principal residence is with the Individual Subscriber (referred to in the Proposed Articles as a "Related Subscriber" or "Related Person").There can only be one Individual Subscriber and one Related Subscriber per residence.Also, all certificates for shares issued to the Individual Subscriber and the Related Subscriber, in those capacities, must be titled the same, and any shares which are titled differently shall not be held by them in those capacities and shall instead be shares of the Series 1 Class C Common Stock or Class B Common Stock, as applicable.The board may resolve, in its discretion, any question or dispute regarding whether an individual is an Eligible Class A Shareholder. 40 Table of Contents Two other "categories" of shareholders under the Proposed Articles are Grandfathered Class C Shareholders and Eligible Class C Shareholders.Those terms are both defined in Section 2(b) of Article IV of the Proposed Articles. The term "Grandfathered Class C Shareholder" means (i) any individual who at the time of the filing of the Proposed Articles owns any shares of the Class A Common Stock but is not an Eligible Class A Shareholder, and (ii) any business (whether a sole proprietorship or otherwise) or entity which owns any shares of the Class A Common Stock at the time of the filing of the Proposed Articles and which is not an Eligible Class C Shareholder.The shareholders who are Grandfathered Class C Shareholders own shares of the existing Class A Common Stock because they were "grandfathered" in as such shareholders at the time of the adoption of the Existing Articles in March of 2007. The term "Eligible Class C Shareholder" means any business (whether a sole proprietorship or otherwise) or entity whose principal place of business is located within the Breda, Iowa or the Lidderdale, Iowa telephone exchange areas served by Breda and which receives land line telephone service from Breda for that place of business.The businesses or entities which are Eligible Class C Shareholders are eligible to hold shares of the existing Class A Common Stock under the Existing Articles.The reclassification of those businesses and entities into Class C Common Stock shareholders is one of the steps the board is proposing to cause the number of shareholders of the Class A Common Stock to fall below 300, which is the benchmark for Breda being able to terminate its obligations as a reporting company under the Exchange Act.The other step is the reclassification of the Grandfathered Class C Shareholders into holders of the Class C Common Stock. The board may resolve, in its sole discretion, any question or dispute regarding whether a shareholder is a Grandfathered Class C Shareholder or an Eligible Class C Shareholder. Under the Proposed Articles, the Series 1 Class C Common Stock can only be owned and held by Grandfathered Class C Shareholders and Eligible Class C shareholders. Summary Table On Reclassification Of Shares The following table illustrates what type of shares the current Class A shareholders will receive in the reclassification transaction based upon the current series of the Class A Common Stock held by the shareholders and the categories of shareholders which are established under the Proposed Articles.As noted elsewhere, each share will be converted on a one-for-one basis in the reclassification transaction, so each shareholder will own the same number of shares following the reclassification transaction. Series Of Class A Series of Shares Held After the Reclassification Category of Shareholder Shares Currently Owned Transaction 1. Eligible Class A Shareholder Series 1 Class A Series 1 Class A Common Stock Common Stock 2. Eligible Class A Shareholder Series 2 Class A Series 1 Class A Common Stock Common Stock 3. Eligible Class A Shareholder Series 3 Class A Series 2 Class A Common Stock Common Stock 4. Grandfathered Class C Shareholder Series 1 Class A Series 1 Class C Common Stock Common Stock 5. Grandfathered Class C Shareholder Series 2 Class A Series 1 Class C Common Stock Common Stock 6. Grandfathered Class C Shareholder Series 3 Class A Series 2 Class C Common Stock Common Stock 7. Eligible Class C Shareholder Series 1 Class A Series 1 Class C Common Stock Common Stock 8. Eligible Class C Shareholder Series 2 Class A Series 1 Class C Common Stock Common Stock 9. Eligible Class C Shareholder Series 3 Class A Series 2 Class C Common Stock Common Stock General Effect Of The Proposed Articles · The Proposed Articles authorize and establish 15,000,000 shares, all of no par value, comprised of 5,000,000 shares of Class A Common Stock, 5,000,000 shares of Class B Common Stock and 5,000,000 of Class C Common Stock.The Class A Common Stock is comprised of 4,999,982 shares of Series 1 Class A Common Stock, and 18 shares of Series 2 Class A Common Stock.The Class C Common Stock is comprised of 4,999,986 shares of Series 1 Class C Common Stock and 14 shares of Series 2 Class C Common Stock.See Section 1 of Article IV of the Proposed Articles. · Each outstanding share of the existing Series 1 Class A Common Stock that is held by an Eligible Class A Shareholder shall continue to be one share of the Series 1 Class A Common Stock under the Proposed Articles.Each issued and outstanding share of the existing Series 2 Class A Common Stock which is held by an Eligible Class A Shareholder shall be reclassified as one share of the Series 1 Class A Common Stock under the Proposed Articles.See Sections 2(a) and 2(c) of Article IV of the Proposed Articles. 41 Table of Contents · Each outstanding share of the existing Series 1 and Series 2 Class A Common Stock which are held by a Grandfathered Class C Shareholder or an Eligible Class C Shareholder shall be reclassified as and converted into one share of the Series 1 Class C Common Stock under the Proposed Articles.See Sections 2(b) and 2(d) of Article IV of the Proposed Articles. · Each outstanding share of the existing Series 3 Class A Common Stock that is held by an Eligible Class A Shareholder shall be reclassified as one share of the Series 2 Class A Common Stock, and each outstanding share of the Series 3 Class A Common Stock which is held by either a Grandfathered Class C Shareholder or an Eligible Class C Shareholder will be reclassified into one share of the Series 2 Class C Common Stock.The existing Series 3 Class A Common Stock represents the shares which were given multiple voting rights in connection with a corporate transaction in February of 1995, and those multiple voting rights were continued with respect to those shares when the Existing Articles were adopted in March of 1997, but those shares were classified as the Series 3 Class A Common Stock at that time.No further shares of either the Series 2 Class A Common Stock or the Series 2 Class C Common Stock will be issued in the future.The 18 authorized shares of the Series 2 Class A Common Stock and the 14 authorized shares of the Series 2 Class C Common Stock are those which are necessary to effectuate the reclassification of the existing Series 3 Class A Common Stock.See Sections 2(e), 2(f) and 3 of Article IV of the Proposed Articles. · No shareholder will be required to surrender the shareholder's certificate representing the shareholder's shares of stock in Breda, but the certificate will be deemed for all purposes to evidence the ownership of the same number of shares of the applicable series of the Class A Common Stock or the Class C Common Stock.See Sections 2(a), 2(b), 2(c), 2(d), 2(e) and 2(f) of the Proposed Articles. · No shares of the Class B Common Stock will be reclassified into another class of shares, or will be issued, pursuant to the Proposed Articles. General Terms Of The Class A Common Stock, Class B Common Stock And Class C Common Stock · The Class A Common Stock, Class B Common Stock and Class C Common Stock have the same rights with respect to dividends and to distributions upon any dissolution and liquidation of Breda.See Section 4 of Article IV of the Proposed Articles. · The shareholders holding shares of the Series 1 Class A Common Stock have one vote on each matter voted on by the Class A Common Stock shareholders, regardless of the number of shares they hold.See Section 5(a)(1) of Article IV of the Proposed Articles. 42 Table of Contents · The shareholders holding shares of the Series 2 Class A Common Stock have one vote for each share they hold on each matter voted on by the Class A Common Stock shareholders.See Section 5(a)(2) of Article IV of the Proposed Articles. · The shareholders holding shares of the Class B Common Stock have no voting rights, except only as expressly and affirmatively required by the Iowa Business Corporation Act, and then they have one vote, regardless of the number of shares they hold, and they will vote as a single class and voting group with the shareholders of the Class A Common Stock and of the Class C Common Stock on the matter in question, except only if the Iowa Business Corporation Act expressly provides that the Class B Common Stock shareholders must vote as a separate class and voting group with respect to the particular matter in question.The Iowa Business Corporation Act will require that the shareholders holding the Class B Common Stock vote on, for example, certain amendments to the Proposed Articles.See Section 490.1004 of the Iowa Business Corporation Act and Section 5(b) of Article IV of the Proposed Articles. · The shareholders holding shares of the Series 1 Class C Common Stock have one vote on each matter on which the Class C Common Stock shareholders have the right to vote, regardless of the number of shares they hold.The Class C Common Stock only has the right to vote on the Class C Voting Matters, which are (i) the election of the directors of Breda, (ii) the amendment or restatement of the Proposed Articles, and (iii) any matter that the Iowa Business Corporation Act affirmatively and expressly requires be submitted to and voted upon by the shareholders of the Class C Common Stock.As of the date of this Proxy Statement, the Iowa Business Corporation Act only required that the Class C Common Stock shareholders vote on certain amendments to the Proposed Articles.See Section 490.1004 of the Iowa Business Corporation Act and Section 5(c)(1) of Article IV of the Proposed Articles. · The shareholders holding shares of the Series 2 Class C Common Stock have one vote for each share of Series 2 Class C Common Stock they hold on each matter on which the Class C Common Stock shareholders have the right to vote, which are limited to the Class C Voting Matters as described in the preceding paragraph.See Section 5(c)(2) of Article IV of the Proposed Articles. · In the circumstances where the Class B Common Stock shareholders and/or the Class C Common Stock shareholders have the right to vote, those shareholders will vote as a single voting group with the Class A Common Stock shareholders, except only if the Iowa Business Corporation Act expressly and affirmatively provides that a class of shares must vote as a separate voting group on the matter in question.As of the date of the mailing of this Proxy Statement, the Iowa Business Corporation Act only required voting by separate voting groups on certain amendments to the articles of incorporation of a corporation.See Section 490.1004 of the Iowa Business Corporation Act and Section 5(d) of Article IV of the Proposed Articles. · The Proposed Articles provide that any vote cast by a shareholder on a matter on which the shareholder did not have the right to vote shall not affect the validity of the vote or the action taken by the shareholders on the matter.See Section 5(f) of Article IV of the Proposed Articles. 43 Table of Contents · A share of the Series 2 Class A Common Stock or Series 2 Class C Common Stock will continue as that type of share until it is assigned.At that time, the share will be converted into one share of the Series 1 Class A Common Stock, if the assignment is made to an Eligible Class A Shareholder, one share of the Series 1 Class C Common Stock, if the assignment is made to an Eligible Class C Shareholder, or, if the assignment is made to neither an Eligible Class A Shareholder or an Eligible Class C Shareholder, one share of the Class B Common Stock.An assignment includes any transfer whatsoever of shares, whether voluntary or involuntary, and includes transfers by gift or a will.No additional shares of either the Series 2 Class A Common Stock or Series 2 Class C Common Stock may be issued by Breda, so these series of shares will be phased out as the shares are assigned, which, again, includes a transfer on the death of a shareholder.There will, accordingly, eventually be no outstanding shares of Series 2 Class A Common Stock or Series 2 Class C Common Stock.See Sections 3 and 6 of Article IV of the Proposed Articles. · The Series 1 Class A Common Stock can only be held by Eligible Class A Shareholders.A share of the Series 1 Class A Common Stock will be automatically converted into one share of the Series 1 Class C Common stock effective at the time the shareholder ceases to be an Eligible Class A Shareholder, if at that time the shareholder is an Eligible Class C Shareholder, or at the effective time of any assignment of the share to an Eligible Class C Shareholder.A share of the Series 1 Class A Common Stock will be converted into one share of the Class B Common Stock effective at the time the shareholder ceases to be an Eligible Class A Shareholder and is not at that time an Eligible Class C Shareholder, or at the effective time of any assignment of the share to an assignee who is not an Eligible Class A Shareholder or an Eligible Class C Shareholder.A share of the Series 1 Class A Common Stock which is assigned to an Eligible Class A Shareholder shall continue to be a share of the Series 1 Class A Common Stock.See Section 7 of Article IV of the Proposed Articles. · The Series 1 Class C Common Stock can only be held by Grandfathered Class C Shareholders and Eligible Class C Shareholders.A share of the Series 1 Class C Common Stock will be automatically converted into one share of the Series 1 Class A Common Stock effective at the time the shareholder becomes an Eligible Class A Shareholder or at the effective time of any assignment of the share to an Eligible Class A Shareholder.A share of the Series 1 Class C Common Stock which is owned by an Eligible Class C Shareholder will be automatically converted into one share of the Class B Common Stock effective at the time the shareholder ceases to be an Eligible Class C Shareholder and is not at that time an Eligible Class A Shareholder, or at the effective time of any assignment of the share to an assignee who is not an Eligible Class A Shareholder or an Eligible Class C Shareholder.Each share of the Series 1 Class C Common Stock which is owned by a Grandfathered Class C Shareholder shall automatically be converted into one share of the Class B Common Stock effective at the time of any assignment of the share to an assignee who is not an Eligible Class A Shareholder or an Eligible Class C Shareholder.A share of the Series 1 Class C Common Stock which is assigned to an Eligible Class C Shareholder shall continue to be a share of the Series 1 Class C Common Stock.See Section 8 of Article IV of the Proposed Articles. 44 Table of Contents · The Class B Common Stock may be held by any individual, business or entity (including any Grandfathered Class C Shareholder) who is not an Eligible Class A Shareholder or an Eligible Class C Shareholder.A share of the Class B Common Stock will be automatically converted into one share of the Series 1 Class A Common Stock effective upon the shareholder becoming an Eligible Class A Shareholder or at the effective time of any assignment of the share to an Eligible Class A Shareholder.A share of the Class B Common Stock will be automatically converted into one share of the Series 1 Class C Common Stock effective at the time the shareholder becomes an Eligible Class C Shareholder or at the effective time of any assignment of the share to an Eligible Class C Shareholder.Any share of the Class A Common Stock or the Class C Common Stock which is assigned to a Grandfathered Class C Shareholder shall automatically be converted into one share of the Class B Common Stock.A Grandfathered Class C Shareholder can therefore hold shares of both the Class B Common Stock and the Class C Common Stock at the same time.A share of the Class B Common Stock which is assigned to an assignee who is not an Eligible Class A Shareholder or an Eligible Class C Shareholder shall continue to be a share of the Class B Common Stock.See Section 9 of Article IV of the Proposed Articles. · A Series 2 Class A Common Stock shareholder could also hold Series 1 Class A Common Stock at the same time, and a Series 2 Class C Common Stock shareholder who is an Eligible Class C Shareholder could also hold shares of the Series 1 Class C Common Stock at the same time.See Sections 2(f) and 2(g) of Article IV of the Proposed Articles. · No shareholder may own more than 1% of the total issued and outstanding shares of the Class A Common Stock, or of the issued and outstanding Class B Common Stock, or of the issued and outstanding Class C Common Stock.See Section 10 of Article IV of the Proposed Articles. No shareholders residing in the same residence (collectively, the "Household Shareholders") may collectively own more than 2% of the total issued and outstanding shares of the Class A Common Stock, the Class B Common Stock and/or the Class C Common Stock, in whatever combination, unless the shareholder or the Household Shareholders already exceeded the applicable percentage at the time of the filing of the Proposed Articles, or the shareholder or the Household Shareholders go over the applicable percentage as a result of Breda purchasing shares of its stock.In either of the latter cases, the shareholder or the Household Shareholders may not increase the number of shares owned by them.See Section 10 of Article 4 of the Proposed Articles. If a shareholder owns 5% or more of the ownership interest of an entity which owns shares of the Class A Common Stock, the Class B Common Stock or the Class C Common Stock, the shares held by both that entity and by the shareholder will be added together for purposes of calculating the 1% and 2% limitations.See Section 10 of Article IV of the Proposed Articles. 45 Table of Contents · Each shareholder must provide Breda, upon request, with all information and documents as Breda requests in order for Breda to be able to determine whether the shareholder is an Eligible Class A Shareholder or an Eligible Class C Shareholder or to otherwise evidence and substantiate the shareholder's compliance with Article IV or any other provision of the Proposed Articles.See Section 11 of Article IV of the Proposed Articles. · Breda has the right to purchase any or all of the shares of the Series 1 Class A Common Stock held by any shareholder if the shareholder ceases to be an Eligible Class A Shareholder.Breda may exercise that right at any time within 90 days after the earlier of the date on which Breda gave written notice to the shareholder that the shareholder is no longer an Eligible Class A Shareholder or Breda received written notice to that effect from the shareholder.The purchase price for the shares will be the value of the shares as determined by the board, in its sole discretion, including by the board establishing the purchase price as a percentage of the book value of Breda.The board has historically set this purchase price at anywhere from 69% to 75% of book value.If Breda exercises its purchase right, Breda must pay the full purchase price for the shares being purchased by Breda within 10 days of the date of Breda's written notice to the shareholder.See Section 1 of Article V of the Proposed Articles. · Breda has the right to purchase any or all of the shares of the Series 1 Class C Common Stock held by any shareholder who is an Eligible Class C Shareholder if the shareholder ceases to be an Eligible Class C Shareholder.Breda may exercise that right at any time within 90 days after the earlier of the date on which Breda gave written notice to the shareholder that the shareholder is no longer an Eligible Class C Shareholder or Breda received written notice to that effect from the shareholder.The purchase price for the shares will be the value of the shares as determined by the board, in its sole discretion, including by the board establishing the purchase price as a percentage of the book value of Breda.The board currently contemplates setting this purchase price as a percentage of book value, which has historically ranged at anywhere from 69% to 75% of book value.The board currently does not contemplate setting a lower repurchase price for the Series 1 Class C Common Stock even though it has limited voting rights.If Breda exercises its purchase right, Breda must pay the full purchase price for the shares being purchased by Breda within 10 days of the date of Breda's written notice to the shareholder.See Section 2 of Article V of the Proposed Articles. · Breda has the right to purchase any or all of the shares of the Class A Common Stock, Class B Common Stock, or Class C Common Stock of any shareholder which are the subject of any assignment.An assignment is any voluntary or involuntary sale, transfer or assignment of any shares, and whether or not for any consideration.An "assignment" includes, for example, any assignment by gift or on the death of a shareholder or in connection with the dissolution of a shareholder which is an entity or any bankruptcy or insolvency of a shareholder.Breda may exercise its right by providing written notice to the shareholder in question any time within 60 days after the earlier of the date on which Breda gives the shareholder written notice of the proposed assignment or the occurrence of the assignment or the date on which Breda receives such written notice from the shareholder in question.The purchase price for the shares will be the value of the shares as determined by the board, in its sole discretion, including by the board establishing the purchase price as a percentage of the book value of Breda, with one exception.The exception is that if the assignment is a voluntary sale of the shares by the shareholder, the purchase price will be the amount of the purchase price as payable by the proposed assignee in the voluntary sale.In the circumstance where the board sets the purchase price, the board has historically set the purchase price, and currently contemplates continuing to set the purchase price, at a percentage of book value, regardless of the class of shares.The percentage has historically ranged anywhere from 69% to 75% of book value.The board therefore does not currently contemplate setting a lower purchase price for shares of the Class B Common Stock or the Class C Common stock, even though those shares have, respectively, no voting rights or limited voting rights.If Breda exercises its purchase right, Breda must pay the purchase price within 90 days of Breda's written notice to the shareholder.See Section 3 of Article IV of the Proposed Articles. 46 Table of Contents · If Breda does not purchase some of the shares of a shareholder which are to be sold by the shareholder in a voluntary sale, the shareholder may only sell those shares in strict accordance with the terms of the voluntary sale as set forth in the written notice of the proposed voluntary sale that the shareholder provided to Breda.See Section 5 of the Article V of the Proposed Articles. · Each shareholder must provide Breda, upon request, with all information and documentation as Breda requests in connection with Breda considering or exercising any of its rights under Article V of the Proposed Articles, including a copy of the written agreement between the shareholder and proposed assignee in any voluntary sale.See Section 5 of Article V of the Proposed Articles. · The election by Breda to not purchase, or Breda's failure to purchase, any shares of the Class A Common Stock, the Class B Common Stock or the Class C Common Stock pursuant to Article V of the Proposed Articles will not discharge those shares from any of the provisions and restrictions contained in the Proposed Articles, and all of those shares will remain subject to Article V and all of the other provisions of the Proposed Articles.See Section 9 of Article V of the Proposed Articles. Differences Between Proposed Articles And Existing Articles Regarding Articles IV And V The following paragraphs summarize the material differences between Articles IV and V in the Proposed Articles and Articles IV and V in the Existing Articles. · Changes In Authorized Shares.The Proposed Articles authorize 15,000,000 shares, comprised of 4,999,982 shares of Series 1 Class A Common Stock, 18 shares of Series 2 Class A Common Stock, 5,000,000 shares of Class B Common Stock, 4,999,986 shares of Series 1 Class C Common Stock and 14 shares of Series 2 Class C Common Stock.The Existing Articles authorize 10,000,000 shares, broken down among the Series 1, 2 and 3 Class A Common Stock and the Class B Common Stock.The changes in the class and series of shares that are authorized in the Proposed Articles all relate to the reclassification transaction.See Section 1 of Article IV in both the Proposed Articles and the Existing Articles. 47 Table of Contents · Changes In Reclassification Terms.Section 2 of Article IV of the Proposed Articles is different than Section 2 of Article IV of the Existing Articles.Section 2 in both the Proposed Articles and the Existing Articles address the reclassification of shares that was effectuated under the Proposed Articles and the Existing Articles.All of the differences are, therefore, related to the reclassification transaction. · Difference in Voting Rights Of Classes of Article IV. The voting rights set out in Section 5 of the Proposed Articles are different than the voting rights set out in Section 5 of Article IV of the Existing Articles because Section 5 of the Proposed Articles addresses the limited voting rights of the new Class C Common Stock.The difference is therefore again related to the reclassification transaction.The voting rights of the Class A Common Stock and the Class B Common Stock under the Proposed Articles and the Existing Articles are the same. · Voting As a Single Voting Group.Section 5(d) of Article IV of the Proposed Articles is not included in the Existing Articles.Section 5(d) provides, in general, that in the circumstances where either or both the Class B Common Stock and/or the Class C Common Stock have voting rights, those shareholders will all vote as a single voting group with the Class A Common Stock shareholders, unless the Iowa Business Corporation Act expressly and affirmatively requires any one or more of the classes of stock to vote as a separate voting group.In other words, when the Class B Common Stock and/or Class C Common Stock shareholders have the right to vote, the quorum requirements and the vote on the matter will in nearly all cases be determined by all of the shareholders as a single group, and the matter will not need to be separately approved by each class of shares.Although a similar section is not included in the Existing Articles, the board believes Section 5(d) of Article IV of the Proposed Articles addresses this issue in the same way it would be resolved under the Iowa Business Corporation Act in any event.Section 5(d) is therefore really only clarifying in nature and in conformance with the Iowa Business Corporation Act. · Shareholder Votes.A provision similar to Section 5(f) of Article IV of the Proposed Articles is not included in the Existing Articles.Section 5(f) provides that shareholder action on a matter will be valid if a shareholder who did not have voting rights voted on the matter in question.Breda will review the shareholder list before votes of the shareholders are taken, but given that the nature of the circumstances which cause a shareholder to switch to a different category of shareholder under the Proposed Articles, it is possible that Breda may not be aware of a change in circumstances of a particular shareholder or shareholders.Section 5(f) is intended to address that situation by clarifying the validity of shareholder votes. 48 Table of Contents · Subsequent Reclassifications of Shareholders.Sections 6, 7, 8 and 9 of Article IV of the Proposed Articles address the subsequent reclassification of Breda's shareholders based upon the shareholder's change to a new category of shareholder or the assignment of shares by the shareholder.The referenced Sections are different than the corresponding Sections 6, 7 and 8 of Article IV of the Existing Articles, but all the differences relate to the new categories of shareholders that are established by the Proposed Articles in order to effectuate the reclassification transaction. · Restrictions on Percentage of Share Ownership.The difference between Section 10 of Article IV of the Proposed Articles and the corresponding Section 9 of Article IV of the Existing Articles is that Section 10 of the Proposed Articles adds the Class C Common Stock to the restrictions on the maximum percentage of ownership of Breda's shares.This change is also therefore related to the reclassification transaction. · Breda's Right to Purchase Shares.Sections 1, 2 and 3 of Article V of the Proposed Articles address the various circumstances in which Breda has the right to purchase shares from a shareholder.Those sections differ from the corresponding Sections 1 and 2 of Article V of the Existing Articles because Article V of the Proposed Articles also addresses the new Class C Common Stock.The difference is therefore related to the reclassification transaction. Another difference is that Article V of the Proposed Articles provides that the purchase price payable by Breda in each case "shall be the value of the shares as determined by the board," whereas Article V of the Existing Articles provides that the purchase price in each case "shall be the fair value as determined by the board."The word "fair" has therefore been deleted from Article V in the Proposed Articles.The board does not, however, believe this is a material change because Article V in the Existing Articles also states, as does Article V in the Proposed Articles, that the purchase price shall be determined by the board "in its sole discretion." Sections 1, 2 and 3 of Article V of the Proposed Articles also clarify the commencement of the time period during which Breda has the right to elect to purchase a shareholder's shares. PROPOSAL 2 - Articles I, II, III, VI, VII, VIII, IX And X Of The Proposed Articles The second proposal to be voted upon at the Meeting is the approval and adoption of Articles I, II, III, VI, VII, VIII, IX and X of the Proposed Articles.The following paragraphs discuss those articles.The board believes that any amendments that have been made to the referenced articles are clarifying in nature or intended to make those provisions further consistent with the Iowa Business Corporation Act. · Article I.Article I has not been revised, and states that the name of Breda is "Breda Telephone Corp.". 49 Table of Contents · Article II.Article II has not been revised, and continues to provide that Breda shall have perpetual duration. · Article III.Article III has not been revised, and continues to provide that the purpose of Breda is to engage in any lawful business. · Article VI.The only changes that have been made to Article VI in the Proposed Articles are clarifying in nature, and there is no material or substantive change to Article VI in the Proposed Articles.The primary change is the addition of the words "by the shareholders entitled to vote on the election of directors" in the fourth sentence of Section 2 of Article VI.The referenced language is, however, only clarifying in nature because the Proposed Articles already otherwise provide that only the Class A and Class C Common Stock shareholders may vote on the election of directors. · Article VII.Article VII has been revised to add references to the Class C Common Stock, given that the Class C Common Stock is also authorized by the Proposed Articles.Other clarifying changes have also been made to Article VII.The board does not believe that any of the changes to Article VII are material or substantive in nature. · Article VIII.The changes to Article VIII are clarifying in nature, and include the addition of the last two sentences to Article VIII.The board does not believe that the changes to Article VIII are material or substantive in nature. · Article IX.The change to Article IX is clarifying in nature, and there are no material or substantive changes to Article IX. · Article X.The only changes to Article X are clarifying in nature, and there are no material or substantive changes to Article X. FINANCIAL INFORMATION Selected Summarized Historical Financial Information The following is selected summarized historical audited and unaudited financial information.The historical financial information was derived from the audited financial statements included in Breda's Annual Report on Form 10-K for the fiscal year ended December 31, 2009, as amended by Amendments No. 1 and 2 thereto, from the unaudited financial statements included in Breda's Quarterly Report on Form 10-Q for the fiscal quarter ended September 30, 2010, and from other information and data contained in that Form 10-K and Amendments and Form 10-Q.The following financial information should be read in conjunction with that Form 10-K and Amendments and Form 10-Q.A copy of that Form 10-K and Amendments and of that Form 10-Q are attached to this Proxy Statement as, respectively, Appendix C and Appendix D.You can also obtain copies of that Form 10-K and Amendments and Form 10-Q in the manner discussed below in the section captioned "WHERE YOU CAN FIND MORE INFORMATION". [THE REST OF THIS PAGE IS INTENTIONALLY LEFT BLANK] 50 Table of Contents September30, December31, December31, 2008 (Restated) ASSETS CURRENT ASSETS Cash and cash equivalents $ $ $ Marketable securities Accounts receivable, net of allowances of $186,101, $159,831 and $3,415,824 in 2010, 2009 and 2008, respectively Interest receivable Notes receivable, less impairment of $445,253 in 2008 - - Inventory, at average cost Prepaid income taxes Other Deferred income taxes OTHER NONCURRENT ASSETS Marketable securities Investments in unconsolidated affiliates at equity Other investments at cost Goodwill Note receivable - - - PROPERTY, PLANT AND EQUIPMENT TOTAL ASSETS $ $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Current portion of long-term debt $ $ $ Accounts payable Accrued taxes Other LONG-TERM DEBT, less current portion OTHER NONCURRENT LIABILITIES STOCKHOLDERS' EQUITY Common stock, Class A - no par value, 5,000,000 shares authorized, 25,444, 26,109 and 27,924 shares issued and outstanding at $587, $547 and $509 stated values in 2010, 2009 and 2008, respectively Common stock, Class B - no par value, 5,000,000 shares authorized, 5,001, 4,742 and 2,927 shares issued and outstanding at $587, $547 and $509 stated values in 2010, 2009 and 2008, respectively Retained earnings Noncontrolling interest TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ $ UNITS OUTSTANDING AT END OF PERIOD NET BOOK VALUE PER UNIT $ $ $ EARNINGS TO FIXED CHARGES RATIO $ $ $ 51 Table of Contents Pro Forma Financial Information The following is pro forma information which shows the effect of the reclassification transaction and resultant termination of the registration of Breda's Class A Common Stock under the Exchange Act on Breda's balance sheet, statement of income, earnings per share, ratio of earnings to fixed charges, and book value per share as of, and for the period ended, December 31, 2009.No pro forma information as of September 30, 2010 is provided because Breda does not believe that information is material in evaluating the reclassification transaction because the estimated effect of the termination of registration under the Exchange Act which will result from the reclassification is better demonstrated on an annual basis than for a three month period. [THE REST OF THIS PAGE IS INTENTIONALLY LEFT BLANK] 52 Table of Contents BREDA TELEPHONE CORP. AND SUBSIDIARIES ACTUAL AND ADJUSTED BALANCE SHEET Actual Effect of (Unaudited) As Adjusted December31, Deregistration December31, + or (-) ASSETS CURRENT ASSETS Cash and cash equivalents $ $ $ Marketable securities Accounts receivable, net of allowance of $159,831 Interest receivable Inventory, at average cost Prepaid income taxes Other Deferred income taxes OTHER NONCURRENT ASSETS Marketable securities Investments in unconsolidated affiliates at equity Other investments at cost Goodwill Note receivable - - - PROPERTY, PLANT AND EQUIPMENT TOTAL ASSETS $ $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Current portion of long-term debt $ $ Accounts payable Accrued taxes Other - LONG-TERM DEBT, less current portion OTHER NONCURRENT LIABILITIES STOCKHOLDERS' EQUITY Common stock, Class A - no par value, 5,000,000 shares authorized, 26,109 shares issued and outstanding at $547 stated value Common stock, Class B - no par value, 5,000,000 shares authorized, 4,742 shares issued and outstanding at $547 stated value Retained earnings Noncontrolling interest TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ $ UNITS OUTSTANDING AT END OF PERIOD - NET BOOK VALUE PER UNIT 53 Table of Contents BREDA TELEPHONE CORP. AND SUBSIDIARIES ACTUAL AND ADJUSTED STATEMENT OF INCOME Actual Effect of (Unaudited) As Adjusted December31, Deregistration December31, + or (-) OPERATING REVENUES $ $ OPERATING EXPENSES Cost of services Depreciation and amortization Selling, general, and administrative ) ) OPERATING INCOME OTHER INCOME (EXPENSES) Interest and dividend income Gain on sale of investments Loss on disposal of assets ) ) Interest expense ) ) Income from equity investments Gain on reversal of note receivable impairment Other, net ) ) - INCOME BEFORE INCOME TAXES INCOME TAXES NET INCOME BEFORE MINORITY INTEREST MINORITY INTEREST NET INCOME $ $ $ BASIC EARNINGS PER MEMBERSHIP UNIT $ $ $ WEIGHTED AVERAGE UNITS OUTSTANDING - EARNINGS TO FIXED CHARGES RATIO $ $ $ PRICE AND DIVIDEND INFORMATION REGARDING BREDA'S SHARES Authorized and Outstanding Shares Breda's authorized stock under the Existing Articles consists of 5,000,000 shares of Class A Common Stock, no par value, and 5,000,000 shares of Class B Common Stock, no par value.The Class A Common Stock is comprised of three series, consisting of 4,968,984 shares of Series 1 Class A Common Stock, 30,959 shares of Series 2 Class A Common Stock, and 57 shares of Series 3 Class A Common Stock.As of March 10, 2011, Breda had the following outstanding shares of stock:(i) 3,054 shares of the Series 1 Class A Common Stock, which were held by 79 shareholders; (ii) 21,005 shares of the Series 2 Class A Common Stock, which were held by 492 shareholders; (iii) 32 shares of the Series 3 Class A Common Stock, which were held by 20 shareholders; and (iv) 5,748 shares of Class B Common Stock, which were held by 149 shareholders. 54 Table of Contents Breda had a total of 677 shareholders as of March 10, 2011.Some of the shareholders own shares of more than one of the series of the Class A Common Stock and/or also own Class B Common Stock, and that is why the total number of shareholders noted in the preceding paragraph exceeds 677.The determination of the number of shareholders is based upon the number of record holders of the shares as reflected in Breda's internal stock records. There are currently no outstanding warrants, options or other rights to purchase any shares of common stock of Breda, and there are also currently no outstanding securities which are convertible into or exchangeable for common stock of Breda.Breda's shares of common stock are not convertible into any other securities. As of the date of the mailing of this Proxy Statement, Breda did not have any equity compensation plans (including individual compensation arrangements) in place for any directors, officers, employees or other persons, and Breda had no plans to, and had not agreed to, register any of its shares of common stock under federal or any state's securities laws. No Trading Market For Shares Breda's common stock is not listed on any exchange, and there is no public or established trading market for Breda's common stock.An investment in Breda's common stock is also not a liquid investment because the Existing Articles establish various restrictions and conditions on the issuance and ownership of, and on the transfer of, shares of its stock. Breda's Repurchase Right And Setting Of Price Breda has the first right and option under the Existing Articles to purchase any or all of the shares of the Class A Common Stock or the Class B Common Stock of any shareholder which are the subject of any assignment.An "assignment" for this purpose means any sale, transfer, assignment, gift, bequest or other disposition or conveyance of any shares of stock, whether voluntarily or involuntarily or by operation of any process of law, or otherwise, and whether or not for any value or consideration.An assignment includes, for example, an assignment occurring in connection with the death of a shareholder who is an individual, the dissolution of a shareholder which is an entity, the bankruptcy or insolvency of a shareholder, or the exercise of any rights by any creditor of a shareholder.The purchase price payable by Breda if Breda determines to exercise its right to purchase any shares of the Class A Common Stock or the Class B Common Stock in connection with any assignment other than a voluntary sale of shares is the fair value of the shares as determined by the board, in its sole discretionThe purchase price payable by Breda if the assignment is a voluntary sale of the shares by a shareholder for value will be the amount of the purchase price payable by the proposed transferee in the sale.Breda also has the right and option to purchase any or all of the shares of the Series 1 Class A Common Stock if the holder of the shares ceases to be an eligible telephone subscriber.The purchase price in this circumstance is the fair value of the shares as determined by the board, in its sole discretion.Breda will pay the purchase price for any shares purchased by Breda within 90 days of the date of Breda's written notice to the shareholder of Breda's exercise of its right and option to purchase the shares. 55 Table of Contents The board had historically established the purchase price at approximately 75% of the book value of Breda, but the board began to establish the purchase price at approximately 70% of the book value of Breda in 2002. The board has historically made this determination once per year, in March, April or May, based upon Breda's then most recent year-end financial statements. Breda's fiscal year ends on December 31.The price is then generally announced and becomes effective at the annual shareholders meeting for that year. The purchase price then generally applies until the board of directors makes a new determination and announces the new purchase price at the next annual shareholders meeting.The board has, however, departed from its historical practice on a couple of occasions, primarily in connection with the sale of assets in a transaction which was material to Breda.Beginning with the fiscal year ended December 31, 2006, the board determined to notify shareholders of the established purchase price by letter sent with any dividend payments on or before each April 1st.The new purchase price consequently becomes effective on or around April 1st of each year instead of the annual meeting date. Under this approach, the issuance price and redemption price in 1995, 1996, 1997, 1998 and 1999 was, respectively, $27, $31, $41, $64 and $82. The board departed from its historical practice on November 2, 1999, by adopting a resolution fixing the purchase price at $149 per share. The $149 amount was not based on Breda's book value, but rather was roughly based upon the average sales price of $150.58 per share in the auction that was held in October of 1999.The auction is discussed below.The board of directors took that action because it believed the referenced auction provided it with a basis to make a more current determination on this issue.The board also believed that it was appropriate to make a new determination of the purchase price given the sale of Breda's direct broadcast satellite operation on January 11, 1999. The sale of that operation resulted in a pre-tax gain of $7,436,415.The sale was not included in Breda's books until the first quarter of 1999, and was therefore not included in the 1998 year-end financial statements which had been utilized by the board in establishing the $82 purchase price in early 1999. The board returned to its historical practices at its meeting on March 13, 2000, at which time the board of directors adopted a resolution fixing the purchase price at $180 per share.The $180 amount was determined based upon Breda's 1999 audited financial statements, and was announced at, and became effective at, the May 17, 2000 annual meeting of the shareholders of Breda.If the above described historical practices were followed, the $180 per share amount would have continued until the next annual determination was made by the board and announced at the annual shareholders meeting for 2001. 56 Table of Contents The board determined to again depart from its historical practices on this issue, however, at a meeting of the board of directors held on June 12, 2000.At that meeting, the board adopted a resolution fixing Breda's purchase price for shares of its common stock at $235 per share.The board took this action because it believed that it was appropriate to make a new determination of the purchase price to reflect the receipt by Prairie Telephone of most of the net after-tax proceeds of the sale by Prairie Telephone of its shares of stock in Central Iowa Cellular, Inc.The $235 per share amount was determined by taking approximately 75% of the then net after-tax proceeds of the sale on a per share basis and adding that figure to the last determined purchase price of $180 per share.The shareholders of Breda were notified of the increase in the purchase price from $180 to $235 per share by letter dated June 14, 2000. At the time the board made its determination on June 12, 2000, Prairie Telephone had received approximately $5,108,280, before taxes, and it was estimated that Prairie Telephone would retain approximately $3,147,676 of that amount, after taxes.For purposes of determining the new purchase price discussed above, Prairie Telephone's basis in its 3,000 shares of common stock of Central Iowa Cellular, Inc. of approximately $206,770 was deducted from the after-tax amount of $3,147,676. The board has followed Breda's historical practices since that time, by announcing a new purchase price of: · $258 per share at the May 16, 2001 annual meeting of the shareholders, · $280 per share at the May 21, 2002 annual meeting of the shareholders, · $303 per share at the May 20, 2003 annual meeting of the shareholders, · $326 per share at the May 18, 2004 annual meeting of the shareholders, · $357 per share at the May 17, 2005 annual meeting of the shareholders, · $394 per share, by letter to the shareholders dated July 12, 2006, · $457 per share, by letter to the shareholders dated April 2, 2007, · $509 per share, by letter to the shareholders dated April 1, 2008, · $547 per share, by letter to the shareholders dated April 1, 2009, and · $587 per share, effective March 18, 2010. The per share amount was established based upon Breda's book value as reflected in its most recent year-end financial statements, consistent with Breda's historical practices, except that, from 2002 until March 18, 2010, the purchase price has been set at approximately 70% of the book value.The purchase price established as of March 18, 2010 was set at 69% of book value rather than 70%.Breda lowered the percentage from 70% to 69% due to decreases in certain revenue sources during 2009.Breda believes those decreases are permanent decreases in revenues that will also likely continue to decrease in future years.Future reductions in the purchase price payable by Breda are therefore likely. 57 Table of Contents The increase in the purchase price from $394 per share to $457 per share which was announced by the April 2, 2007 letter to the shareholders was primarily the result of Breda's receipt of $1,336,000 for the redemption of its 1,336 shares of Class C stock in the Rural Telephone Bank.Breda's pre-tax gain was approximately $1,170,211 and its after tax gain was approximately $698,946. The board currently intends to continue to address this issue on an annual basis consistent with the above described historical practices if the Proposed Articles are approved by the Class A Common Stock shareholders, except that the board of directors may determine to lower the percentage of book value on which the purchase price is based and to depart from those historical practices again in the future in the event of loss of, or declining revenues, or the occurrence of what the board of directors believes are material or significant events.The board has not set a different purchase price for shares of the Class A Common Stock and the Class B Common Stock under the Existing Articles.The board also currently does not anticipate establishing a different purchase price for shares of the Class A Common Stock, the Class B Common Stock or the Class C Common Stock under the Proposed Articles. The purchase price as determined by the board of directors has increased from $27 per share in 1995 to the current $587 per share amount described above.Breda does not believe that the amount of this increase is indicative of potential future increases, however, in particular given that: · The referenced increase was due primarily to three "one-time" material events, and · Breda does not currently foresee any material increase in revenues from its or any of its subsidiaries' normal and ordinary course business operations, and, in fact, sees continuing and material downside pressure on, and reductions in, those revenues. Since there is no public trading market or any other principal market for Breda's common stock, sales of common stock to other shareholders and repurchases of common stock by Breda currently are the primary methods for a shareholder to be able to sell the shareholder's shares.Breda's repurchases of its common stock are discussed below in this Item. Breda maintains a list of shareholders desiring to sell their shares, and of other shareholders desiring to purchase those shares, as discussed below. Purchases By Breda And Breda's Directors And Executive Officers Since January 1, 2008 Given that repurchases of common stock by Breda is currently one of the primary methods for a shareholder to be able to sell the shareholder's shares, the following paragraphs provide some information on Breda's past purchases of its common stock from its shareholders from January 1, 2008 through the date of the mailing of this Proxy Statement. 58 Table of Contents Breda purchased a total of 85 shares from two different shareholders during 2008.Eighty of those shares were purchased in February of 2008 for $457 per share, and the remaining 5 shares were purchased in March of 2008 for $457 per share.All of the shares were purchased by Breda pursuant to the repurchase right or the right of first refusal granted to Breda in the Existing Articles.The $457 per share purchase price was the price that was established by the board of directors and that became effective on April 2, 2007. Breda did not purchase any shares of its common stock during 2009. Breda purchased a total of 406 shares of its common stock during 2010.Three hundred thirty-two of those shares were purchased in July of 2010 for $587 per share, and the remaining 74 shares were purchased in August of 2010 for $587 per share.All of the shares were purchased by Breda pursuant to the repurchase right or right of first refusal granted to Breda in the Existing Articles.The $587 per share price was the price that was established by the board of directors and that became effective on March 18, 2010. Breda had not purchased any shares of its common stock from January 1, 2011 through the date of the mailing of this Proxy Statement. Breda has significantly decreased its purchases of shares from shareholders over the last ten years, with the goal of allowing the shareholders of Breda to first purchase any shares of Breda that another shareholder desires to sell.Breda does not currently anticipate changing that approach. The following table sets out a summary of the shares of Breda's common stock that have been purchased by any director or executive officer of Breda from January 1, 2008 through the date of the mailing of this Proxy Statement. Name Number of Shares Purchased Purchase Price Per Share Month of Purchase Daniel McDermott 2 $ August, 2010 Daniel McDermott 20 $ July, 2010 Charles Thatcher 5 $ July, 2010 Neil Kanne 2 $ September, 2009 DanielNieland 1 $ June, 2009 Robert Buelt 18 $ February, 2009 Rick Anthofer 30 $ 1 December, 2008 The shares purchased by Rick Anthofer were purchased as part of a compensation package from a third party employer. 59 Table of Contents Transfers Among Shareholders Since January 1, 2008 The board of directors determined in late 1999 to allow shareholders to advise Breda of the fact that they desire to sell any or all of their shares of Breda's common stock, and to allow persons to advise Breda of the fact that they desire to purchase shares of Breda's common stock.Breda keeps a list of those shareholders and buyers, and will make the list available to all of the shareholders and buyers on the list.The terms of any sale between a shareholder and a buyer will be negotiated by them, and no one is required to sell or buy any shares because their name is on the list.Breda does not participate in, and has no responsibility for, negotiating the terms and conditions of any sale of shares between anyone on the list.Breda also retains its right to purchase any shares which are intended to be sold by any shareholder to any buyer under the right of first refusal granted to Breda in the Existing Articles.Breda anticipates continuing this practice if the Proposed Articles are approved by the Class A Common Stock shareholders. The following paragraphs provide information regarding sales or other transfers of shares of Breda's common stock from January 1, 2008 through the date of the mailing of this Proxy Statement where Breda did not exercise its right of first refusal to purchase the shares.Some of the sales and transfers may have been between shareholders on the seller and buyer list which is maintained by Breda. There were 38 separate transfers of shares during the calendar year 2008 between shareholders or among family members.A summary of those transfers is as follows: 1. Ten shares were transferred between spouses. 1. Two shares were sold for $460 per share. 2. Thirteen shares were sold for $457 per share. 3. One hundred sixty shares were transferred equally (32 shares) to five family members and two shares were sold for $457 per share. 4. Fifteen shares were sold for $457 per share. 5. Ninety-two shares were transferred to family members as follows:eight individuals received eight shares each and four individuals received seven shares each. 6. Fifty shares were sold for $462 per share. 7. Sixty-seven shares were transferred to a family member. 8. One hundred shares were transferred to three family members as follows:two individuals received 33 shares each and one individual received 34 shares. 9. One hundred eighty shares were transferred equally (20 shares) to nine individuals. One hundred shares were sold for $457 per share. Two hundred twelve shares were transferred equally to four individuals. Two shares were transferred from one spouse to another. Three shares were transferred from one spouse to another. Two shares were sold for $509 per share. Two shares were sold for $509 per share. Two shares were sold for $509 per share. Fifteen shares were sold for $510 per share. Thirty shares were sold for $1 per share. 60 Table of Contents Four shares were transferred equally to four individuals. Two hundred twelve shares were transferred to the shareholder’s son. Twelve shares were sold for $509 per share. Thirty eight shares were sold for $509 per share. Two shares were sold for $509 per share. Two shares were sold for $509 per share. Fifty six shares were sold for $514 per share. Ten shares were transferred to brother. Two shares were transferred to related party. Two shares were sold for $509 per share. Thirteen shares were sold for $509 per share. Two shares were transferred to former spouse. Ten shares were transferred to spouse. One hundred forty eight shares were transferred to shareholders’ trust. One hundred twenty five shares were transferred to sister. Thirty four shares were transferred to children. Thirty shares were sold for $1 plus other consideration. Thirty shares were sold for $509 per share. Fourteen shares were transferred to spouse. There were 37 separate transfers of shares during the calendar year 2009 between shareholders or among family members.A summary of those transfers is as follows: 1. Twenty-five shares were sold for $509 per share. 2. Two hundred twelve shares were transferred to nine family members. 3. Four hundred fifty shares held jointly were transferred to the two individuals’ revocable trusts. 4. Twenty shares were sold to three individuals for $509 per share. 5. Three hundred forty-four shares were sold for $1 and other consideration to six family members. 6. Three hundred sixty-two shares were transferred to six family members. 7. One hundred twenty-one shares were transferred to spouse. 8. Ten shares were sold for $514 per share. 9. Two shares were transferred to spouse. Two shares were sold for $550 per share. Fifty-two shares were transferred to spouse, son, and daughter-in-law. Two shares were sold for $550 per share. Two hundred shares were transferred to spouse. One hundred twenty-eight shares from two shareholders transferred to daughter. Two shares were sold for $547 per share. Seventy shares were transferred to four children. Two shares were sold for $200 per share. Four shares were sold to two individuals for $547 per share. One share was sold for $509 per share. Two shares were sold for $547 per share. Ten shares were sold to two individuals for $550 per share. 61 Table of Contents Five shares were transferred to brother. Two jointly-held shares were transferred equally to the individuals. One hundred seventeen shares were transferred to spouse. Twenty-three shares were sold for $509 per share. Two shares were sold for $394 per share. Two certificate holders transferred 80 shares to surviving shareholder. Sixty-two shares were sold to seven individuals for $547 per share. Seventy-five shares were sold to two individuals for $547 per share. Two hundred twelve shares were transferred to ten children. Ten shares were sold for $547 per share. Two shares were sold for $547 per share. Twenty-one shares were transferred to shareholder’s revocable trust. Forty-six shares were sold to four individuals for $547 per share. Twenty-two out of sixty-two shares were transferred to two children, and the remaining forty shares were sold to two children for $547 per share. Two hundred thirty-three shares were transferred to the shareholder’s revocable trust. Ten shares were sold for $547 per share. There were 34 separate transfers of shares during the calendar year 2010 between shareholders or among family members.The following is a summary of those transfers: · There were transfers of 151 shares of Breda's common stock by 6 different shareholders during the period of January 1, 2010 through March 31, 2010.One hundred seven of those 151 shares were sold for $547 per share, and the remaining 44 shares were transferred without the payment of any purchase price or other consideration.The latter transfers were to, for example, family members. · There were transfers of 560 shares of Breda's common stock by 13 different shareholders during the period of April 1, 2010 through June 30, 2010.One hundred thirty-five of those 560 shares were sold for $547 per share.One hundred ninety-three of those 560 shares were sold for $587 per share, and 150 of those 560 shares were sold for $590 per share.The remaining 82 shares were transferred without the payment of any purchase price or other consideration.The latter transfers were to, for example, family members. · There were transfers of 69 shares of Breda's common stock by 6 different shareholders during the period of July 1, 2010 through September 30, 2010.Twenty-nine of those 69 shares were sold for $587 per share.Two of those 69 shares were sold for $590 per share.The remaining 38 shares were transferred without the payment of any purchase price or other consideration.The latter transfers were to, for example, family members or trusts. · There were transfers of 800 shares of Breda's common stock by 9 different shareholders during the period of October 1, 2010 through December 31, 2010.Two of those 800 shares were sold for $587 per share, and the remaining 798 shares were transferred without the payment of any purchase price or other consideration.The latter transfers were to, for example, family members or trusts. 62 Table of Contents Many of the transactions between the shareholders were made at or around the most recent repurchase price that had been announced by Breda. Dividends Paid By Breda Breda has declared and paid 12 dividends to its shareholders since Breda was incorporated in 1964.The dividends were declared in March or April of each of 1999 through 2010.The first six dividends were in the amount of $3.00 per share.The 2005, 2006 and 2007 dividends were in the amount of $7.00 per share.The 2008, 2009 and 2010 dividends were in the amount of $8.00 per share.The aggregate dividend paid was, respectively, $113,166, $113,046, $111,087, $104,214, $98,436, $94,479, $218,190, $217,161, $217,112, $246,808, $246,808 and $246,808. Payment of dividends is within the discretion of Breda's board of directors, and out of funds legally available therefore as provided in the Iowa Business Corporation Act. The only other current restrictions and covenants regarding Breda's ability to pay dividends are under BTC, Inc.'s loan agreements with the Rural Utilities Services for the fiber-to-the-home build-out project in Carroll, Iowa.Breda does not believe that those restrictions and covenants will preclude Breda from paying any dividends or distributions or from repurchasing any of its shares of common stock during 2011, should Breda otherwise determine to do so. Although Breda has declared a dividend in each of the years from 1999 through 2010, there is no assurance that regular dividends will continue to be able to be paid by Breda in the future given both the general economic outlook that was in existence at the time of the preparation of this Proxy Statement and given the revenue pressures being felt by Breda at that time and that the board anticipates in the future.It is possible, therefore, that no, or perhaps reduced, distributions will be declared and paid by Breda in future years. The board does not believe the reclassification transaction will not have any effect on Breda's ability to declare and pay dividends to Breda's shareholders. SOURCE AND AMOUNT OF FUNDS OR OTHER CONSIDERATION The reclassification transaction will not result in the expenditure of funds by Breda, other than for payment of the out-of-pocket costs and expenses incurred in connection with the preparation and filing of this Proxy Statement and the various related documents, such as the Schedule 13E-3 and Form 15.The types of costs and expenses include filing fees, legal and accounting fees, solicitation expenses, and printing and mailing costs.Breda estimates that its out-of-pocket costs and expenses will be approximately $100,000, broken down as follows: Description Amount Legal fees and expenses $ Printing and mailing costs $ Accounting fees and expenses $ Filing and EDGAR fees $ Miscellaneous expenses $ $ 63 Table of Contents Breda will pay those costs and expenses from its ordinary course operating funds. VOTING SECURITIES Only Class A Common Stock shareholders of record as of the close of business on March 10, 2011 are entitled to notice of, and to vote at, the Meeting.As required by the Iowa Business Corporation Act, Breda is also providing notice of the Meeting and the Proxy Statement to the holders of the Class B Common Stock of Breda of record as of such date. Breda's authorized stock consists of Class A Common Stock, no par value, and Class B Common Stock, no par value.The Class B Common Stock generally has no voting rights.The Class A Common Stock is comprised of three series, Series 1, Series 2 and Series 3. As of March 10, 2011, Breda had the following outstanding shares of stock:(i) 3,054 shares of the Series 1 Class A Common Stock, which were held by 79 shareholders, (ii) 21,005 shares of the Series 2 Class A Common Stock, which were held by 492 shareholders, (iii) 32 shares of the Series 3 Class A Common Stock, which were held by 20 shareholders, and (iv) 5,748 shares of the Class B Common Stock, which were held by 149 shareholders. Breda had a total of 677 shareholders as of March 10, 2011.Some of the shareholders own shares of more than one of the series of the Class A Common Stock and/or also own Class B Common Stock, and that is why the total number of shareholders noted in the preceding paragraph may exceed 677. The Proposed Articles will amend and restate in entirety the Existing Articles.The vote on the Proposed Articles is separated into two proposals. Proposal 1 is the vote upon Articles IV and V of the Proposed Articles, which address the establishment and terms of the Class A Common Stock, the Class B Common Stock and the Class C Common Stock, and the reclassification of the existing outstanding shares of the Series 1, Series 2 and Series 3 Class A Common Stock into the series of the Class A Common Stock and the Class C Common Stock as provided in the Proposed Articles.As is discussed in this Proxy Statement, the primary and intended effect of the reclassification is to allow Breda to terminate its reporting obligations under the Exchange Act. Proposal 2 is the vote upon all of the remaining articles of the Proposed Articles.The board believes the changes reflected in the other articles are changes that are necessary to conform those articles to the classes and series of stock in Articles IV and V of the Proposed Articles, or are clarifying changes or changes intended to more closely conform those articles to the Iowa Business Corporation Act. Given that the Proposed Articles is a single, integrated document, however, the entire Proposed Articles must be approved by the shareholders in order to be effective, so the approval and effectiveness of each of the two proposals is conditioned upon the shareholder's approval of the other proposal.The failure of the shareholders to approve one of the proposals will, therefore, lead to the failure to approve of both of the proposals and the entire Proposed Articles. 64 Table of Contents The holders of the Series 1, Series 2 and Series 3 Class A Common Stock generally vote as a single voting group on all matters that are presented to those shareholders for adoption and approval.Section 490.1004 of the Iowa Business Corporation Act requires, however, that the holders of the Series 1, Series 2 and Series 3 Class A Common Stock vote as separate voting groups on the Proposed Articles because of the fact that some shares of the Class A Common Stock will be reclassified into shares of Class C Common Stock pursuant to the Proposed Articles.Voting by separate voting groups means that the holders of the Series 1, Series 2 and Series 3 Class A Common Stock must separately approve the two proposals regarding the Proposed Articles, so if any series of the Class A Common Stock does not approve of either of the two proposals regarding the Proposed Articles, the Proposed Articles will not be approved or effective. Each Series 1 and Series 2 Class A Common Stock shareholder is entitled to only one vote on all matters presented to the shareholders, regardless of the number of shares of the Series 1 or Series 2 Class A Common Stock owned by the shareholder.Each Series 3 Class A Common Stock shareholder is entitled to one vote for each share of the Series 3 Class A Common Stock owned by the shareholder on all matters presented to the shareholders.The Class B Common Stock does not have any voting rights on the Proposed Articles. Any number of votes entitled to vote on a matter by a voting group of the shareholders of Breda constitutes a quorum of that voting group for action on a matter by that voting group, unless otherwise required by law.In this case, Section 490.1003(5) of the Iowa Business Corporation Act requires that a quorum for a voting group for the purpose of amending the articles of incorporation of a corporation must be at least a majority of the votes entitled to be cast on the amendment by the voting group.A quorum for the Series 1, Series 2 and Series 3 Class A Common Stock for the Meeting will therefore be a majority of the votes which are entitled to be cast on the Proposed Articles by those respective series of the Class A Common Stock, which equates to 40 shareholders of the Series 1 Class A Common Stock, 250 shareholders of the Series 2 Class A Common Stock and the shareholders holding at least 17 of the 32 outstanding shares of the Series 3 Common Stock.Shareholder action by each of those voting groups on both of the proposals regarding the Proposed Articles will be approved if the votes cast within the voting group favoring the proposal exceeds the votes cast opposing the matter. Votes withheld for any proposal, abstentions and broker-dealer non-votes represented at the Meeting will be counted for quorum purposes, but will not be counted as votes cast for or against either of the proposals regarding the Proposed Articles and will not affect the outcome of the vote on either of the proposals regarding the Proposed Articles. Under Breda's Second Amended and Restated Bylaws, voting by shareholders on any question or in any election is required to be taken by written ballot as described in this paragraph.The written ballot must be mailed by regular mail to the shareholders entitled to vote on the matter in question, along with two envelopes.One of the envelopes must be marked "Ballot", and the other must be a self-addressed, stamped envelope addressed to a post office box in Carroll, Iowa.The return envelope must have a control number on the envelope which has been assigned to the shareholder in question.All shareholders will be requested to use those envelopes to mail the written ballot to the post office box in Carroll, Iowa, but a shareholder may deliver the written ballot in person at the meeting in question.If a shareholder mails a written ballot to the post office box in Carroll and attends the meeting in question and wants to withdraw the shareholder's written ballot or change the shareholder's vote from that indicated on the shareholder's written ballot, the shareholder will be allowed to do so by notifying the secretary or another officer of Breda at the commencement of the meeting.In that case, the shareholder will be provided with another written ballot to complete and deliver to the secretary at the meeting.The board is authorized to determine the form and content of the written ballot to be used for each shareholders meeting.If a written ballot is properly completed and timely returned or delivered, the shares covered by the written ballot will be voted at the meeting in question in accordance with the specifications set out in the written ballot. 65 Table of Contents Breda's Second Amended and Restated Bylaws also provide for a ballot committee of six individuals, comprised of two shareholders appointed by the board on an annual basis, an accountant from the accounting firm providing audit services to Breda, legal counsel as appointed by the board, and two other shareholders.The latter two shareholders appoint their own replacements for the next year, but if those shareholders do not designate their replacements, the board may do so.The ballot committee has sole control over the post office box, and is responsible for tabulating all of the voting by written ballots at each meeting. The results of the vote by the ballots have historically been determined prior to the meeting of the shareholders, and announced at the meeting.Given this practice, Breda generally does not call for votes of the shareholders at any meeting, and no vote of the shareholders will accordingly be taken at the Meeting.Shareholders are therefore strongly encouraged to timely mail their written ballots.Shareholders will, however, be permitted to present their ballots at the Meeting in the envelopes provided by Breda.Also, if you attend the Meeting and desire to withdraw your ballot, you may do so by notifying the secretary or another officer of Breda at the commencement of the Meeting.You will then be provided with another ballot to complete and deliver to the secretary at the Meeting. No shareholder proposals will be able to be made or acted upon at the Meeting, and no shareholder action will be able to be taken at the Meeting other than the action on the two proposals regarding the Proposed Articles in the form presented to the shareholders along with this Proxy Statement. AMENDMENT OF BYLAWS The board has approved, subject to the shareholders' adoption and approval of the Proposed Articles, the Third Amended and Restated Bylaws for Breda (the "Restated Bylaws").The board has authorized and approved the Restated Bylaws in order to conform the bylaws of Breda to the Proposed Articles.Shareholder approval for the adoption of the Restated Bylaws is not necessary.A copy of the Restated Bylaws and of Breda's existing Second Amended and Restated Bylaws will be made available to shareholders who request copies of those documents at the Meeting. 66 Table of Contents SECURITY OWNERSHIP OF MANAGEMENT The following table sets forth certain information regarding the beneficial ownership of Breda's Class A Common Stock and Class B Common Stock as of March 10, 2011 by the following individuals: · Breda's directors; · Breda's officers; and · Breda's directors and officers as a group. Breda had 30,445 outstanding shares on March 10, 2011. Security Ownership Table Title of Class Name of Beneficial Owner Amount and Nature of Beneficial Ownership1 Percent of Class Series 3 Class A Common Stock Dean Schettler, Director and President 2 .006% Series 2 Class A Common Stock Daniel Nieland, Director and Vice-President 2 .006% Series 2 Class A Common Stock Rick Anthofer, Director and Treasurer 53 .174% Series 2 Class A Common Stock Neil Kanne, Director and Secretary 42 .013% Series 1 and Series 2 Class A Common Stock Clifford Neumayer, Director .611% Series 3 Class A Common Stock Dr. Daniel McDermott, Director .463% Series 2 Class A Common Stock David Grabner, Director .181% All directors and officers as a group (7 persons) 1.45% 67 Table of Contents 1 Unless otherwise indicated by a footnote, all of the shares are directly owned by the listed individual and are not pledged as security by the listed individual. 2 Two of these shares are held by Mr. Kanne's spouse. 3 Five of these shares are held by Mr. Neumayer's spouse and are shares of the Series 1 Class A Common Stock. 4 Seventy of these shares are held by Mr. McDermott's spouse. 5 One of these shares is held by Mr. Grabner's spouse. Charles Deisbeck and Jane Morlok are employed as, respectively, Breda's chief executive officer and chief financial officer.Neither of them own any shares of Class A Common Stock or Class B Common Stock. To Breda's knowledge, as of the mailing of this Proxy Statement: · No person or group was the beneficial owner of more than 5% of the outstanding Class A Common Stock or Class B Common Stock, and no person or group held more than 5% of the outstanding Class A Common Stock or Class B Common Stock pursuant to any voting trust or similar agreement; and · There were no arrangements, including any pledge of Class A Common Stock or Class B Common Stock by any person, the operation of which may at a subsequent date result in a change in control of Breda. SHAREHOLDER PROPOSALS FOR 2 Breda currently anticipates holding the annual shareholders meeting for 2011 in May or June of 2011. In order for a proposal of any shareholder pursuant to the procedures prescribed in Rule 14a-8 under the Securities Exchange Act of 1934 to be presented for inclusion in Breda's proxy materials for the annual meeting of shareholders to be held in 2011, the proposal needed to have been received at Breda's principal executive office by no later than the close of business on January 2, 2011.Any such proposal needed to comply with the regulations of the Securities and Exchange Commission regarding the inclusion of shareholder proposals in Breda's proxy materials.As the rules of the Securities and Exchange Commission make clear, simply submitting a proposal does not guarantee that it will be included in Breda's proxy materials. Any shareholder proposal, other than with respect to a nominee for election as a director, which is submitted outside the processes of Rule 14a-8 shall be considered untimely unless received at Breda's principal executive office by no later than March 17, 2011. 68 Table of Contents Breda has a nomination process where any three or more Class A Common Stock shareholders can nominate an individual for election as a director of Breda.Breda currently intends to notify its shareholders in February, 2011 that anyone wishing to nominate themselves to serve as a director, or another Class A Common Stock shareholder to serve as a director, will need to submit a nomination petition and the related nominee statement to Breda by no later than March31, 2011. A shareholder who wishes to submit a proposal or a nomination petition is encouraged to seek independent counsel about the requirements of the Securities and Exchange Commission and under the governing documents of Breda. All proposals and nomination petitions should be directed to Breda at Breda's principal executive office located at 112 E. Main, P.O. Box 190, Breda, Iowa, to the attention of Breda's President.Breda suggests that proposals be sent by certified mail, return receipt requested, or by another means which can establish proof of the date of delivery. As discussed above in this Proxy Statement, if the Proposed Articles are approved, Breda will terminate the registration of its Class A Common Stock under the Securities Exchange Act of 1934.One result will be that the shareholders will no longer be able to utilize the shareholder proposal procedures and processes which are available under that Act and its implementing regulations, including Rule 14a-8. OTHER MATTERS The board does not intend to bring any matters before the shareholders for action at the Meeting other than the two proposals noted in this Proxy Statement.Also, as discussed in the Section above entitled "VOTING SECURITIES," given the requirement that all voting by the shareholders must be by written ballots which have been mailed to the shareholders prior to the meeting at which the action is to be taken, no other matters can be properly acted upon by the shareholders at the Meeting. AUDITORS Kiesling Associates LLP served as Breda's independent auditors for the fiscal years ended December 31, 2009 and 2008.A representative of Kiesling Associates LLP is not expected to be present at the Meeting and are therefore also not expected to be available to respond to any appropriate questions.If a representative of Kiesling Associates LLP is present at the Meeting, the representative will have the opportunity to make a statement if the representative desires to do so. FORWARD LOOKING STATEMENTS This Proxy Statement may contain forward looking statements that express Breda's current beliefs, forecasts, projections and predictions about future events.All statements other than statements of historical fact are forward looking statements, and include statements with respect to financial results and conditions; anticipated trends in business, revenues, net income, net profits or net losses; projections concerning operations, capital needs and cash flow; management's plan or intentions for the future; competitive position or circumstances; and other forecasts, projections and statements of expectation.Forward looking statements include and are subject to various material risks, uncertainties and assumptions.Breda cannot guarantee Breda's future results, performance or business conditions.You therefore should not place strong or undue reliance on any forward looking statements in this Proxy Statement or in any of Breda's filings with the SEC or otherwise.Some of the factors, risks and uncertainties that affect forward looking statements and that may cause Breda's results or circumstances to differ materially from those contemplated by forward looking statements are included in Breda's filings with the SEC, generally under the caption "Cautionary Statement On Forward Looking Statements And Industry And Market Data." 69 Table of Contents WHERE YOU CAN FIND MORE INFORMATION Breda is subject to the information requirements of the Exchange Act, and Breda files reports, proxy statements and other information with the SEC pursuant to the requirements of the Exchange Act and its implementing regulations.Those reports, proxy statements and other information can be inspected and copied at the public reference facilities of the SEC at treet, N.E., Washington, D.C. 20549.Copies of those materials can also be obtained at prescribed rates by writing to the Public Reference Section of the SEC at treet, N.E., Washington, D.C. 20549.You may also obtain information on the operations of the SEC's public reference room in Washington, D.C. by calling the SEC at 1-800-SEC-0330.Breda's reports, proxy statements and other information are also available from Breda's Edgar filings which can be obtained through the SEC's website at www.sec.gov. INFORMATION INCORPORATED BY REFERENCE The following information is incorporated by reference into this Proxy Statement, and should be considered part of this Proxy Statement, except only for any information which is superseded by information in this Proxy Statement: · Breda's Quarterly Report for the quarter ended September 30, 2010. · Breda's Annual Report on Form 10-K for the fiscal year ended December 31, 2009, and the Explanatory Note and Item 8 of both Amendment No. 1 and Amendment No. 2 to that Form 10-K. The Form 10-Q was filed with the SEC on August 11, 2010.The Form 10-K and Amendment Nos. 1 and 2 to that Form 10-K were filed with the SEC on, respectively, March 31, 2010, September 10, 2010 and January 3, 2011. Breda has supplied all information relating to Breda which is incorporated by reference in this Proxy Statement. A copy of Breda's Quarterly Report on Form 10-Q for the quarter ended September 30, 2010 and of Breda's Annual Report on Form 10-K and of Amendment Nos. 1 and 2 to that Form 10-K were provided as Appendix C and Appendix D to this Proxy Statement.You can also obtain those reports through the SEC at the locations set out in "WHERE YOU CAN FIND MORE INFORMATION" above, or through Breda at the address noted below. 70 Table of Contents Breda will provide without charge to each shareholder, upon the oral or written request of a shareholder, another copy of Breda's Quarterly Report on Form 10-Q filed with the SEC, including the financial statements, exhibits and schedules, for the quarter ended September 30, 2010, and of Breda's Annual Report on Form 10K and Amendment Nos. 1 and 2 to that Form 10-K each filed with the SEC, including the financial statements, exhibits and schedules, for the fiscal year ended December 31, 2009.A written request for those reports should be directed to Breda Telephone Corp., 112 East Main, P.O. Box 190, Breda, Iowa 51436, Attn:Jane Morlok.An oral request can be made by contacting Breda at (712) 673-2311.The request must include a representation that the requesting person was a holder of record or a beneficial owner of shares on March 10, 2011.The reports are also part of Breda's SEC filings, which you can access at the SEC's website www.sec.gov. By order of the Board of Directors, /s/ Neil Kanne Neil Kanne Secretary Breda, Iowa March 10, 2011 71 Table of Contents APPENDIX A PROPOSED ARTICLES OF RESTATEMENT Table of Contents ARTICLES OF RESTATEMENT OF BREDA TELEPHONE CORP. TO THE SECRETARY OF STATE OF THE STATE OF IOWA: Pursuant to section 490.1007 of the Iowa Business Corporation Act, Breda Telephone Corp., an Iowa corporation, adopts restated articles of incorporation as follows: ARTICLE I The name of the Corporation is Breda Telephone Corp. ARTICLE II The Corporation shall have perpetual duration. ARTICLE III The purpose of the Corporation is to engage in any lawful business. ARTICLE IV Section 1.The aggregate number of shares of stock which the Corporation is authorized to issue is 15,000,000 shares, comprised of the following three classes:(i) 5,000,000 shares of Class A Common Stock, no par value; (ii) 5,000,000 shares of Class B Common Stock, no par value; and (iii) 5,000,000 shares of Class C Common Stock, no par value.The Class A Common Stock shall be comprised of the following two series:(i)4,999,982 shares of Series 1 Class A Common Stock; and (ii) 18 shares of Series 2 Class A Common Stock.All references to the Class A Common Stock in these Articles of Restatement include both of the series of the Class A Common Stock.The Class C Common Stock shall be comprised of the following two series:(i) 4,999,986 shares of Series 1 Class C Common Stock; and (ii) 14 shares of Series 2 Class C Common Stock.All references to the Class C Common Stock in these Articles of Restatement include both of the series of the Class C Common Stock. Section 2.Upon the filing of these Articles of Restatement with and by the Iowa Secretary of State (the "Effective Time"): Table of Contents (a)Each issued and outstanding share of the Series 1 Class A Common Stock, no par value, of the Corporation as of the Effective Time that is owned of record by an Eligible Class A Shareholder (as that term is defined below) shall continue to be one share of the Series 1 Class A Common Stock.The term "Eligible Class A Shareholder" means (i) any individual whose principal residence is both located within the Breda, Iowa or the Lidderdale, Iowa telephone exchange areas served by the Corporation and receives land line telephone service from the Corporation pursuant to a telephone line serving that principal residence, and the individual is 18 years of age or older and listed on the Corporation's account for such land line telephone service (an "Individual Subscriber"); and (ii) one Related Person (as that term is defined below) of an Individual Subscriber (for each respective Individual Subscriber, the "Related Subscriber").The term "Related Person" means any of the following individuals, so long as they are at least 18 years of age and the principal residence of the individual is with the Individual Subscriber in question:(i) the spouse of the Individual Subscriber; (ii) a parent of the Individual Subscriber; (iii) a grandparent of the Individual Subscriber; (iv) a brother or sister of the Individual Subscriber; or (v) a child or grandchild (including by adoption) of the Individual Subscriber.There can only be one Individual Subscriber and one Related Subscriber for a residence, regardless of the number of land lines or telephone numbers serving the residence or the number of individuals listed on the Corporation's account for the land line telephone service, and all certificates for shares issued to the Individual Subscriber and the Related Subscriber, in those capacities, must be titled the same, and any shares which are titled differently shall not be held by them in such capacities and shall accordingly be shares of the Series 1 Class C Common Stock or of the Class B Common Stock, as applicable.Without limiting the foregoing requirements for an Eligible Class A Shareholder, no business (whether operated as a sole proprietorship or otherwise) or form of entity can be an Eligible Class A Shareholder.The board of directors of the Corporation may resolve, in the board's sole discretion, any question or dispute regarding whether an individual is an Eligible Class A Shareholder, including (i) whether a residence is the principal residence of an individual, (ii) which individual shall be the Individual Subscriber and/or the Related Subscriber for the that principal residence, or (iii) whether the telephone line in question is serving an individual as opposed to a business or entity. (b)Each issued and outstanding share of the Series 1 Class A Common Stock, no par value, of the Corporation as of the Effective Time that is owned of record by either a Grandfathered Class C Shareholder or an Eligible Class C Shareholder (as those terms are defined below) shall automatically, and without any notice by or to, or any action by, the Corporation, the Grandfathered Class C Shareholder or the Eligible Class C Shareholder in question or any other shareholder, be reclassified as and converted into one share of the Series 1 Class C Common stock.From and after the Effective Time, each outstanding certificate representing issued and outstanding shares of the Series 1 Class A Common Stock of the Corporation as of the Effective Time that are owned of record by a Grandfathered Class C Shareholder or an Eligible C Class Shareholder shall therefore be deemed for all purposes to evidence the ownership of the same number of shares of the Series 1 Class C Common Stock.Upon the surrender by a Grandfathered Class C Shareholder or an Eligible C Class Shareholder of any such outstanding certificate, duly endorsed, the Grandfathered Class C Shareholder or the Eligible Class C Shareholder in question shall receive a new certificate for the aggregate number of shares of the Series 1 Class C Common Stock held by such Grandfathered Class C Shareholder or Eligible Class C Shareholder and evidenced by the surrendered certificate as a result of the operation of this paragraph. 2 Table of Contents The term "Grandfathered Class C Shareholder" means (i) any individual which owns of record as of the Effective Time any share or shares of any of the series of the Class A Common Stock, no par value, of the Corporation and who is not an Eligible Class A Shareholder; and (ii) any business (whether operated as a sole proprietorship or otherwise) or entity which owns of record as of the Effective Time any share or shares of any of the series of the Class A Common Stock, no par value, of the Corporation, and which business or entity is not an Eligible Class C Shareholder. The term "Eligible Class C Shareholder" means any business (whether operated as a sole proprietorship or otherwise) or entity whose principal place of business is located within the Breda, Iowa or the Lidderdale, Iowa telephone exchange areas served by the Corporation and which subscribes to the Corporation's land line telephone service for a telephone line serving that place of business. The board of directors of the Corporation may resolve, in the board's sole discretion, any question or dispute regarding whether a shareholder is a Grandfathered Class C Shareholder or an Eligible Class C Shareholder, including whether the telephone line in question is serving a business or an entity, as opposed to an individual. (c)Each issued and outstanding share of the Series 2 Class A Common Stock, no par value, of the Corporation as of the Effective Time that is owned of record by an Eligible Class A Shareholder shall automatically, and without any notice by or to, or any action by, the Corporation, the Eligible Class A Shareholder in question or any other shareholder, be reclassified as and converted into one share of the Series 1 Class A Common Stock.From and after the Effective Time, each outstanding certificate representing issued and outstanding shares of the Series 2 Class A Common Stock of the Corporation as of the Effective Time that are owned of record by an Eligible Class A Shareholder shall therefore be deemed for all purposes to evidence the ownership of the same number of shares of the Series 1 Class A Common Stock.Upon the surrender of any such outstanding certificate for shares of the Series 2 Class A Common Stock, duly endorsed, the Eligible Class A Shareholder in question shall receive a new certificate for the aggregate number of shares of the Series 1 Class A Common Stock held by such Eligible Class A Shareholder and evidenced by the surrendered certificate as a result of the operation of this paragraph. (d)Each issued and outstanding share of the Series 2 Class A Common Stock, no par value, of the Corporation as of the Effective Time that is owned by either a Grandfathered Class C Shareholder or an Eligible Class C Shareholder shall automatically, and without any notice by or to, or any action by, the Corporation, the Grandfathered ClassC Shareholder or the Eligible Class C Shareholder in question or any other shareholder, be reclassified as and converted into one share of the Series 1 Class C Common Stock.From and after the Effective Time, each outstanding certificate representing issued and outstanding shares of the Series 2 Class A Common Stock of the Corporation as of the Effective Time that are owned of record by a Grandfathered Class C Shareholder or an Eligible ClassC Shareholder shall therefore be deemed for all purposes to evidence the ownership of the same number of shares of the Series 1 Class C Common Stock.Upon the surrender by a Grandfathered Class C Shareholder or an Eligible Class C Shareholder of any such outstanding certificate, duly endorsed, the Grandfathered Class C Shareholder or the Eligible Class C Shareholder in question shall receive a new certificate for the aggregate number of shares of the Series 1 Class C Common Stock held by such Grandfathered Class C Shareholder or Eligible Class C Shareholder and evidenced by the surrendered certificate as a result of the operation of this paragraph. 3 Table of Contents (e)Each issued and outstanding share of the Series 3 Class A Common Stock, no par value, of the Corporation as of the Effective Time that is owned of record by an Eligible Class A Shareholder shall automatically, and without any notice by or to, or any action by, the Corporation, the Eligible Class A Shareholder in question or any other shareholder, be reclassified as and converted into one share of the Series 2 Class A Common Stock.From and after the Effective Time, each outstanding certificate representing issued and outstanding shares of the Series 3 Class A Common Stock of the Corporation as of the Effective Time that are owned of record by an Eligible Class A Shareholder shall therefore be deemed for all purposes to evidence the ownership of the same number of shares of the Series 2 Class A Common Stock.Upon the surrender of any such outstanding certificate for shares of the Series 3 Class A Common Stock, duly endorsed, the Eligible Class A Shareholder in question shall receive a new certificate for the aggregate number of shares of the Series 2 Class A Common Stock held by such Eligible Class A Shareholder and evidenced by the surrendered certificate as a result of the operation of this paragraph.A Series 2 Class A Common Stock shareholder may also obtain and hold a share or shares of the Series 1 Class A Common Stock as an assignee under an Assignment pursuant to the operation of other provisions of these Articles of Restatement or if such share or shares of the Series 1 Class A Common Stock are issued to such shareholder by the Corporation, and provided that such shareholder is and remains an Eligible Class A Shareholder. (f)Each issued and outstanding share of the Series 3 Class A Common Stock, no par value, of the Corporation as of the Effective Time that is owned of record by either a Grandfathered Class C Shareholder or an Eligible Class C Shareholder shall automatically, and without any notice by or to, or any action by, the Corporation, the Grandfathered Class C Shareholder or the Eligible Class C Shareholder in question or any other shareholder, be reclassified as and converted into one share of the Series 2 Class C Common Stock.From and after the Effective Time, each outstanding certificate representing issued and outstanding shares of the Series 3 Class A Common Stock of the Corporation as of the Effective Time that are owned of record by a Grandfathered Class C Shareholder or an Eligible Class C Shareholder shall therefore be deemed for all purposes to evidence the ownership of the same number of shares of the Series 2 Class C Common Stock.Upon the surrender by a Grandfathered Class C Shareholder or an Eligible Class C Shareholder of any such outstanding certificate, duly endorsed, the Grandfathered Class C Shareholder or the Eligible Class C Shareholder in question shall receive a new certificate for the aggregate number of shares of the Series 2 Class C Common Stock held by such Grandfathered Class C Shareholder or Eligible Class C Shareholder and evidenced by the surrendered certificate as a result of the operation of this paragraph.A Series 2 Class C Common Stock shareholder may also obtain and hold a share or shares of the Series 1 Class C Common Stock as an assignee under an Assignment pursuant to the operation of other provisions of these Articles of Restatement or if such share or shares of the Series 1 Class C Common Stock are issued to such shareholder by the Corporation, and provided that such shareholder is and remains an Eligible Class C Shareholder. 4 Table of Contents (g)A Grandfathered Class C Shareholder may also obtain and hold a share or shares of the Class B Common Stock as an assignee under an Assignment pursuant to the operation of the other provisions of these Articles of Restatement or if such share or shares of the Class B Common Stock are issued to such Grandfathered Class C Shareholder by the Corporation. (h)Each issued and outstanding share of the Class B Common Stock, no par value, of the Corporation as of the Effective Time shall continue to be one share of the Class B Common Stock. Section 3.The Corporation shall not issue any shares of the Series 2 Class A Common Stock or the Series 2 Class C Common Stock other than pursuant to and as provided in Section 2 of this Article IV. Section 4. The Class A Common Stock, the Class B Common Stock and the Class C Common Stock together are entitled to receive the net assets of the Corporation upon dissolution. Section 5.The voting rights of the Class A Common Stock, the Class B Common Stock and the Class C Common Stock are as follows: (a)The Series 1 Class A Common Stock and the Series 2 Class A Common Stock together have unlimited voting rights, in accordance with the following: (1) Each shareholder holding a share or shares of the Series 1 Class A Common Stock shall have only one vote on all matters presented to the shareholders, regardless of the number of shares of the Series 1 Class A Common Stock owned by such shareholder. (2) Each shareholder holding a share or shares of the Series 2 Class A Common Stock shall have one vote for each share of the Series 2 Class A Common Stock owned by such shareholder on all matters presented to the shareholders. (b)The shareholders holding any share or shares of the Class B Common Stock shall have no right to vote, except only with respect to any matter, if any, that the Iowa Business Corporation Act affirmatively and expressly requires be submitted to and voted upon by the shareholders of the Class B Common Stock, and the Iowa Business Corporation Act affirmatively and expressly provides that such voting right cannot be waived, varied or altered notwithstanding the express intent, desire and agreement of the Corporation and the shareholders that the shares of, and the shareholders holding any shares of, the Class B Common Stock are not to have any right to vote on any matter whatsoever as may be presented to the shareholders of the Corporation.In the event that, notwithstanding the preceding sentence, the shareholders of the Class B Common Stock are granted voting rights under the Iowa Business Corporation Act with respect to a matter, then in each such event each shareholder holding a share or shares of the Class B Common Stock shall have only one vote on the matter in question, regardless of the number of shares of the Class B Common Stock owned by such shareholder. 5 Table of Contents (c)The Series 1 Class C Common Stock and the Series 2 Class C Common Stock have voting rights in accordance with the following: (1)Each shareholder holding a share or shares of the Series 1 Class C Common Stock shall only be entitled to vote on any Class C Voting Matters (as that term is defined below) as may be presented to the shareholders from time to time and shall have only one vote on each Class C Voting Matter that is presented to the shareholders, regardless of the number of shares of the Series 1 ClassC Common Stock owned by such shareholder.The term "Class C Voting Matters" means, collectively, (i) the election of the directors of the Corporation, (ii) the amendment or restatement of these Articles of Restatement, and (iii) any matter, if any, that the Iowa Business Corporation Act affirmatively and expressly requires be submitted to and voted upon by the shareholders of the Class C Common Stock, and the Iowa Business Corporation Act affirmatively and expressly provides that such voting right cannot be waived, varied or altered notwithstanding the express intent, desire and agreement of the Corporation and the shareholders that the shares of, and the shareholders holding any shares of, the Class C Common Stock shall only have the right to vote on the matters that are expressly specified in the preceding subclauses (i) and (ii). (2)Each shareholder holding a share or shares of the Series 2 Class C Common Stock shall only be entitled to vote on any Class C Voting Matters as may be presented to the shareholders from time to time and shall have one vote for each share of the Series 2 Class C Common Stock owned by such shareholder on each Class C Voting Matter that is presented to the shareholders. (d)If the shareholders of the Class B Common Stock and/or the Class C Common Stock, as the case may be, have the right to vote with respect to any particular matter, the shareholders of the Class B Common Stock and/or the Class C Common stock, as the case may be, shall vote as a single class and voting group with the shareholders of the Class A Common Stock on such matter, except only if the Iowa Business Corporation Act affirmatively and expressly provides that the shareholders of the Class A Common Stock, the Class B Common Stock and/or the Class C Common Stock, as the case may be, must vote as a separate class and voting group with respect to the particular matter in question, and the Iowa Business Corporation Act affirmatively and expressly provides that such voting requirement cannot be waived, varied or altered notwithstanding the express intent, desire and agreement of the Corporation and the shareholders that the shareholders of the Class B Common Stock and/or the Class C Common Stock, as the case may be, shall in all events vote as a single class and voting group with the shareholders of the Class A Common Stock. 6 Table of Contents (e) Absent special circumstances, the shares of the Corporation are not entitled to vote if they are owned, directly or indirectly, by a second corporation, domestic or foreign, and the Corporation owns, directly or indirectly, a majority of the shares entitled to vote for directors of the second corporation.The foregoing does not limit the power of the Corporation to vote any shares, including its own shares, held by the Corporation in a fiduciary capacity. (f) Notwithstanding anything in these Articles of Restatement, the Iowa Business Corporation Act or otherwise which is or may appear to be to the contrary, any vote or votes cast by any shareholder or shareholders (whether at a meeting of the shareholders or by written consent or written action) on any matter or matters with respect to which the shareholder or shareholders in question did not have the right to vote under these Articles of Restatement shall not affect the validity of (i) the vote or votes of the shareholder or shareholders in question, or (ii) the action taken by the shareholders of the Corporation on the matter or matters in question. Section 6.Each issued and outstanding share of the Series 2 Class A Common Stock shall, at the closing or other effective time of any Assignment (as that term is defined in Section 2 of Article V of these Articles of Restatement) of the share, automatically, without any notice by or to, or any further action by, the Corporation, the shareholder of the Series 2 Class A Common Stock in question or any other shareholder, be converted into and exchanged for (i) one share of the Series 1 Class A Common Stock, if the Assignment is made to an Eligible Class A Shareholder ; (ii) one share of the Series 1 Class C Common Stock, if the Assignment is made toan Eligible Class C Shareholder; or (iii) if neither subclause (i) or (ii) is applicable, one share of the Class B Common Stock.From and after the closing or other effective time of an Assignment, each outstanding certificate representing shares of the Series 2 Class A Common Stock which were the subject of the Assignment shall therefore be deemed for all purposes to evidence the ownership of the same number of shares of the Series 1 Class A Common Stock, the Series 1 Class C Common Stock or the Class B Common Stock, as the case may be.Upon the surrender by the assignor in the Assignment of any such outstanding certificate, duly endorsed, the assignee in the Assignment shall receive a new certificate for the aggregate number of shares of the Series 1 Class A Common Stock, the Series 1 Class C Common Stock or the Class B Common Stock, as the case may be, held by such assignee and evidenced by the surrendered certificate as a result of the operation of this paragraph, and, if necessary, the assignor shall receive a new certificate for the remaining aggregate number of shares of the Series 2 Class A Common Stock still held by such assignor. Each issued and outstanding share of the Series 2 Class C Common Stock shall, at the closing or other effective time of any Assignment of the share, automatically, without any notice by or to, or any further action by, the Corporation, the shareholder of the Series 2 Class C Common Stock in question or any other shareholder, be converted into and exchanged for (i) one share of the Series 1 Class A Common Stock, if the Assignment is made to an Eligible Class A Shareholder; (ii) one share of the Series 1 Class C Common Stock, if the Assignment is made to an Eligible Class C Shareholder; or (iii) if neither subclause (i) or (ii) is applicable, one share of the Class B Common Stock.From and after the closing or other effective time of an Assignment, each outstanding certificate representing shares of the Series 2 Class C Common Stock which were the subject of the Assignment shall therefore be deemed for all purposes to evidence the ownership of the same number of shares of the Series 1 Class A Common Stock, the Series 1 Class C Common Stock or the Class B Common Stock, as the case may be.Upon the surrender by the assignor in the Assignment of any such outstanding certificate, duly endorsed, the assignee in the Assignment shall receive a new certificate for the aggregate number of shares of the Series 1 Class A Common Stock, the Series 1 Class C Common Stock or the Class B Common Stock, as the case may be, held by such assignee and evidenced by the surrendered certificate as a result of the operation of this paragraph, and, if necessary, the assignor shall receive a new certificate for the remaining aggregate number of shares of the Series 2 Class C Common Stock still held by such assignor. 7 Table of Contents This Section does not limit or restrict in any way the Corporation's rights under Article V of these Articles of Restatement. Section 7.The Series 1 Class A Common Stock shall only be owned and held by individuals who are Eligible Class A Shareholders (as that term is defined in Section 2(a) of this Article IV). Each share of the Series 1 Class A Common Stock owned by a shareholder shall automatically, without any notice by or to, or any action by, the Corporation, the shareholder of the Series 1 Class A Common Stock in question or any other shareholder, be converted into and exchanged for one share of the Series 1 Class C Common Stock (i) effective at the time the shareholder ceases to be an Eligible Class A Shareholder and if at that time the shareholder is an Eligible Class C Shareholder, or (ii) effective at the closing or other effective time of the Assignment of the share to an Eligible Class C Shareholder.From and after either of those times, each outstanding certificate representing such shares of the Series 1 Class A Common Stock shall therefore be deemed for all purposes to evidence the ownership of the same number of shares of the Series 1 Class C Common Stock.Upon the surrender of any such outstanding certificate, duly endorsed, by a shareholder in the circumstance described in subclause (i) above in this paragraph, the shareholder shall receive a new certificate for the aggregate number of shares of the Series 1 Class C Common Stock held by such shareholder and evidenced by the surrendered certificate as a result of the operation of this paragraph.Upon the surrender of any such outstanding certificate, duly endorsed, by the assignor in an Assignment described in subclause (ii) above in this paragraph, the assignee in the Assignment shall receive a new certificate for the aggregate number of shares of the Series 1 Class C Common Stock held by such assignee and evidenced by the surrendered certificate as a result of the operation of this paragraph, and, if necessary, the assignor shall receive a new certificate for the remaining aggregate number of shares of the Series 1 Class A Common Stock still held by such assignor. 8 Table of Contents Each share of the Series 1 Class A Common Stock owned by a shareholder shall automatically, without any notice by or to, or any action by, the Corporation, the shareholder of the Series 1 Class A Common Stock in question or any other shareholder, be converted into and exchanged for one share of the Class B Common Stock (i) effective at the time the shareholder ceases to be an EligibleClass A Shareholder and is not at that time an Eligible Class C Shareholder, or (ii) effective at the closing or other effective time of the Assignment of the share to an assignee who is not an Eligible Class A Shareholder or an EligibleClass C Shareholder.From and after either of those times, each outstanding certificate representing such shares of the Series 1 Class A Common Stock shall therefore be deemed for all purposes to evidence the ownership of the same number of shares of the Class B Common Stock.Upon the surrender of any such outstanding certificate, duly endorsed, by a shareholder in the circumstance described in subclause (i) above in this paragraph, the shareholder shall receive a new certificate for the aggregate number of shares of the Class B Common Stock held by such shareholder and evidenced by the surrendered certificate as a result of the operation of this paragraph.Upon the surrender of any such outstanding certificate, duly endorsed, by the assignor in an Assignment described in subclause (ii) above in this paragraph, the assignee in the Assignment shall receive a new certificate for the aggregate number of shares of the Class B Common Stock held by such assignee and evidenced by the surrendered certificate as a result of the operation of this paragraph, and, if necessary, the assignor shall receive a new certificate for the remaining aggregate number of shares of the Series 1 Class A Common Stock still held by such assignor. A share of the Series 1 Class A Common Stock which is the subject of an Assignment to an Eligible Class A Shareholder shall continue to be a share of the Series 1 Class A Common Stock in the hands of such Eligible Class A Shareholder. This Section does not limit or restrict in any way the Corporation's rights under Article V of these Articles of Restatement. Section 8.The Series 1 Class C Common Stock shall only be owned and held by Grandfathered Class C Shareholders and Eligible Class C Shareholders (as those terms are defined in Section 2(b) of this Article IV). Each share of the Series 1 Class C Common Stock owned by a shareholder shall automatically, without any notice by or to, or any action by, the Corporation, the shareholder of the Series 1 Class C Common Stock in question or any other shareholder, be converted into and exchanged for one share of the Series 1 Class A Common Stock (i) effective at the time the shareholder becomes an Eligible Class A Shareholder, or (ii) effective at the closing or other effective time of the Assignment of the share to an Eligible Class A Shareholder.From and after either of those times, each outstanding certificate representing such shares of the Series 1 Class C Common Stock shall therefore be deemed for all purposes to evidence the ownership of the same number of shares of the Series 1 Class A Common Stock.Upon the surrender of any such outstanding certificate, duly endorsed, by a shareholder in the circumstance described in subclause (i) above in this paragraph, the shareholder shall receive a new certificate for the aggregate number of shares of the Series 1 Class A Common Stock held by such shareholder and evidenced by the surrendered certificate as a result of the operation of this paragraph.Upon the surrender of any such outstanding certificate, duly endorsed, by the assignor in an Assignment described in subclause (ii) above in this paragraph, the assignee in the Assignment shall receive a new certificate for the aggregate number of shares of the Series 1 Class A Common Stock held by such assignee and evidenced by the surrendered certificate as a result of the operation of this paragraph, and, if necessary, the assignor shall receive a new certificate for the remaining aggregate number of shares of the Series 1 Class C Common Stock still held by such assignor. 9 Table of Contents Each share of the Series 1 Class C Common Stock owned by an Eligible Class C Shareholder shall automatically, without notice by or to, or any action by, the Corporation, the shareholder of the Series 1 Class C Common Stock in question or any other shareholder, be converted into and exchanged for one share of the Class B Common Stock (i) effective at the time the shareholder ceases to be an Eligible Class C Shareholder and is not at that time an Eligible Class A Shareholder, or (ii) effective at the closing or other effective time of the Assignment of the share to an assignee who is not an Eligible Class A Shareholder or an Eligible Class C Shareholder.From and after either of those times, each outstanding certificate representing such shares of the Series 1 Class C Common Stock shall therefore be deemed for all purposes to evidence the ownership of the same number of shares of the Class B Common Stock.Upon the surrender of any such outstanding certificate, duly endorsed, by a shareholder in the circumstance described in subclause (i) above in this paragraph, the shareholder shall receive a new certificate for the aggregate number of shares of the Class B Common Stock held by such shareholder and evidenced by the surrendered certificate as a result of the operation of this paragraph.Upon the surrender of any such outstanding certificate, duly endorsed, by the assignor in an Assignment described in subclause (ii) above in this paragraph, the assignee in the Assignment shall receive a new certificate for the aggregate number of shares of the Class B Common Stock held by such assignee and evidenced by the surrendered certificate as a result of the operation of this paragraph, and, if necessary, the assignor shall receive a new certificate for the remaining aggregate number of shares of the Series 1 Class C Common Stock still held by such assignor. Each share of the Series 1 Class C Common Stock owned by a Grandfathered Class C Shareholder shall automatically, without any notice by or to, or any action by, the Corporation, the shareholder of the Series 1 Class C Common Stock in question or any other shareholder, be converted into and exchanged for one share of the Class B Common Stock effective at the closing or other effective time of the Assignment of the share to an assignee who is not an Eligible Class A Shareholder or an Eligible Class C Shareholder.From and after that time, each outstanding certificate representing such shares of the Series 1 Class C Common Stock shall therefore be deemed for all purposes to evidence the ownership of the same number of shares of the Class B Common Stock.Upon the surrender of any such outstanding certificate, duly endorsed, by the assignor in the Assignment, the assignee in the Assignment shall receive a new certificate for the aggregate number of shares of the Class B Common Stock held by such assignee and evidenced by the surrendered certificate as a result of the operation of this paragraph, and, if necessary, the assignor shall receive a new certificate for the remaining aggregate number of shares of the Series 1 Class C Common Stock still held by such assignor. A share of the Series 1 Class C Common Stock which is the subject of an Assignment to an Eligible ClassC Shareholder shall continue to be a share of the Series 1 Class C Common Stock in the hands of such Eligible ClassC Shareholder. 10 Table of Contents This Section does not limit or restrict in any way the Corporation's rights under Article V of these Articles of Restatement. Section 9.Class B Common Stock may be held by any individual, business or entity (including any Grandfathered Class C Shareholder) who or which is not an Eligible Class A Shareholder or an Eligible Class C Shareholder. Each share of the Class B Common Stock owned by a shareholder shall automatically, without any notice by or to, or any action by, the Corporation, the shareholder of the Class B Common Stock in question or any other shareholder, be converted into and exchanged for one share of the Series 1 Class A Common Stock (i) effective upon such shareholder becoming an Eligible Class A Shareholder; or (ii) effective at the closing or other effective time of the Assignment of the share to an Eligible Class A Shareholder.From and after either of those times, each outstanding certificate representing such shares of the Class B Common Stock shall therefore be deemed for all purposes to evidence the ownership of the same number of shares of the Series 1 Class A Common Stock.Upon the surrender of any such outstanding certificate, duly endorsed, by a shareholder in the circumstance described in subclause (i) above in this paragraph, the shareholder shall receive a new certificate for the aggregate number of shares of the Series 1 Class A Common Stock held by such shareholder and evidenced by the surrendered certificate as a result of the operation of this paragraph.Upon the surrender of any such outstanding certificate, duly endorsed, by the assignor in an Assignment described in subclause (ii) above in this paragraph, the assignee in the Assignment shall receive a new certificate for the aggregate number of shares of the Series 1 Class A Common Stock held by such assignee and evidenced by the surrendered certificate as a result of the operation of this paragraph, and, if necessary, the assignor shall receive a new certificate for the remaining aggregate number of shares of the Class B Common Stock still held by such assignor. Each share of the Class B Common Stock owned by a shareholder shall automatically, without any notice by or to, or any action by, the Corporation, the shareholder of the Class B Common Stock in question or any other shareholder, be converted into and exchanged for one share of the Series 1 Class C Common Stock (i) effective upon such shareholder becoming an Eligible Class C Shareholder; or (ii) effective at the closing or other effective time of the Assignment of the share to an Eligible Class C Shareholder.From and after either of those times, each outstanding certificate representing such shares of the Class B Common Stock shall therefore be deemed for all purposes to evidence the ownership of the same number of shares of the Series 1 Class C Common Stock.Upon the surrender of any such outstanding certificate, duly endorsed, by a shareholder in the circumstance described in subclause (i) above in this paragraph, the shareholder shall receive a new certificate for the aggregate number of shares of the Series 1 Class C Common Stock held by such shareholder and evidenced by the surrendered certificate as a result of the operation of this paragraph.Upon the surrender of any such outstanding certificate, duly endorsed, by the assignor in an Assignment described in subclause (ii) above in this paragraph, the assignee in the Assignment shall receive a new certificate for the aggregate number of shares of the Series 1 Class C Common Stock held by such assignee and evidenced by the surrendered certificate as a result of the operation of this paragraph, and, if necessary, the assignor shall receive a new certificate for the remaining aggregate number of shares of the Class B Common Stock still held by such assignor. 11 Table of Contents A share of the Class B Common Stock which is the subject of an Assignment to an assignee who is not an Eligible Class A Shareholder or an Eligible Class C Shareholder shall continue to be a share of the Class B Common Stock in the hands of such assignee. Any share of the Class A Common Stock or of the Class C Common Stock which is the subject of an Assignment to a Grandfathered Class C Shareholder shall, as otherwise provided in this Section 9 and in Sections 2(g), 7 and 8 of this Article IV, automatically, without any notice by or to, or any action by, the Corporation, the shareholder of the Class A Common Stock or the Class C Common Stock in question, the Grandfathered Class C Shareholder or any other shareholder, be converted into and exchanged for one share of the Class B Common Stock. This Section does not limit or restrict in any way the Corporation's rights under Article V of these Articles of Restatement. Section 10.No shareholder may own more than one percent of the total issued and outstanding shares of the Class A Common Stock, or of the issued and outstanding Class B Common Stock or of the issued and outstanding Class C Common Stock, and no individual shareholders residing in the same residence (collectively, the "Household Shareholders") may collectively own more than two percent of the total issued and outstanding shares of the Class A Common Stock, the Class B Common Stock and/or the Class C Common Stock (in whatever combination), unless:(i) the shareholder or the Household Shareholders, as the case may be, already exceeded such applicable percentage at the Effective Time; or (ii) the shareholder or the Household Shareholders, as the case may be, go over such applicable percentage as a result of the Corporation redeeming shares of the Class A Common Stock, the Class B Common Stock or the Class C Common Stock.In either of the latter cases, the shareholder or the Household Shareholders, as the case may be, may not increase the number of shares owned by the shareholder or by any of the Household Shareholders.If a shareholder owns five percent or more of the ownership interests of an entity which owns shares of the Class A Common Stock, the Class B Common Stock or the Class C Common Stock, the shares of the Class A Common Stock, the Class B Common Stock and/or the Class C Common Stock held by both that entity and by the shareholder will be added together for purposes of determining compliance with this Section.This Section does not authorize or permit there to be more than one Related Subscriber for the principal residence of any Individual Subscriber at any given time. Section 11.Each shareholder shall provide the Corporation, upon the Corporation's request from time to time, with all such information and documentation as the Corporation requests in order for the Corporation to determine whether the shareholder is an Eligible Class A Shareholder or an Eligible Class C Shareholder, as the case may be, or to otherwise evidence and substantiate the shareholder's compliance with this Article IV or any other provision of these Articles of Restatement. 12 Table of Contents ARTICLE V Section 1.The Corporation shall have the right and option to elect to purchase any or all of the shares of the Series 1 Class A Common Stock held by any shareholder at any time within ninety days afterthe earlier of the date on which (i) the Corporation has given written notice to a shareholder of the Series 1 Class A Common Stock specifically advising the shareholder that such shareholder is no longer an Eligible Class A Shareholder, or (ii) the Corporation has received written notice from a shareholder of the Series 1 Class A Common Stock specifically advising the Corporation that such shareholder is no longer an Eligible Class A Shareholder.The purchase price for the shares shall be the value of such shares as determined by the board of directors of the Corporation, in its sole discretion, including, without limitation, by the board of directors establishing the purchase price as a percentage of the book value of the Corporation.The Corporation may exercise its right and option under this Section by giving written notice to the shareholder in question at any time within the ninety day period referred to above, and in such event the Corporation shall pay the full purchase price for the shares being purchased by the Corporation within ten days of the date of the Corporation's written notice to the shareholder.This Section does not limit or otherwise affect the conversion of the shares of the Series 1 Class A Common Stock of a shareholder into shares of the Series 1 Class C Common Stock or the Class B Common Stock, as the case may be, as provided in Section 7 of Article IV of these Articles of Restatement, but such automatic conversion shall not limit or otherwise affect the Corporation's rights under this paragraph. Section 2.The Corporation shall have the right and option to elect to purchase any or all of the shares of the Series 1 Class C Common Stock held by any shareholder who or which is an Eligible Class C Shareholder at any time within ninety days afterthe earlier of the date on which (i) the Corporation has given written notice to a shareholder of the Series 1 Class C Common Stock specifically advising the shareholder that such shareholder is no longer an Eligible Class C Shareholder, or (ii) the Corporation has received written notice from a shareholder of the Series 1 Class C Common Stock specifically advising the Corporation that such shareholder is no longer an Eligible Class C Shareholder.The purchase price for the shares shall be the value of such shares as determined by the board of directors of the Corporation, in its sole discretion, including, without limitation, by the board of directors establishing the purchase price as a percentage of the book value of the Corporation.The Corporation may exercise its right and option under this Section by giving written notice to the shareholder in question at any time within the ninety day period referred to above, and in such event the Corporation shall pay the full purchase price for the shares being purchased by the Corporation within ten days of the date of the Corporation's written notice to the shareholder.This Section does not limit or otherwise affect the conversion of the shares of the Series 1 Class C Common Stock of a shareholder into shares of the Series 1 Class A Common Stock or the Class B Common Stock, as the case may be, as provided in Section 8 of Article IV of these Articles of Restatement, but such automatic conversion shall not limit or otherwise affect the Corporation's rights under this paragraph. Section 3.The Corporation shall have the first right and option to purchase any or all of the shares of the Class A Common Stock (of whatever series), the Class B Common Stock or the Class C Common Stock (of whatever series) of any shareholder which are the subject of any Assignment.The term "Assignment" means any sale, transfer, assignment, gift, bequest or other disposition or conveyance whatsoever of the shares of the Class A Common Stock, the Class B Common Stock or the Class C Common Stock in question, whether voluntarily or involuntarily or by operation or any act or process of law or equity, or otherwise, and whether or not for any value or consideration, and including, without limitation, by reason of or in connection with the death of a shareholder who is an individual, the dissolution or liquidation of a shareholder which is an entity, the bankruptcy or insolvency of a shareholder, or the exercise of any rights by any creditor of a shareholder.The Corporation may exercise its right and option under this Section by providing written notice to the shareholder in question at any time within sixty days after the earlier of (i) the date on which the Corporation gives the shareholder written notice of the proposed Assignment or of the occurrence of an Assignment, as the case may be, or (ii) the date on which the Corporation receives written notice of the proposed Assignment or of the occurrence of the Assignment, as the case may be, from the shareholder in question.A shareholder must provide the Corporation with prompt written notice of any proposed Assignment or of the occurrence of any Assignment, as the case may be, and also all such other information regarding such Assignment as may be requested by the Corporation.The purchase price for the shares shall be the value of the shares as determined by the board of directors of the Corporation, in its sole discretion (including, without limitation, by the board of directors establishing the purchase price as a percentage of the book value of the Corporation), except only that if the Assignment is a voluntary sale of the shares in question by the shareholder for value (a "Voluntary Sale"), the purchase price for the shares shall be the amount of the purchase price as payable by the proposed assignee in the Voluntary Sale.If the Corporation exercises its right and option under this Section, the Corporation shall pay the purchase price for the shares being purchased by the Corporation within ninety days of the date of the Corporation's written notice to the shareholder of the Corporation's exercise of its right and option under this Section. 13 Table of Contents Section 4.Each shareholder shall provide the Corporation, upon the Corporation's request from time to time, with all such information and documentation as the Corporation requests in connection with the Corporation considering or exercising any of its rights and options under this Article V, including, without limitation, a copy of the written agreement between the shareholder and the proposed assignee in any Voluntary Sale. Section 5.A shareholder selling any shares to the Corporation pursuant to this Article V must deliver any certificate or certificates for the shares to the Corporation, duly endorsed for transfer or accompanied by an executed stock power acceptable to the Corporation, before or simultaneously with the Corporation's payment for such shares. A shareholder selling any shares to the Corporation pursuant to this Article V shall be deemed to represent and warrant to the Corporation, as a material and integral part of such sale, that the shares are being sold, assigned, transferred and conveyed to the Corporation by the shareholder free and clear of all liens, claims, demands, restrictions on transferability, reservations, security interests, pledge agreements, buy-sell or shareholder agreements, tax liens, charges, contracts of sale, voting agreements, voting trusts, options, proxies and other encumbrances, claims, demands and restrictions whatsoever. If the Corporation does not purchase some of the shares of a shareholder which are to be sold by the shareholder in a Voluntary Sale, the shareholder may only sell those shares pursuant to and in strict accordance with the terms of the Voluntary Sale as set forth in the written notice of the proposed Voluntary Sale that the shareholder provided to the Corporation. 14 Table of Contents Section 6.Any Assignment which is not made in compliance with this Article V shall be null and void and of no force or effect whatsoever. Section 7.The bylaws of the Corporation, as amended and restated from time to time (the "Bylaws") may also contain provisions prohibiting, restricting, limiting, conditioning or otherwise addressing the Assignment of shares of the Class A Common Stock, the Class B Common Stock and/or the Class C Common Stock. Section 8.The Corporation may place a legend on certificates evidencing the shares of the Class A Common Stock, the Class B Common Stock and/or the Class C Common Stock regarding the provisions of these Articles of Restatement, in form and content acceptable to the Corporation.The Corporation may also make notations in the stock records of the Corporation regarding these Articles of Restatement. Section 9.The election by the Corporation to not purchase, or the failure by the Corporation to purchase, any shares of any of the Class A Common Stock, the Class B Common Stock or the Class C Common Stock pursuant to this Article V shall not discharge those shares from any of the provisions and restrictions contained in these Articles of Restatement, and all such shares shall be and remain subject to Article V and all of the other provisions of these Articles of Restatement notwithstanding any such election or failure by the Corporation. ARTICLE VI Section 1.The number of directors of the Corporation shall be specified in or fixed in accordance with the Bylaws. Section 2.The terms of the directors shall be staggered by dividing the total number of directors into three groups, with each group containing one-third of the total number of directors, as near as may be.The directors shall designate the group in which each director shall serve, including in the event of any increase or decrease in the number of the directors.The terms of one group of the directors shall expire each year at the annual meeting of the shareholders which is held during that year.The directors shall be elected by the shareholders entitled to vote on the election of directors at each annual meeting of the shareholders of the Corporation, and each director shall serve a three year term and until the director's successor shall have been elected and qualified or until there is a decrease in the number of directors, or until the director's death or resignation or removal in accordance with applicable law or the Bylaws.No individual may serve more than three consecutive terms as a director, and if an individual has served for three consecutive terms as a director, the individual must be off the board of directors for at least one year before the individual can again be elected as a director. Section 3.Each director must be the owner of one or more shares of the Class A Common Stock in order to be elected as, and to remain as, a director, and a director will automatically cease to be a director, without notice from or other action by the director, the Corporation or any shareholder, effective at the time the director ceases to hold any shares of the Class A Common Stock.Each director must also be at least 18 years of age.A director must also meet and satisfy any qualifications for directors as may be set forth in the Bylaws. 15 Table of Contents ARTICLE VII Except as may be otherwise required by applicable law, any number of the votes entitled to be cast on a matter by a voting group of the shareholders of the Corporation constitutes a quorum of that voting group for action on that matter, including with respect to the amendment of these Articles of Restatement.Without limiting the preceding sentence, except as may be otherwise expressly required by applicable law, if any of the series of the Class A Common Stock or of the Class C Common Stock, or the Class A Common Stock, the Class B Common Stock and/or the Class C Common Stock, as the case may be, are required by applicable law to vote as separate voting groups on any matter, any number of the votes entitled to be cast on the matter by the voting group constitutes a quorum of that voting group for action on that matter, including with respect to the amendment of these Articles of Restatement. ARTICLE VIII The vote of not less than two-thirds of the total number of votes which may be cast by the shareholders entitled to vote on the following actions and matters shall be necessary to take and approve any of the following actions and matters:(i) the merger of the Corporation with or into any other entity; (ii) any share exchange to which the Corporation is a party; (iii) the sale, lease, exchange or other disposition of all or substantially all of the assets of the Corporation, other than in the form of or pursuant to any mortgage, pledge, security interest or other grant of any security or collateral interest in the assets, properties or rights of the Corporation; and (iv) the dissolution of the Corporation.The vote of not less than two-thirds of the total number of votes which may be cast by the shareholders entitled to vote on the amendment or restatement of these Articles of Restatement shall be necessary to amend or repeal this Article VIII.This Article VIII is not intended to, and does not, grant any voting rights to the holders of any of the shares of the Class B Common Stock.This Article VIII also does grant any voting rights to the holders of the shares of the Class C Common Stock, with the voting rights of the holders of the shares of the Class C Common Stock being limited to voting upon any Class C Voting Matters as provided in, and subject to, Section 5(c) of Article IV of these Articles of Restatement. ARTICLE IX A director of the Corporation shall not be liable to the Corporation or its shareholders for money damages for any action taken, or any failure to take any action, as a director, except liability for any of the following: (i) the amount of a financial benefit received by a director to which the director is not entitled; (ii) an intentional infliction of harm on the Corporation or its shareholders; (iii) a violation of section 490.833 of the Iowa Business Corporation Act; or (iv) an intentional violation of criminal law. If the Iowa Business Corpora­tion Act or other applicable law is hereafter amended to authorize the additional or further elimina­tion of or limitation on the liability of directors, then the liability of a director of the Corporation, in addition to the elimination of and limitation on personal liability provided herein, shall be eliminated and limited to the extent of such amendment, auto­matically, and without any further action, to the fullest extent permitted by the Iowa Business Corporation Act or other applicable law.Any repeal or modification of this Article, the Iowa Business Corporation Act or other applicable law shall be prospective only and shall not adversely affect any elimination of or limitation on the personal liability or any other right or protection of a director of the Corporation with respect to any state of facts existing at or prior to the time of such repeal or modification. 16 Table of Contents ARTICLE X The Corporation shall indemnify a director for liability (as such term is defined in section 490.850(5) of the Iowa Business Corporation Act) to any person for any action taken, or any failure to take any action, as a director, except liability for any of the following: (i) receipt of a financial benefit to which the director is not entitled; (ii) an intentional infliction of harm on the Corporation or its shareholders; (iii) a violation of section 490.833 of the Iowa Business Corporation Act; or (iv) an intentional violation of criminal law.Without limiting the foregoing, and in addition thereto, the Corporation shall exercise all of its permissive powers as often as necessary to indemnify and advance expenses to its directors to the fullest extent permitted by the Iowa Business Corporation Act (including under Section 490.851 of the Iowa Business Corporation Act) or other applicable law.The Corporation shall also exercise all of its permissive powers as often as necessary to indemnify and advance expenses to its officers to the fullest extent permitted by the Iowa Business Corporation Act or other applicable law. If the Iowa Business Corporation Act or other applicable law is hereafter amended to authorize broader, additional or further indemnification, then the indemnification obligations of the Corporation shall be deemed to be amended auto­matically, and without any further action, to require indemnification and advancement of funds to pay for or reimburse expenses of the Corporation's directors and officers to the fullest extent permitted by the Iowa Business Corporation Act or other applicable law.Any repeal or modification of this Article, the Iowa Business Corporation Act or other applicable law shall be prospective only and shall not adversely affect any indemnification and advancement obligations of the Corporation with respect to any state of facts existing at or prior to the time of such repeal or modification. Dated this 31st day of March, 2011. BREDA TELEPHONE CORP. By: Dean Schettler, President 17 Table of Contents APPENDIX B EXISTING ARTICLES OF RESTATEMENT Table of Contents ARTICLES OF RESTATEMENT OF BREDA TELEPHONE CORP. TO THE SECRETARY OF STATE OF THE STATE OF IOWA: Pursuant to section 490.1007 of the Iowa Business Corporation Act, Breda Telephone Corp., an Iowa corporation, adopts restated articles of incorporation as follows: ARTICLE I The name of the Corporation is Breda Telephone Corp. ARTICLE II The Corporation shall have perpetual duration. ARTICLE III The purpose of the Corporation is to engage in any lawful business. ARTICLE IV Section 1.The aggregate number of shares of stock which the Corporation is authorized to issue is 10,000,000 shares, comprised of the following two classes:(i) 5,000,000 shares of Class A Common Stock, no par value; and (ii) 5,000,000 shares of Class B Common Stock, no par value.The Class A Common Stock shall be comprised of the following three series:(i)4,968,984 shares of Series 1 Class A Common Stock; (ii) 30,959 shares of Series 2 Class A Common Stock; and (iii) 57 shares of Series 3 Class A Common Stock.All references to the Class A Common Stock in these Articles of Restatement include any and all of the series of the Class A Common Stock. Section 2.Upon the filing of these Articles of Restatement with and by the Iowa Secretary of State (the "Effective Time"), each issued and outstanding share of common stock of the Corporation, no par value, other than the February 1995 Shares (as that term is defined below), shall automatically, and without notice by or to or any further action by the Corporation or any shareholder, be reclassified as and converted into one share of the Series 2 Class A Common Stock.From and after the Effective Time, each outstanding certificate representing shares of the common stock of the Corporation, no par value, other than the February 1995 Shares, shall therefore be deemed for all purposes to evidence the ownership of the same number of shares of the Series 2 Class A Common Stock.Upon the surrender by a shareholder of any such outstanding certificate, duly endorsed, the shareholder shall receive a new certificate for the aggregate number of shares of the Series 2 Class A Common Stock held by such shareholder and evidenced by the surrendered certificate as a result of the operation of this paragraph. Table of Contents Upon the Effective Time, each issued and outstanding February 1995 Share shall automatically, and without notice by or to or any further action by the Corporation or any shareholder, be reclassified as and converted into one share of the Series 3 Class A Common Stock.From and after the Effective Time, each outstanding certificate representing shares of the February 1995 Shares shall therefore be deemed for all purposes to evidence the ownership of the same number of shares of the Series 3 Class A Common Stock.Upon the surrender by a shareholder of any such outstanding certificate, duly endorsed, the shareholder shall receive a new certificate for the aggregate number of shares of the Series 3 Class A Common Stock held by such shareholder and evidenced by the surrendered certificate as a result of the operation of this paragraph.The term "February 1995 Shares" means, collectively, the shares of the common stock of the Corporation, no par value, which were issued and outstanding immediately prior to the Effective Time and with respect to which the holders of such shares had one vote for each such share, with such shares having previously been shares of the former Class A stock of the Corporation that were issued and outstanding on February 28, 1995. A shareholder holding a share or shares of either the Series 2 Class A Common Stock or the Series 3 Class A Common Stock may also hold a share or shares of the Series 1 Class A Common Stock pursuant to the operation of Section 6 of this Article IV or if such share or shares of the Series 1 Class A Common Stock are issued to such shareholder by the Corporation, and provided that such shareholder is an Eligible Subscriber (as that term is defined in Section 7 of this Article IV). Section 3.The Corporation shall not issue any shares of the Series 2 Class A Common Stock or the Series 3 Class A Common Stock other than pursuant to and as provided in Section 2 of this Article IV. Section 4.The Class A Common Stock and the Class B Common Stock together are entitled to receive the net assets of the Corporation upon dissolution. Section 5.The Series 1 Class A Common Stock, the Series 2 Class A Common Stock and the Series 3 Class A Common Stock together have unlimited voting rights, in accordance with the following: (a) Each shareholder holding a share or shares of the Series 1 Class A Common Stock shall be entitled to one vote on all matters presented to the shareholders, regardless of the number of shares of the Series 1 Class A Common Stock owned by such shareholder. (b) Each shareholder holding a share or shares of the Series 2 Class A Common Stock shall be entitled to one vote on all matters presented to the shareholders, regardless of the number of shares of the Series 2 Class A Common Stock owned by such shareholder. 2 Table of Contents (c) Each shareholder holding a share or shares of the Series 3 Class A Common Stock shall be entitled to one vote for each share of the Series 3 Class A Common Stock owned by such shareholder on all matters presented to the shareholders. The shareholders owning any share or shares of the Class B Common Stock shall have no right to vote, except only to the extent prohibited by the Iowa Business Corporation Act, and in the latter event, each shareholder holding a share or shares of the Class B Common Stock shall be entitled to one vote on the matter or matters which are required to be presented to the shareholders owning shares of the Class B Common Stock, regardless of the number of shares of the Class B Common Stock owned by such shareholder. Absent special circumstances, the shares of the Corporation are not entitled to vote if they are owned, directly or indirectly, by a second corporation, domestic or foreign, and the Corporation owns, directly or indirectly, a majority of the shares entitled to vote for directors of the second corporation.The foregoing does not limit the power of the Corporation to vote any shares, including its own shares, held by the Corporation in a fiduciary capacity. Section 6.Each issued and outstanding share of the Series 2 Class A Common Stock and the Series 3 Class A Common Stock shall continue to be a share of the Series 2 Class A Common Stock or the Series 3 Class A Common Stock, as the case may be, until the closing or other effective time of the Assignment (as that term is defined in Section 2 of Article V of these Articles of Restatement) of the share, at which time the share shall automatically, without any notice by or to or any further action by the Corporation or any shareholder, be converted into and exchanged for (i) one share of the Series 1 Class A Common Stock, if the Assignment is made to an Eligible Subscriber (as that term is defined in Section 7 of this Article IV); or (ii) one share of the Class B Common Stock, if the Assignment is made to an individual or an entity who or which is not an Eligible Subscriber.From and after the closing or other effective time of an Assignment, each outstanding certificate representing shares of the Series 2 Class A Common Stock or the Series 3 Class A Common Stock, as the case may be, which were the subject of the Assignment shall therefore be deemed for all purposes to evidence the ownership of the same number of shares of the Series 1 Class A Common Stock or the Class B Common Stock, as the case may be.Upon the surrender by the assignor in the Assignment of any such outstanding certificate, duly endorsed, the assignee in the Assignment shall receive a new certificate for the aggregate number of shares of the Series 1 Class A Common Stock or shares of the Class B Common Stock, as the case may be, held by such assignee and evidenced by the surrendered certificate as a result of the operation of this Section, and, if necessary, the assignor shall receive a new certificate for the remaining aggregate number of shares of the Series 2 Class A Common Stock or the Series 3 Class A Common Stock, as the case may be, still held by such assignor.This Section does not limit or restrict in any way the Corporation's rights under Article V of these Articles of Restatement. Section 7.The Series 1 Class A Common Stock shall only be owned and held by Eligible Subscribers (as that term is defined below).The term "Eligible Subscriber" means (i) any individual who is 18 years of age or older whose principal residence is located within the Breda, Iowa or the Lidderdale, Iowa telephone exchange areas served by the Corporation and who subscribes to the Corporation's land line telephone service for a telephone line serving that principal residence (each, an "Individual Subscriber"); (ii) any entity whose principal place of business is located within the Breda, Iowa or the Lidderdale, Iowa telephone exchange areas served by the Corporation and which subscribes to the Corporation's land line telephone service for a telephone line serving that place of business (each, an "Entity Subscriber"), or (iii) one Related Person (as that term is defined below) of an Individual Subscriber (for each respective Individual Subscriber, the "Related Subscriber").There can only be one Individual Subscriber for a residence, regardless of the number of land lines or telephone numbers serving that residence.The term "Related Person" means any of the following individuals, so long as they are at least 18 years of age, are listed on the account for the land line telephone service of the Individual Subscriber, and the principal residence of the individual is with the Individual Subscriber in question:(i) the spouse of the Individual Subscriber; (ii) a parent of the Individual Subscriber; (iii) a grandparent of the Individual Subscriber; (iv) a brother or sister of the Individual Subscriber; or (v) a child or grandchild (including by adoption) of the Individual Subscriber.In no event shall there be more than one Related Subscriber for the principal residence of any Individual Subscriber at any given time, regardless of the number of land lines or telephone numbers serving the residence. 3 Table of Contents Each share of the Series 1 Class A Common Stock owned by a shareholder shall automatically, without notice by or to or any further action by the Corporation or any shareholder, be converted into and exchanged for one share of the Class B Common Stock (i) effective at the time the shareholder ceases to be an Eligible Subscriber, or (ii) effective at the closing or other effective time of the Assignment of the share to a person or entity who or which is not an Eligible Subscriber.From and after either of those times, each outstanding certificate representing such shares of the Series 1 Class A Common Stock shall therefore be deemed for all purposes to evidence the ownership of the same number of shares of the Class B Common Stock.Upon the surrender of any such outstanding certificate, duly endorsed, by a shareholder in the circumstance described in subclause (i) above, the shareholder shall receive a new certificate for the aggregate number of shares of the Class B Common Stock held by such shareholder and evidenced by the surrendered certificate as a result of the operation of this paragraph.Upon the surrender of any such outstanding certificate, duly endorsed, by the assignor in an Assignment described in subclause (ii) above, the assignee in the Assignment shall receive a new certificate for the aggregate number of shares of the Class B Common Stock held by such assignee and evidenced by the surrendered certificate as a result of the operation of this paragraph, and, if necessary, the assignor shall receive a new certificate for the remaining aggregate number of shares of the Series 1 Class A Common Stock still held by such assignor.A share of the Series 1 Class A Common Stock which is the subject of an Assignment to a person or entity who or which is an Eligible Subscriber shall continue to be a share of the Series 1 Class A Common Stock in the hands of such Eligible Subscriber.This paragraph does not limit or restrict in any way the Corporation's rights under Article V of these Articles of Restatement. Section 8.Class B Common Stock may be held by any individual or entity who is not an Eligible Subscriber. Each share of the Class B Common Stock which is owned by a shareholder shall automatically, without any notice by or to or any further action by the Corporation or any shareholder, be converted into and exchanged for one share of the Series 1 Class A Common Stock (i) effective upon such shareholder becoming an Eligible Subscriber; or (ii) effective at the closing or other effective time of the Assignment of the share to a person or entity who or which is an Eligible Subscriber.From and after either of those times, each outstanding certificate representing such shares of the Class B Common Stock shall therefore be deemed for all purposes to evidence the ownership of the same number of shares of the Series 1 Class A Common Stock.Upon the surrender of any such outstanding certificate, duly endorsed, by a shareholder in the circumstance described in subclause (i) above, the shareholder shall receive a new certificate for the aggregate number of shares of the Series 1 Class A Common Stock held by such shareholder and evidenced by the surrendered certificate as a result of the operation of this paragraph.Upon the surrender of any such outstanding certificate, duly endorsed, by the assignor in an Assignment described in subclause (ii) above, the assignee in the Assignment shall receive a new certificate for the aggregate number of shares of the Series 1 Class A Common Stock held by such assignee and evidenced by the surrendered certificate as a result of the operation of this paragraph, and, if necessary, the assignor shall receive a new certificate for the remaining aggregate number of shares of the Class B Common Stock still held by such assignor.A share of the Class B Common Stock which is the subject of an Assignment to a person or entity who or which is not an Eligible Subscriber shall continue to be a share of the Class B Common Stock in the hands of such person or entity.This paragraph does not limit or restrict in any way the Corporation's rights under Article V of these Articles of Restatement. 4 Table of Contents Section 9.No shareholder may own more than one percent of the total issued and outstanding shares of the Class A Common Stock or the Class B Common Stock, and no individual shareholders residing in the same residence (collectively, the "Household Shareholders") may collectively own more than two percent of the total issued and outstanding shares of the Class A Common Stock and/or the Class B Common Stock (in whatever combination), unless:(i) the shareholder or the Household Shareholders, as the case may be, already exceeded such applicable percentage at the Effective Time; or (ii) the shareholder or the Household Shareholders, as the case may be, go over such applicable percentage as a result of the Corporation redeeming shares of the Class A Common Stock and/or the Class B Common Stock.In either of the latter cases, the shareholder or the Household Shareholders, as the case may be, may not increase the number of shares owned by the shareholder or by any of the Household Shareholders.If a shareholder owns five percent or more of the ownership interests of an entity which owns shares of the Class A Common Stock or the Class B Common Stock, the shares of the Class A Common Stock or the Class B Common Stock held by both that entity and by the shareholder will be added together for purposes of determining compliance with this Section.This Section does not authorize or permit there to be more than one Related Subscriber for the principal residence of any Individual Subscriber at any given time. Section 10.Each shareholder shall provide the Corporation, upon the Corporation's request from time to time, with all such information and documentation as the Corporation requests in order for the Corporation to determine whether the shareholder is an Eligible Subscriber or to otherwise evidence and substantiate the shareholder's compliance with this Article IV or any other provisions of these Articles of Restatement. ARTICLE V Section 1.The Corporation shall have the right and option to elect to purchase any or all of the shares of the Series 1 Class A Common Stock held by any shareholder at any time within ninety days afterthe date on which the Corporation has written notice that such shareholder is no longer an Eligible Subscriber.The purchase price for the shares shall be the fair value of such shares as determined by the board of directors of the Corporation, in its sole discretion, including, without limitation, by the board of directors establishing the purchase price as a percentage of the book value of the Corporation.The Corporation may exercise its right and option under this Section by giving written notice to the shareholder in question at any time within the ninety day period referred to above, and in such event the Corporation shall pay the full purchase price for the shares being purchased by the Corporation within ten days of the date of the Corporation's written notice to the shareholder.This Section does not limit or otherwise affect the conversion of the shares of the Series 1 Class A Common Stock of a shareholder into shares of the Class B Common Stock as provided in Section 7 of Article IV of these Articles of Restatement. 5 Table of Contents Section 2.The Corporation shall have the first right and option to purchase any or all of the shares of the Class A Common Stock (of whatever series) or the Class B Common Stock of any shareholder which are the subject of any Assignment.The term "Assignment" means any sale, transfer, assignment, gift, bequest or other disposition or conveyance of the shares of the Class A Common Stock or the Class B Common Stock in question, whether voluntarily or involuntarily or by operation or any act or process of law or equity, or otherwise, and whether or not for any value or consideration, and including, without limitation, by reason of or in connection with the death of a shareholder who is an individual, the dissolution or liquidation of a shareholder which is an entity, the bankruptcy or insolvency of a shareholder, or the exercise of any rights by any creditor of a shareholder.The Corporation may exercise its right and option under this Section by providing written notice to the shareholder in question at any time within sixty days after the earlier of (i) the date on which the Corporation gives the shareholder written notice of the occurrence of the Assignment, or (ii) the date on which the Corporation receives written notice of the occurrence of the Assignment, as the case may be, from the shareholder.A shareholder must provide the Corporation with prompt written notice of any proposed Assignment or of the occurrence of any Assignment, as the case may be.The purchase price for the shares shall be the fair value of the shares as determined by the board of directors of the Corporation, in its sole discretion (including, without limitation, by the board of directors establishing the purchase price as a percentage of the book value of the Corporation), except that if the Assignment is a voluntary sale of the shares in question by the shareholder for value (a "Voluntary Sale"), the purchase price for the shares shall be the amount of the purchase price as payable by the proposed transferee in the Voluntary Sale.If the Corporation exercises its right and option under this Section, the Corporation shall pay the purchase price for the shares being purchased by the Corporation within ninety days of the date of the Corporation's written notice to the shareholder of the Corporation's exercise of its right and option under this Section. Section 3.Each shareholder shall provide the Corporation, upon the Corporation's request from time to time, with all such information and documentation as the Corporation requests in connection with the Corporation considering or exercising any of its rights and options under this Article V, including, without limitation, a copy of the written agreement between the shareholder and the proposed transferee in any Voluntary Sale. Section 4.A shareholder selling any shares to the Corporation pursuant to this Article V must deliver the certificate or certificates for the shares to the Corporation, duly endorsed for transfer or accompanied by an executed stock power acceptable to the Corporation, before or simultaneously with the Corporation's payment for such shares. 6 Table of Contents A shareholder selling any shares to the Corporation pursuant to this Article V shall be deemed to represent and warrant to the Corporation, as a material and integral part of such sale, that the shares are being sold, assigned, transferred and conveyed to the Corporation by the shareholder free and clear of all liens, claims, demands, restrictions on transferability, reservations, security interests, pledge agreements, buy-sell or shareholder agreements, tax liens, charges, contracts of sale, voting agreements, voting trusts, options, proxies and other encumbrances, claims, demands and restrictions whatsoever. If the Corporation does not purchase some of the shares of a shareholder which are to be sold by the shareholder in a Voluntary Sale, the shareholder may only sell those shares pursuant to and in strict accordance with the terms of the Voluntary Sale as provided to the Corporation. Section 5.Any Assignment which is not made in compliance with this Article V shall be null and void and of no force or effect whatsoever. Section 6.The bylaws of the Corporation, as amended and restated from time to time (the "Bylaws") may also contain provisions prohibiting, restricting, limiting, conditioning or otherwise addressing the Assignment of shares of the Class A Common Stock and/or the Class B Common Stock. Section 7.The Corporation may place a legend on certificates evidencing the shares of the Class A Common Stock or the Class B Common Stock regarding the provisions of these Articles of Restatement, in form and content acceptable to the Corporation.The Corporation may also make notations in the stock records of the Corporation regarding these Articles of Restatement. Section 8.The election by the Corporation to not purchase, or the failure by the Corporation to purchase, any shares of any of the Class A Common Stock or the Class B Common Stock shall not discharge those shares from any of the provisions and restrictions contained in these Articles of Restatement, and all such shares shall be and remain subject to all of the provisions of these Articles of Restatement notwithstanding any such election or failure by the Corporation. ARTICLE VI Section 1.The number of directors of the Corporation shall be specified in or fixed in accordance with the Bylaws. Section 2.The terms of the directors shall be staggered by dividing the total number of directors into three groups, with each group containing one-third of the total number of directors, as near as may be.The directors shall designate the group in which each director shall serve, including in the event of any increase or decrease in the number of the directors.The terms of one group of the directors shall expire each year.The directors shall be elected at each annual meeting of the shareholders of the Corporation, and each director shall serve a three year term and until the director's successor shall have been elected and qualified, or until the director's death or resignation or removal in accordance with applicable law or the Bylaws.No individual may serve more than three consecutive terms, and if an individual has served for three consecutive terms as a director, the individual must be off the board of directors for at least one year before the individual can again be elected as a director. 7 Table of Contents Section 3.Each director must be the owner of one or more shares of the Class A Common Stock, and a director will automatically cease to be a director, without notice from or other action by the director, the Corporation or any shareholder, effective at the time the director ceases to hold any shares of the Class A Common Stock.Each director must also be at least 18 years of age.A director must also meet and satisfy any qualifications for directors as may be set forth in the Bylaws. ARTICLE VII Except as may be otherwise required by applicable law, any number of the votes entitled to be cast on a matter by a voting group of the shareholders of the Corporation constitutes a quorum of that voting group for action on that matter, including with respect to the amendment of these Articles of Restatement.Except as may be otherwise required by applicable law, if any two or more series of the Class A Common Stock, or the Class A Common Stock and the Class B Common Stock, are required by applicable law to vote as separate voting groups on any matter, any number of the votes entitled to be cast on the matter by the voting group constitutes a quorum of that voting group for action on that matter, including with respect to the amendment of these Articles of Restatement. ARTICLE VIII The vote of not less than two-thirds of the total number of votes entitled to be cast by the shareholders of the Corporation shall be necessary to take and approve any of the following actions and matters:(i) the merger of the Corporation with or into any other entity; (ii) any share exchange to which the Corporation is a party; (iii) the sale, lease, exchange or other disposition of all or substantially all of the assets of the Corporation, other than in the form of or pursuant to any mortgage, pledge, security interest or other grant of any security or collateral interest in the assets, properties or rights of the Corporation; and (iv) the dissolution of the Corporation.The vote of not less than two-thirds of the total number of votes entitled to be cast by the shareholders of the Corporation shall be necessary to amend or repeal this Article VIII. ARTICLE IX A director of the Corporation shall not be liable to the Corporation or its shareholders for money damages for any action taken, or any failure to take any action, as a director, except liability for any of the following: (i) the amount of a financial benefit received by a director to which the director is not entitled; (ii) an intentional infliction of harm on the Corporation or its shareholders; (iii) a violation of section 490.833 of the Iowa Business Corporation Act; or (iv) an intentional violation of criminal law. If the Iowa Business Corpora­tion Act or other applicable law is hereafter amended to authorize the additional or further elimina­tion of or limitation on the liability of directors, then the liability of a director of the Corporation, in addition to the elimination of and limitation on personal liability provided herein, shall be eliminated and limited to the extent of such amendment, auto­matically and without any further action, to the fullest extent permitted by law.Any repeal or modification of this Article, the Iowa Business Corporation Act or other applicable law shall be prospective only and shall not adversely affect any elimination of or limitation on the personal liability or any other right or protection of a director of the Corporation with respect to any state of facts existing at or prior to the time of such repeal or modification. 8 Table of Contents ARTICLE X The Corporation shall indemnify a director for liability (as such term is defined in section 490.850(5) of the Iowa Business Corporation Act) to any person for any action taken, or any failure to take any action, as a director, except liability for any of the following: (i) receipt of a financial benefit to which the director is not entitled; (ii) an intentional infliction of harm on the Corporation or its shareholders; (iii) a violation of section 490.833 of the Iowa Business Corporation Act; or (iv) an intentional violation of criminal law.Without limiting the foregoing, and in addition thereto, the Corporation shall exercise all of its permissive powers as often as necessary to indemnify and advance expenses to its directors to the fullest extent permitted by law.The Corporation shall also exercise all of its permissive powers as often as necessary to indemnify and advance expenses to its officers to the fullest extent permitted by law. If the Iowa Business Corporation Act or other applicable law is hereafter amended to authorize broader or additional or further indemnification, then the indemnification obligations of the Corporation shall be deemed to be amended auto­matically, and without any further action, to require indemnification and advancement of funds to pay for or reimburse expenses of its directors and of its officers to the fullest extent permitted by law.Any repeal or modification of this Article, the Iowa Business Corporation Act or other applicable law shall be prospective only and shall not adversely affect any indemnification and advancement obligations of the Corporation with respect to any state of facts existing at or prior to the time of such repeal or modification. Dated this 28th day of March, 2007. BREDA TELEPHONE CORP. By: /s/ Charles Thatcher Charles Thatcher, President 9 Table of Contents APPENDIX C FORM 10-K FOR FISCAL YEAR ENDED DECEMER 31, 2 NOS. 1 AND 2 TO THAT FORM 10-K Table of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-26525 BREDA TELEPHONE CORP. (Exact name of registrant as specified in its charter) Iowa 42-0895882 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 112 East Main, P.O. Box 190, Breda, Iowa (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (712) 673-2311 Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act:Class A Common Stock, no par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YesoNox Table of Contents Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. YesoNox Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-Kx Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filero Accelerated filer o Non-accelerated filero Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox The aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant was $16,692,252 as of June 30, 2009. The registrant's stock is not listed on an exchange or otherwise publicly traded, and the value of the registrant's stock for this purpose has been based upon the $547 per share redemption price of the registrant's stock as determined by its board of directors and that was in effect on June 30, 2009.In determining this value, the registrant has assumed that all of its directors and officers, including its chief executive officer, chief operations officer and chief financial officer, are affiliates, but this assumption shall not apply to or be conclusive for any other purpose. The number of shares outstanding of each of the registrant's classes of common stock as of March 1, 2010 was 26,032 shares of Class A and 4,819 shares of Class B. DOCUMENTS INCORPORATED BY REFERENCE:Portions of the registrant's definitive proxy statement to be filed with the Securities and Exchange Commission with respect to the 2010 annual meeting of the shareholders of the registrant are incorporated by reference into Item 11 of Part III of this Form 10-K. Table of Contents BREDA TELEPHONE CORP. FORM 10-K For the Fiscal Year Ended December 31, 2009 INDEX Part I. Page Item 1. Business. 1 Item 1A. Risk Factors. 12 Item 1B. Unresolved Staff Comments. 12 Item 2. Properties. 13 Item 3. Legal Proceedings. 16 Item 4. RESERVED 16 Part II. Item 5. Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. 16 Item 6. Selected Financial Data. 26 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations. 26 Item 7A. Quantitative and Qualitative Disclosures About Market Risk. 52 Item 8. Financial Statements and Supplementary Data. 52 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure. 80 Item 9A(T). Controls and Procedures. 80 Item 9B. Other Information. 81 Part III. Item 10. Directors, Executive Officers and Corporate Governance. 81 Item 11. Executive Compensation. 86 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. 86 Item 13. Certain Relationships and Related Transactions and Director Independence. 87 Item 14. Principal Accounting Fees and Services. 88 Part IV. Item 15. Exhibits and Financial Statement Schedules. 89 SIGNATURES 92 Employment Agreement with Jane Morlok Employment Agreement with Charles Deisbeck Employment Agreement with Kevin Batcher Certification of Chief Executive Officer Certification of Chief Financial Officer Section 1350 Certification of Chief Executive Officer Section 1350 Certification of Chief Financial Officer Table of Contents CAUTIONARY STATEMENT ON FORWARD LOOKING STATEMENTS AND INDUSTRY AND MARKET DATA Various discussions and statements in this annual report are or contain forward looking statements that express Breda's current beliefs, forecasts, projections and predictions about future events.All statements other than statements of historical fact are forward looking statements, and include statements with respect to financial results and condition; anticipated trends in business, revenues, net income, net profits or net losses; projections concerning operations, capital needs and cash flow; investment, business, growth, expansion, acquisition and divestiture opportunities and strategies; management's plans or intentions for the future; competitive position or circumstances; and other forecasts, projections and statements of expectation.Words such as "expects," "anticipates," "estimates," "plans," "may," "will," "contemplates," "forecasts," "strategy," "future," "potential," "predicts," "projects," "prospects," "possible," "continue," "hopes," "intends," "believes," "seeks," "should," "could," "thinks," "objectives" and other similar expressions or variations of those words or those types of words help identify forward looking statements. Forward looking statements involve and are subject to various material risks, uncertainties and assumptions.Forward looking statements are necessarily subjective and are made based on numerous and varied estimates, projections, views, beliefs, strategies and assumptions made or existing at the time of such statements and are not guarantees of future results or performance.Forecasts and projections are also in all events likely to be inaccurate, at least to some degree, and especially over long periods of time, and in particular in a rapidly changing industry such as the communications industry.Forecasts and projections are also currently difficult to make with any degree of reliability or certainty given the difficult and uncertain credit, market, regulatory, and other economic circumstances in existence at the time of the preparation of this annual report.Breda disclaims any obligation to update or revise any forward looking statements based on the occurrence of future events, the receipt of new information, or otherwise.Breda cannot guarantee Breda's future results, performance or business conditions, and strong or undue reliance must not be placed on any forward looking statements. Actual future performance, outcomes and results may differ materially from those suggested by or expressed in forward looking statements as a result of numerous and varied factors, risks and uncertainties, some that are known and some that are not, and many of which are beyond the control of Breda and Breda's management.It is not possible to predict or identify all of those factors, risks and uncertainties, but they include all of the various factors, risks and uncertainties discussed in Item 7 and elsewhere in this annual report and the following: · adverse changes by the Federal Communications Commission, the Iowa Utilities Board or other regulatory authorities to the access charge rates that can be charged by Breda and its subsidiaries to long distance carriers ortotherules and other requirements regarding access charge rates or access charges, whether instituted by the regulatory authorities or at the request or by reason of court or other actions taken by long distance carriers or other interested persons; (i) Table of Contents · technological advances in the telecommunications, cable and related industries, which are always occurring and at an ever increasing rate, and any one or more of which may replace or otherwise adversely affect in a material way the existing technologies utilized by Breda and its subsidiaries; · changes in employee relations, including the loss of a key employee or employees; · industry conditions and occurrences, including bankruptcies and insolvencies of long distance carriers, and consolidations in the telecommunications and cable industries, which generally result in competitors which are larger and better financed and with greater geographic reach, allowing them to compete over broader areas and more effectively; · economic conditions at the national, regional and local levels, which are always somewhat uncertain given that many different tangible and intangible factors and occurrences can affect the economy; · political conditions and occurrences at the international, national, regional and local levels, including rumors about, or threats and/or acts of, terrorism or war; · the general emotions and psychology of the economy, the markets and consumers, which can at times seem to be totally unrelated to actual economic or market conditions or other more tangible factors; · litigation; · inaccurate assumptions or predictions by management; · the ability to enter into and maintain agreements which are necessary to provide services, and on terms which are favorable to Breda; · ever increasing costs and expenses which are necessary to Breda's and its subsidiaries' businesses but which are outside of Breda's control, such as health and other insurance costs; · new third parties entering into Breda's or any of its subsidiaries' marketing or service areas; (ii) Table of Contents · acts or omissions of existing and/or new competitors and other third parties, including offering lower prices or new or substitute products or services and their use of new marketing strategies and approaches; · the risks associated with technology requirements, technology substitution and changes and other technological developments; · changes in or more governmental laws, rules, regulations or policies; · reductions in or other changes to governmental programs assisting or affecting the telecommunications, cable and related industries, and in particular programs which aid providers of those services to rural areas; · the continued availability of financing, and on terms which are favorable to Breda, and the cost of financing and consequences of leverage; and · the effects of ever increasing and changing competition and relationships with other carriers and other parties, including competition or relationships which result in Breda or its subsidiaries having to develop new pricing for services, such as interexchange access charges and wireless access charges, or new marketing strategies or new product offerings, and the related risk that Breda or its subsidiaries will not be able to respond on a timely or profitable basis to competitive changes or pressures. Breda may have obtained industry, market, competitive position and other data used in this annual report or in Breda's general business plan from Breda's own research or internal surveys, studies conducted by other persons and/or trade or industry associations or general publications and other publicly available information.Breda attempts to utilize third party sources of information which Breda believes to be materially complete, accurate, balanced and reliable, but there is no assurance of the accuracy, completeness or reliability of any third party information.For example, a trade or industry association for an industry may present information in a manner that is more favorable to that industry than would be presented by an independent source.Industry publications and surveys and other publicly available information also generally state that they have obtained information from sources believed to be reliable, but do not guarantee the accuracy and completeness of any information. (iii) Table of Contents PART I Item 1. Business. General Overview. Breda Telephone Corp. is an Iowa corporation with its principal offices in Breda, Iowa.Breda was incorporated in 1964 to provide local telephone services to Breda, Iowa and the surrounding rural area. Breda's principal business is providing telephone services.Telephone services are also provided by three of Breda's wholly owned subsidiaries, Prairie Telephone Co., Inc., Westside Independent Telephone Company and BTC, Inc.A total of eight Iowa towns and their surrounding rural areas currently receive telephone services from Breda, Prairie Telephone, Westside Independent or BTC, Inc. Prairie Telephone is an Iowa corporation that was incorporated in 1968. Westside Independent is an Iowa corporation that was incorporated in 1957.Breda acquired the stock of Westside Independent in June 1998. BTC, Inc. is an Iowa corporation that was incorporated in 1997.BTC, Inc. has provided Internet access services in the Carroll, Iowa market area since 1997.BTC, Inc. also provides Internet access services to the customers of Breda, Prairie Telephone and Westside Independent who subscribe for Internet services.BTC, Inc. has provided long distance services in the Carroll, Iowa market area since July, 2000, and local telephone services since October, 2003.BTC, Inc. also provides long distance services to the customers of Breda, Prairie Telephone and Westside Independent who subscribe for long distance services.BTC, Inc. is a wholly owned subsidiary of Prairie Telephone. Breda Telephone Corp. owns approximately 66.67% of the outstanding membership units of Carroll County Wireless, LLC.Carroll County Wireless, LLC holds the PCS spectrum for nearly all of Carroll County, Iowa.PCS spectrum is bandwidth allocated by the Federal Communications Commission which can be used in the transmission of voice, data and television communications.Carroll County Wireless, LLC's revenues are derived from fees paid to it under roaming agreements through i wireless agreements with other wireless carriers.Carroll County Wireless, LLC is an Iowa limited liability company that was organized in 2000. Tele-Services, Ltd. is also a wholly owned subsidiary of Breda.Tele-Services provides cable television services to six towns in Iowa. Tele-Services is an Iowa corporation that was incorporated in 1983. Breda and its subsidiaries all conduct business under the names "W.I.N." or "Western Iowa Networks". 1 Table of Contents Breda's and its subsidiaries' telephone, Internet services and cable television businesses are discussed in more detail below.Some of the other miscellaneous business operations of Breda and its subsidiaries are also noted below. Local Exchange Carrier Services Breda, Prairie Telephone, Westside Independent and BTC, Inc. provide telephone services to the following eight Iowa towns and their surrounding rural areas: · Breda, Iowa · Pacific Junction, Iowa · Lidderdale, Iowa · Yale, Iowa · Macedonia, Iowa · Westside, Iowa · Farragut, Iowa · Carroll, Iowa All of the towns are in central and southern Iowa. Breda provides services to Breda, Lidderdale and Macedonia.Prairie Telephone provides services to Farragut, Pacific Junction and Yale.Westside Independent provides services to Westside, and BTC, Inc. provides services to the city of Carroll.The surrounding rural areas that are served are generally those within approximately a ten-mile to fifteen-mile radius of each of the towns, except for Carroll.No rural customers are served outside of the Carroll city limits. The primary services of Breda, Prairie Telephone, Westside Independent and BTC, Inc. are providing their subscribers with basic local telephone service and access services for long distance calls outside the local calling area.As of December 31, 2009, they were serving approximately 3,351 telephone numbers and related access lines.Breda, Prairie Telephone and Westside Independent derive their principal revenues from providing those services. BTC, Inc.'s principal revenue sources in 2009 were from providing Internet services, conference bridge services, long distance services, basic local telephone service and access services for long distance calls outside of BTC, Inc.'s Carroll, Iowa local calling area.BTC, Inc. provides Internet services and long distance services for its own customers and for the customers of Breda, Prairie Telephone and Westside Independent. Breda, Prairie Telephone, Westside Independent and BTC, Inc. also provide other telephone related services.For example, they sell and lease telephone equipment to their subscribers, provide inside wiring and other installation, maintenance and repair services to their subscribers, and provide custom calling services to their subscribers.They also derive revenues from providing billing and collection services for some long distance carriers for the long distance calls made by their subscribers. 2 Table of Contents The results of operations of Carroll County Wireless, LLC are included in Breda's consolidated financial statements because Bredaowns approximately 66.67% of the outstanding membership units of Carroll County Wireless, LLC.Carroll County Wireless, LLC revenues are derived from fees paid to it under roaming agreements through i wireless agreements with other wireless carriers.Those revenues are included in Breda's financial statements under the local exchange carrier services segment. On January 7, 2010, the FCC approved the transfer of a portion of Prairie Telephone's Yale, Iowa exchange to Panora Communications Cooperative.Under the terms of the transaction negotiated in 2009, Panora Communications Cooperative will acquire the assets –approximately 35 access lines, associated plant, and customer accounts—in a 2.1 square mile area on the north side of Lake Panorama, near Panora, Iowa.Panora Communications Cooperative already provides cable television and wireless Internet to these customers.This transaction is not material to Breda’s financial statements.Breda anticipates that this transaction will be finalized in the second quarter of 2010. Broadcast Services Tele-Services owns and operates the cable television systems in the following six Iowa towns: · Arcadia · Auburn · Breda · Farragut · Macedonia · Westside Tele-Services at one time provided cable television services to a total of 18 Iowa towns and to Beaver Lake, Nebraska. Tele-Services provided cable television services to Neola, Iowa until October 1, 2005, when Tele-Services, Ltd. sold the Neola cable television system to Walnut Telephone Company.Tele-Services discontinued operations in the three small Iowa communities of Bayard, Lohrville and Thurman during the third quarter of 2008.Tele-Services sold its Churdan, Iowa and its Grand Junction, Iowa cable systems in November, 2008. Tele-Services provided cable television services to customers in a total of 12 towns in Iowa and one town in Nebraska from January 1, 2009 through June 30, 2009.Tele-Services sold seven of its southern Iowa cable TV systems and its cable system for Beaver Lake, Nebraska on July 1, 2009, and Tele-Services bought the cable television system in Breda's Macedonia, Iowa telephone exchange effective on August 1, 2009.Tele-Services was therefore providing cable television services in six Iowa towns as of the date of this annual report. 3 Table of Contents Tele-Services was providing cable television services to approximately 619 subscribers as of December 31, 2009. Tele-Services derives its principal revenues from the monthly fees which are charged to its cable subscribers for basic and premium cable services. Tele-Services provides cable services to each of the towns pursuant to franchises or agreements with each of those towns. Internet Service Provider BTC, Inc. provides dial-up and high speed Internet access services to its customers and to customers of Breda, Prairie Telephone and Westside Independent.BTC, Inc. was providing dial-up Internet access to approximately 284 subscribers as of December 31, 2009.Of that amount, approximately 175 were subscribers from BTC, Inc.'s Carroll, Iowa market area.The area served by BTC is currently limited to Carroll, Iowa and various communities surrounding Carroll, Iowa.BTC, Inc. was providing satellite, wireless and DSL-related, high speed Internet to approximately 1,225 customers as of December 31, 2009. Miscellaneous Business Revenues are also generated from sales of cellular phones and related service packages, which are made pursuant to Breda's September 1, 1999 agency agreement with U.S. Cellular.The agreement allows Breda to sell cellular phones and related packages to the public, and Breda receives commissions on those sales. The agency agreement provides that it automatically renews for a period of one year on each September 1, unless either Breda or U.S. Cellular gives the other written notice of nonrenewal at least 30 days before the end of the current one-year term, but subject to immediate termination if there is a material breach of the agency agreement.Breda anticipates that a new agency agreement will need to be entered into with U.S. Cellular at some point.Breda is hopeful, however, based on its past negotiations with U.S. Cellular, that any new agreement will, at worst, have a neutral impact on Breda's cellular commissions revenue. Breda had two cellular phone retail outlets in the Carroll, Iowa market, which were located at Breda's and BTC, Inc.'s office in Carroll, Iowa and the Wal-Mart store in Carroll, Iowa.On February 22, 2008, Breda combined its Wal-Mart retail outlet with its Carroll office outlet when Wal-Mart moved its former operations to a new Super Walmart store at the edge of Carroll.Breda was informed that Super Walmart space allocations would only allow for the corporate cellular account, which is a competing service provider to Breda’s U.S. Cellular service.Breda has not experienced a slowdown in its cellular traffic because it expanded its office hours in its Carroll office outlet. 4 Table of Contents Breda and some of its subsidiaries have investments in other entities which are involved in various aspects of the telecommunications industry. For example, Prairie Telephone holds approximately 33.33% of the units of Guthrie Group, L.L.C.Guthrie Group, L.L.C. holds spectrum for providing personal communications services in some telephone exchange areas located in Guthrie County, Iowa, and Guthrie Group, L.L.C. turned up its tower to receive roaming traffic on March 24, 2006.Spectrum is bandwidth allocated by the FCC which can be used in the transmission of voice, data and television communications. As noted previously, Breda Telephone owns approximately 66.67% of Carroll County Wireless, LLC, and Carroll County Wireless, LLC holds spectrum for nearly all of Carroll County, Iowa.Carroll County Wireless, LLC turned up its initial tower to accept roaming traffic in January, 2006. Breda, Prairie Telephone, Westside Independent and BTC, Inc. do not currently own spectrum for all of the telephone exchange service areas serviced by them, and there is no guarantee that they will be able to acquire spectrum for all of those areas.Breda, Prairie Telephone, Westside Independent and BTC, Inc. will also face competition in providing personal communications services because no exclusive rights can be acquired with respect to that technology. Revenues may also arise from investments in other entities which provide cellular phone services or which invest in other cellular phone or telecommunications ventures.For example, Prairie Telephone owns 10.38% of RSA #1, Ltd. and 7.1% of RSA #7, Ltd.Those entities are Iowa limited partnerships which provide cellular services in rural areas in central and southern Iowa. Prairie Telephone also owns .67% of Iowa Network Services' outstanding common stock and .38% of its preferred stock.Westside Independent owns .45% of Iowa Network Services' outstanding common stock and .28% of its preferred stock. Breda is an investor in RSA #9, Ltd. and West Iowa Cellular, Inc.Westside Independent is also an investor in West Iowa Cellular, Inc.West Iowa Cellular, Inc. and RSA #9, Ltd. provide cellular services in rural areas in southern and central Iowa. Breda owns 22.26754% of the membership interests in Alpine Communications, L.C., which provides telecommunications and local access services, long distance service, and cable television service in service areas located primarily in Clayton County in northeastern Iowa. Breda, Prairie Telephone and Westside Independent each own 10,000 shares of common stock in Solix, Inc. (formerly NECA Services, Inc.), which is a for-profit corporation organized in 2000 to carry on and expand various business opportunities which may from time to time be presented to the National Exchange Carrier Association, Inc. ("NECA").The general business plan was that non-regulated business opportunities would be conducted by Solix, Inc. so that NECA could concentrate on its traditional core tariff and pooling services. 5 Table of Contents Solix, Inc. has, however, attempted to diversify its business.For example, Solix, Inc. serves the telecommunications industry through contracts with the Universal Service Administrative Company for support of the federal schools and libraries and rural health care universal service programs.As another example, Solix, Inc. also provides services to various agencies of both the state and federal governments, and more than half of Solix, Inc.'s business in 2009 involved the direct administration of government contracts. Effective January 15, 2009, Prairie Telephone and all unit holders in Spiralight Network, L.L.C. and in Bug Tussel Wireless, L.L.C., in addition to all unit holders in various other telecommunications entities, executed an Exchange Agreement with Hilbert Communications, LLC., whereby Prairie Telephone and the other holders received units in Hilbert Communications, LLC in exchange for the units they owned in the various telecommunications entities.The following companies became wholly-owned subsidiaries of Hilbert Communications pursuant to this transaction:Bug Tussel Wireless, LLC; Spiralight Network, LLC; Intelegra, LLC; Dakota Wireless, LLC; Michigan Wireless, LLC; and JustKake Investments, LLC.The transfers of ownership of Dakota Wireless Group, LLC and JustKake Investments, LLC are subject to FCC approval, and which such approval had not been received as of December 31, 2009.Therefore, the holders of the units of Dakota Wireless Group, LLC and JustKake Investments, LLC have not exchanged those units for units in Hilbert Communications and are not considered subsidiaries of Hilbert Communications as of December 31, 2009.Prior to the transaction with Hilbert Communications, Prairie Telephone owned approximately 9.94% of the units of Bug Tussel Wireless, LLC and approximately 35.29% of the interests in Spiralight Network, LLC.Prairie Telephone owned 6.32% of the outstanding units of Hilbert Communications, LLC as of the date of this annual report. Breda's share of the earnings or losses of some of the above investments is reported on Breda's income statement on the equity basis.Some of the investments may be a source of cash flow for Breda, Prairie Telephone and Westside Independent through distributions which may be made by the entities.Breda, Prairie Telephone and Westside Independent do not, however, control any distribution decisions for any of those entities, so no distributions are ever guaranteed, and the timing and amount of any distributions will likely vary greatly from year to year. The value of Breda's, Prairie Telephone's and Westside Independent's investments in the above entities and of their other investments may vary significantly from year to year.They may also face difficulties in realizing upon some of their investments because there is no public or other active market for those investments and because some of the entities in which they have invested have agreements in place which place limitations or restrictions on their ability to transfer their ownership interests in those entities to third parties.Some of those limitations and restrictions are in the form of a right of first refusal under which the entity is given the right to match any offer received by Breda, Prairie Telephone or Westside Independent. 6 Table of Contents Breda and its subsidiaries also have various other miscellaneous investments. Some of those investments are described in the financial statements included in Item 8 of this annual report. Neither Breda nor any of its subsidiaries engage in any material research and development activities. Regulatory Requirements and Oversight Breda, Prairie Telephone, Westside Independent and BTC, Inc. are all subject to regulation by the Iowa Utilities Board ("IUB").They operate their telephone businesses pursuant to certificates and various rules and regulations promulgated by the IUB.Although not anticipated to occur, the IUB could terminate their right to provide services if they fail to comply with those rules and regulations. The material areas of regulation by the IUB are as follows: · Breda, Prairie Telephone, Westside Independent and BTC, Inc. are treated as "service regulated" telephone companies by the IUB, which means that they must comply with the IUB's rules and regulations regarding the quality of the services and facilities provided to subscribers.The regulations establish minimum standards of quality for the services and facilities provided by Breda, Prairie Telephone, Westside Independent and BTC, Inc.Their existing services and facilities meet those standards.The regulations also require them to maintain and repair their existing facilities as necessary in order to continue to meet at least those minimum standards.The regulations also establish time frames within which Breda, Prairie Telephone, Westside Independent and BTC, Inc. must respond to requests for services from their subscribers.The regulations can be amended to increase the minimum standards or to require that additional services be made available to subscribers.Past amendments have not, however, caused any material difficulties for Breda, Prairie Telephone, Westside Independent or BTC, Inc. · The IUB must approve of any expansion beyond the telephone service areas currently served by Breda, Prairie Telephone, Westside Independent and BTC, Inc.The primary factors that will be considered by the IUB in the event of a request for an expansion will be the managerial, financial and technical abilities of Breda, Prairie Telephone, Westside Independent or BTC, Inc., as the case may be.Although they do not anticipate material difficulties in the event of any proposed expansion, there is no assurance that any future proposed expansion in the service areas of Breda, Prairie Telephone, Westside Independent or BTC, Inc. would be approved by the IUB.(The approval of the Federal Communications Commission will also be necessary for any proposed expansion, as discussed below.) 7 Table of Contents · The IUB has designated Breda, Prairie Telephone and Westside Independent as "eligible telecommunications carriers."This designation allows them to receive the universal services funding component of the support payment funding program administered by the Federal Communications Commission.The 1996 Telecom Act mandated goals of universal service to promote the availability of quality services at just, reasonable, and affordable rates; increasing access to advanced telecommunications services throughout the nation; and advancing the availability of such services to all consumers, including those in low income, rural, insular, and high cost areas at rates that are reasonably comparable to those charged in urban areas.Four funding programs within universal services funding are broken out to meet these goals:High Cost; Schools and Libraries; Low Income; and Rural Healthcare.Breda, Prairie Telephone and Westside Independent were able to obtain the eligible telecommunications carrier designation because they are able to provide the services which are supported by the Universal Services Fund.Although not anticipated to occur, their designation as an eligible telecommunications carrier could be lost if they fail to provide the services supported by the universal services program, which would result in them no longer being able to receive universal services funding.Those services are, however, currently only the basic local telephone services provided by Breda, Prairie Telephone and Westside Independent. They received universal services funding of approximately $1,030,599 in the aggregate in 2007, $1,020,202 in the aggregate in 2008, and $780,311 in the aggregate in 2009.Breda anticipates receiving High Costs program and Low Income program universal services funding in 2010 in an amount comparable to that received in 2009. BTC, Inc. has been designated as an eligible telecommunications carrier by the IUB.Since BTC, Inc. is a competitive local exchange carrier in the Carroll, Iowa market, however, it is only eligible to receive High Cost universal service funds if the incumbent local exchange carrier receives those funds.The incumbent local exchange carrier is Qwest, and Qwest does not receive universal service funding for the Carroll, Iowa market.BTC, Inc. is therefore not eligible for the High Cost universal service funding program.BTC is, however, able to be reimbursed for the Low Income universal service funding program, and received reimbursements of $1,289 in 2009. · Breda, Prairie Telephone, Westside Independent and BTC, Inc. are currently treated as rural telephone companies under the Telecommunications Act of 1996.This treatment may at times exempt them from some of the interconnection and other duties which are imposed on other telephone companies that might make it easier for potential competitors to compete with those companies.The IUB may withhold this exemption, however, if it finds that a request by a potential competitor for interconnection with Breda's, Prairie Telephone's, Westside Independent's or BTC, Inc.'s networks is not unduly economically burdensome, is not technically unfeasible, and would not affect the provision of universal service.It is not possible to predict whether a competitor will ever request interconnection or whether the request would be granted by the IUB.If a request is made and the IUB withholds this exemption, however, Breda, Prairie Telephone, Westside Independent and BTC, Inc. would face competition in providing telephone services that they have not faced in the past. 8 Table of Contents Breda, Prairie Telephone, Westside Independent and BTC, Inc. are also subject to regulation by the Federal Communications Commission ("FCC").The material areas of regulation by the FCC are as follows: · The FCC regulates the access charge rates that can be charged by Breda, Prairie Telephone, Westside Independent and BTC, Inc. for interstate long distance calls.The National Exchange Carrier Association has been delegated some authority by the FCC regarding the regulation of access charge rates, but all changes proposed by the National Exchange Carrier Association must be approved by the FCC.The regulation of access charge rates is an area of particular concern and risk to Breda, Prairie Telephone, Westside Independent and BTC, Inc., and is discussed below and in Item 7 of this annual report. · The FCC must approve of any expansion beyond the telephone service areas currently served by Breda, Prairie Telephone, Westside Independent and BTC, Inc.The primary factors that will be considered by the FCC in the event of a request for an expansion will be the managerial, financial and technical abilities of Breda, Prairie Telephone, Westside Independent or BTC, Inc., as the case may be, and the antitrust implications of the expansion.Although they do not anticipate any material difficulties in the event of any proposed expansion, there is no guarantee that any future proposed expansion in the service areas of Breda, Prairie Telephone, Westside Independent or BTC., Inc. would be approved by the FCC. · The FCC regulates the amount of support payment funding that will be received by Breda, Prairie Telephone and Westside Independent.A material risk to Breda arises from the regulation of support payment funding by the FCC since support payment funding constitutes a substantial part of Breda's revenues.The FCC regulates support payment funding primarily by targeting how the support payment funding received from the National Exchange Carriers Association and the Universal Service Administrative Company will be allocated among the various possible recipients of the funding.The allocation may vary from year to year depending on the FCC's determination, and it is not possible to predict how the FCC will allocate the support payment funding in any year.The amount of support payment funding received by Breda, Prairie Telephone and Westside Independent will therefore vary from year to year.For example, they received, in the aggregate, support payment funding of $1,873,353 in 2007, $1,812,971 in 2008, and $1,442,102 in 2009.Those amounts include the amount of the universal services funding component which is listed in the above discussion regarding the IUB.BTC, Inc. is not eligible to be a member of the National Exchange Carriers Association because, among other reasons, BTC, Inc. is not an incumbent local exchange carrier.BTC, Inc. therefore does not receive support payment funding from the National Exchange Carriers Association. 9 Table of Contents Tele-Services is regulated by the FCC.The rules and regulations of the FCC primarily relate to general operational and technical issues, and they do not affect rates or expansions of service areas.Tele-Services' cable services are also regulated in the sense that those services are provided pursuant to franchises or agreements with each of the towns in which Tele-Services currently provides cable services. Carroll County Wireless, L.L.C. is regulated by the FCC through its Wireless Telecommunications Bureau.The Wireless Telecommunications Bureau issues radio station authorization in the form of licenses for the PCS spectrum on which Carroll County Wireless, L.L.C. is authorized to operate. Competitive Position and Factors Affecting Breda's Operating Performance Breda believes that a number of industry and company-specific factors are affecting and will continue to affect Breda's competitive position and results of operations.These factors include the following: · The effect on Breda's revenues of declining numbers of access lines caused by customer migration to cell phone usage only; technology advances allowing the provisioning of Internet services on the same access line as voice service; technology advances provisioning residential and business voice services over data circuits (VOIP); and the declining population base in the rural areas served by Breda and its subsidiaries. Breda's strategic responses to these trends have included efforts to introduce and provide enhanced local services and additional services like voice mail, dial-up and DSL Internet access, long distance services, and to provide cellular services through its agency agreement with U.S. Cellular.Breda also seeks to maximize its telecom industry offerings by partnering with surrounding telephone companies in wireless service ventures and through investment in cellular partnerships within the state of Iowa and surrounding states.Breda has also undertaken to compete with Qwest for voice, long distance, and Internet service customers in the county seat of Carroll, Iowa. 10 Table of Contents · The effect on Breda's revenues from current and potential future changes in access rate regulation at the state and federal levels and in universal services funding by the FCC. The IUB reduced intrastate access rates by 2.7 cents per minute effective February 7, 2009.Discussions to reduce interstate access rates and to reduce and revamp universal services funding also continue at the federal level at the FCC. · The effect on Breda's revenues from rate and pricing structure caused by the competition of multiple providers in the Carroll, Iowa market.The incumbent local exchange carrier (Qwest), the local cable TV provider (Mediacom) and additional outside competitors in that market have all partnered with telecommunication providers that can bring additional service components to complete a bundled service offering to the customer in what is known in the industry as the "triple play".Customers receive local phone service, blocks of long distance service minutes, Internet services, and broadcast services (cable TV or satellite TV) for a competitive price. Breda has switching capabilities for the Carroll, Iowa market that allows Breda to offer high-speed Internet services, in addition to its voice, and long distance.The switching capabilities allow Breda to bring fiber to the home, which would be an overbuild of the Carroll market, and would allow Breda to be self-reliant in providing communication services to that community by no longer needing to lease access lines from Qwest to provide services.Breda’s subsidiary, BTC, Inc. commenced construction of a fiber to the home project in Carroll, Iowa in September, 2009.The project will allow BTC, Inc. to provide an advanced telecommunications network and video services through fiber optic technology directly to homes and businesses in Carroll, Iowa.The funds for the construction project will be primarily provided by a $10,000,000 loan for the project from the Rural Utilities Service.Breda anticipates that the construction will take approximately two years. Breda will modify its package offerings and pricing structures as it rolls out the advanced services in Carroll, Iowa, which is expected to begin in third quarter 2010. · The effect on Breda's revenues from decreased customer counts for dial-up Internet as well as cable TV services.Competition and bundled services, declining population bases in some of Breda's and its subsidiaries' rural service areas, and cost of technology upgrades play a role in the competition for and retention of customers.Breda discontinued its cable TV services in third quarter 2008 in three Iowa towns, and Breda sold its cable TV systems in eight towns in July 2009. 11 Table of Contents · The effect on Breda's revenues from decreased access revenue caused by a decrease in the number of long distance calls originating from, or terminating to, an access line in one of Breda's telephone exchanges.The proliferation of wireless phone usage, and the designation of new technology by the FCC as data services, instead of voice services, have both decreased the "minutes of use" on Breda's networks, which results in less access revenue, and caused the industry access payment structure to be renegotiated by the new technology providers and wireless providers. A more detailed discussion of some of the above factors is included in Item 7 of this annual report. Service Marks Breda has registered the mark "W.I.N. Western Iowa Networks" with the United States Patent and Trademark Office, and Breda and its subsidiaries have all conducted their businesses under the names "W.I.N." or "Western Iowa Networks" since the second quarter of 2001.Breda's use of the mark and related logos is intended to create an integrated, unified marketing approach for all of the products and services of Breda and its subsidiaries and to increase awareness of those products and services. Employees As of December 31, 2009, Breda had 32 full time employees and 1 part time employee.Breda employs all of those employees, but those employees also provide the labor and services for Prairie Telephone, Westside Independent, Tele-Services and BTC, Inc. The salaries and other costs and expenses of the employees are allocated among Breda and its subsidiaries based on time sheet allocations.There currently are not any collective bargaining or other labor agreements with any of Breda's employees, and only three of Breda's employees have written employment agreements.Those employment agreements were with the chief executive officer, the chief operations officer and the chief financial officer of Breda.Breda may utilize part-time employees on an as needed basis. Item 1A. Risk Factors. This Item is not applicable to smaller reporting companies such as Breda. Item 1B. Unresolved Staff Comments. This Item is not applicable to smaller reporting companies such as Breda. 12 Table of Contents Item 2. Properties. Breda and some of its subsidiaries own or lease various real estate.The following paragraphs briefly describe that real estate and how the real estate is currently used. Breda owns or leases the following real estate: · Breda's corporate offices are located at 112 East Main, Breda, Iowa.The building has approximately 7,680 square feet, and is utilized by Breda, Tele-Services, Prairie Telephone, Westside Independent and BTC, Inc. · There is a building attached to Breda's corporate office building which serves as Breda's central office building.The building houses equipment used to switch, record and transmit telephone calls.This type of equipment is sometimes referred to in the industry as "central office equipment."The equipment is used in providing telephone services to Breda and the surrounding rural area.The building has approximately 960 square feet.As noted, Breda's corporate office building is also located on a portion of this real estate. · Breda owns certain real estate and a warehouse which is also located at 112 East Main, Breda, Iowa.The warehouse has approximately 6,720 square feet, and is used primarily for storage of inventory and various equipment (trucks, generators, trailers, plows, etc.). · Breda owns the real estate and building located at 109 West Second Street, Lidderdale, Iowa.The building houses equipment used to switch, record and transmit telephone calls.The equipment is used in providing telephone services to Lidderdale and the surrounding rural area.The building has approximately 600 square feet. · Breda owns the real estate and building located at 310 Main Street, Macedonia, Iowa. The building houses equipment used to switch, record and transmit telephone calls.The equipment is used in providing telephone services to Macedonia and the surrounding rural area.The building has approximately 600 square feet. · Breda leases a portion of the building owned by BTC, Inc. at 603 N. Adams, Carroll, Iowa.Breda utilizes its portion of the building as a retail store for the sale and lease of telephone, cellular and related equipment and merchandise. 13 Table of Contents Prairie Telephone owns or leases the following real estate: · Prairie Telephone's corporate offices are located in Breda's corporate office building at 112 East Main, Breda, Iowa. · Prairie Telephone owns the real estate and building located at 508 Dupont Street, Farragut, Iowa.The building houses equipment used to switch, record and transmit telephone calls.The equipment is used in providing telephone services to Farragut and the surrounding rural area.The building has approximately 2,400 square feet. · Prairie Telephone owns a warehouse which is also located at 508 Dupont Street, Farragut, Iowa.The warehouse has approximately 2,600 square feet, and is used for storage of inventory and equipment (trucks, generators, trailers, plows, etc.). · Prairie Telephone owns the real estate and building located at 500 Washington Avenue, Pacific Junction, Iowa.The building houses equipment used to switch, record and transmit telephone calls.The equipment is used in providing telephone services to Pacific Junction and the surrounding rural area.The building has approximately 2,000 square feet. · Prairie Telephone owns the real estate and a second building located at 500 Washington Street, Pacific Junction, Iowa.The storage building is used to house cable supplies. · Prairie Telephone owns the real estate and building located at 226 Main, Yale, Iowa.The building houses equipment used to switch, record and transmit telephone calls. The equipment is used in providing telephone services to Yale and the surrounding rural area.The building has approximately 1,125 square feet. BTC, Inc. owns the real estate and building located at 603 N. Adams, Carroll, Iowa.The building has approximately 4,450 square feet.The building is used as a satellite administrative office, and houses sales and marketing staff and customer service representatives.The building is the main location for walk-in, customer traffic for telephone and Internet services in the Carroll market area.Breda leases a portion of the building for use as a retail store for the sale of cellular and related equipment and merchandise. BTC, Inc. owns a second building located at 603 N. Adams, Carroll, Iowa.The building houses equipment used by BTC, Inc. in providing telephone services and Internet access services.The building has approximately 280 square feet. 14 Table of Contents Westside Independent owns the real estate and building located at 131 South Main Street, Westside, Iowa.The building houses equipment used to switch, record and transmit telephone calls.The equipment is used in providing telephone services to Westside and the surrounding rural area.The building also houses some equipment used by Tele-Services in its cable business.The building has also been used as the city offices for Westside, Iowa, since approximately April 1, 2003.Breda does not charge any rent to the city of Westside for its use of the building.The building was also previously used for Westside Independent's corporate offices.The building has approximately 1,600 square feet. Carroll County Wireless, LLC does not own any real estate or buildings.The limited administrative services required for Carroll County Wireless, LLC are conducted at the administrative building used by Breda and its subsidiaries at 112 East Main, Breda, Iowa. Tele-Services owns buildings located in six different towns which house some equipment used to receive, descramble and transmit television signals.The equipment is sometimes referred to in the cable industry as "head-end equipment."The buildings each have approximately 150 square feet.Tele-Services' buildings are located on real estate in each of the towns which is either owned by Tele-Services or is made available to Tele-Services under its franchise or other agreement with the town in question, but Tele-Services' use of some of the real estate is pursuant to an oral agreement.Some of the real estate is owned by the towns. Tele-Services pays a very nominal consideration for the use of some of the real estate, but in some cases Tele-Services is not required to pay any consideration. Tele-Services does not believe it will be difficult or cost prohibitive to obtain other real estate for the buildings or the equipment, if that becomes necessary for some reason. Breda, Prairie Telephone, Westside Independent and BTC, Inc. also each own various equipment used to switch, record and transmit telephone calls in the areas serviced by them.The equipment is all housed in buildings owned or leased by them, as discussed above.Breda believes that the normal and ordinary useful life of this type of equipment is from between approximately 5-12 years.The current equipment was purchased at various times over the period of 1998 to 2008.Breda believes the equipment is now in good operating condition and repair, considering ordinary wear and tear and depreciation.Breda, Prairie Telephone, Westside Independent and BTC, Inc. also own miscellaneous lines, cables and other equipment used to provide telephone services and Internet access. Tele-Services owns various equipment used to receive, descramble and transmit cable signals, including various electronic receiving equipment and electronic conductors and devices.The equipment is sometimes called "head end" equipment.Breda believes that the normal and ordinary useful life of this type of equipment is approximately 10 years.The equipment is located in various towns as discussed above.Tele-Services also owns other miscellaneous cables and equipment used in its business. 15 Table of Contents Breda, Prairie Telephone, Westside Independent, Tele-Services, and BTC, Inc. also hold various easements for their various telephone and cable lines and other property.Some of those easements are on or across real estate of the cities, while others are on or across private property. Breda paid all of its obligations under its loan agreements with the Rural Telephone Finance Cooperative on April 30, 2009.Given that fact, all of the real estate and other assets of Breda, Prairie Telephone, Westside Independent and Tele-Services were released from the mortgages and security agreements that had been given by those corporations to the Rural Telephone Finance Cooperative to stand as security and collateral for those loans from the Rural Telephone Finance Cooperative. All of the real estate and substantially all of the other assets of BTC, Inc. are subject to mortgage and security agreements in favor of the Rural Utilities Service (RUS). Item 3. Legal Proceedings. Except as noted in the following paragraph, as of the date of this annual report, Breda was not aware of any material pending legal proceeding to which Breda or any of its subsidiaries was a party or of which any of Breda's or any of its subsidiaries' respective property was the subject, other than ordinary routine litigation, if any, that was incidental to Breda's or the subsidiaries' business.As of the date of this annual report, Breda was not aware that any governmental authority was contemplating any material proceeding against Breda or any of its subsidiaries or any of their respective property. As discussed in Breda's Form 10-Q for the quarter ended September 30, 2009, BTC, Inc. filed a collection action suit against Sprint Communications, L.P. on October 29, 2009 in the United States District Court, Northern District of Iowa Central Division.The suit was filed because Sprint has not paid the carrier switched access charges billed to Sprint since October 1, 2007.The amount of such charges as of December 31, 2009 was $2,137,500. Item 4. RESERVED. PART II Item 5. Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. Breda's authorized stock consists of 5,000,000 shares of Class A Common Stock, no par value, and 5,000,000 shares of Class B Common Stock, no par value.The Class A Common Stock is comprised of three series, consisting of 4,968,984 shares of Series 1 Class A Common Stock, 30,959 shares of Series 2 Class A Common Stock, and 57 shares of Series 3 Class A Common Stock.As of March 1, 2010, Breda had the following outstanding shares of stock:(i) 2,827 shares of the Series 1 Class A Common Stock, which were held by 76 different shareholders; (ii) 23,158 shares of the Series 2 Class A Common Stock, which were held by 514 different shareholders; (iii) 47 shares of the Series 3 Class A Common Stock, which were held by 19 different shareholders; and (iv) 4,819 shares of Class B Common Stock, which were held by 133 different shareholders. 16 Table of Contents Breda had a total of 684 shareholders as of March 1, 2010.Some of the shareholders own shares of more than one of the series of the Class A Common Stock, and that is why the total number of shareholders noted in the preceding paragraph exceeds 684.The determination of the number of shareholders is based upon the number of record holders of the shares as reflected in Breda's internal stock records. Breda's common stock is not listed on any exchange, and there is no public trading market for Breda's common stock.An investment in Breda's common stock is also not a liquid investment because the Articles of Restatement of Breda establish various restrictions and conditions on the issuance and ownership of, and on the transfer of, shares of its stock. For example, Breda has the first right and option to purchase any or all of the shares of the Class A Common Stock or the Class B Common Stock of any shareholder which are the subject of any assignment.An "assignment" for this purpose means any sale, transfer, assignment, gift, bequest or other disposition or conveyance of any shares of stock, whether voluntarily or involuntarily or by operation of any process of law, or otherwise, and whether or not for any value or consideration.An assignment includes, for example, an assignment occurring in connection with the death of a shareholder who is an individual, the dissolution of a shareholder which is an entity, the bankruptcy or insolvency of a shareholder, or the exercise of any rights by any creditor of a shareholder.The purchase price payable by Breda if Breda determines to exercise its right to purchase any shares of the Class A Common Stock or the Class B Common Stock in connection with any assignment other than a voluntary sale of shares is the fair value of the shares as determined by the board of directors, in its sole discretionThe purchase price payable by Breda if the assignment is a voluntary sale of the shares by a shareholder for value will be the amount of the purchase price payable by the proposed transferee in the sale.Breda also has the right and option to purchase any or all of the shares of the Series 1 Class A Common Stock if the holder of the shares ceases to be an eligible telephone subscriber.The purchase price in this circumstance is the fair value of the shares as determined by the board of directors, in its sole discretion.Breda will pay the purchase price for any shares purchased by Breda within 90 days of the date of Breda's written notice to the shareholder of Breda's exercise of its right and option to purchase the shares. The board of directors had historically established the purchase price at approximately 75% of the book value of Breda, but the board began to establish the purchase price at approximately 70% of the book value of Breda in 2002. 17 Table of Contents The board of directors has historically made this determination once per year, in March, April or May, based upon Breda's then most recent year-end financial statements. Breda's fiscal year ends on December 31.The price is then generally announced and becomes effective at the annual shareholders meeting for that year. The purchase price then generally applies until the board of directors makes a new determination and announces the new purchase price at the next annual shareholders meeting.The board of directors has, however, departed from its historical practice on a couple of occasions, primarily in connection with the sale of assets in a transaction which was material to Breda.Beginning with the fiscal year ended December 31, 2006, the board of directors determined to notify shareholders of the established purchase price by letter sent with any dividend payments on or before each April 1st.The new purchase price consequently becomes effective on or around April 1st of each year instead of the annual meeting date. Under this approach, the issuance price and redemption price in 1995, 1996, 1997, 1998 and 1999 was, respectively, $27, $31, $41, $64 and $82. The board of directors departed from its historical practice on November 2, 1999, by adopting a resolution fixing the purchase price at $149 per share. The $149 amount was not based on Breda's book value, but rather was roughly based upon the average sales price of $150.58 per share in the auction that was held in October of 1999.The auction is discussed below.The board of directors took that action because it believed the referenced auction provided it with a basis to make a more current determination on this issue.The board of directors also believed that it was appropriate to make a new determination of the purchase price given the sale of Breda's direct broadcast satellite operation on January 11, 1999. The sale of that operation resulted in a pre-tax gain of $7,436,415.The sale was not included in Breda's books until the first quarter of 1999, and was therefore not included in the 1998 year-end financial statements which had been utilized by the board of directors in establishing the $82 purchase price in early 1999. The board of directors returned to its historical practices at its meeting on March 13, 2000, at which time the board of directors adopted a resolution fixing the purchase price at $180 per share.The $180 amount was determined based upon Breda's 1999 audited financial statements, and was announced at, and became effective at, the May 17, 2000 annual meeting of the shareholders of Breda.If the above described historical practices were followed, the $180 per share amount would have continued until the next annual determination was made by the board of directors and announced at the annual shareholders meeting for 2001. The board of directors determined to again depart from its historical practices on this issue, however, at a meeting of the board of directors held on June 12, 2000.At that meeting, the directors adopted a resolution fixing Breda's purchase price for shares of its common stock at $235 per share.The board of directors took this action because it believed that it was appropriate to make a new determination of the purchase price to reflect the receipt by Prairie Telephone of most of the net after-tax proceeds of the sale by Prairie Telephone of its shares of stock in Central Iowa Cellular, Inc.The $235 per share amount was determined by taking approximately 75% of the then net after-tax proceeds of the sale on a per share basis and adding that figure to the last determined purchase price of $180 per share.The shareholders of Breda were notified of the increase in the purchase price from $180 to $235 per share by letter dated June 14, 2000. 18 Table of Contents At the time the board made its determination on June 12, 2000, Prairie Telephone had received approximately $5,108,280, before taxes, and it was estimated that Prairie Telephone would retain approximately $3,147,676 of that amount, after taxes.For purposes of determining the new purchase price discussed above, Prairie Telephone's basis in its 3,000 shares of common stock of Central Iowa Cellular, Inc. of approximately $206,770 was deducted from the after-tax amount of $3,147,676. The board of directors has followed Breda's historical practices since that time, by announcing a new purchase price of: · $258 per share at the May 16, 2001 annual meeting of the shareholders, · $280 per share at the May 21, 2002 annual meeting of the shareholders, · $303.00 per share at the May 20, 2003 annual meeting of the shareholders, · $326 per share at the May 18, 2004 annual meeting of the shareholders, · $357 per share at the May 17, 2005 annual meeting of the shareholders, · $394 per share, by letter to the shareholders dated July 12, 2006, · $457 per share, by letter to the shareholders dated April 2, 2007, · $509 per share, by letter to the shareholders dated April 1, 2008, and · $547 per share, by letter to the shareholders dated April 1, 2009. The per share amount was established based upon Breda's book value as reflected in its most recent year-end financial statements, consistent with Breda's historical practices, except that, since 2002 and until March 18, 2010, the purchase price has been set at approximately 70% of the book value. The increase in the purchase price from $394 per share to $457 per share which was announced by the April 2, 2007 letter to the shareholders was primarily the result of Breda's receipt of $1,336,000 for the redemption of its 1,336 shares of Class C stock in the Rural Telephone Bank.Breda's pre-tax gain was approximately $1,170,211 and its after tax gain was approximately $698,946. 19 Table of Contents Breda's board established a new purchase price of $587 per share at a meeting held on March 18, 2010. The board followed Breda's historical practices in this regard, with the exceptions that the purchase price was made effective on March 18, 2010, and was set at 69% of book value, instead of 70% of book value. The board determined to utilize 69% of book value, rather than 70%, based on the fact that Breda experienced a decrease of approximately $370,869 in universal service and NECA pool reimbursements during 2009, and Breda believes these amounts to be permanent decreases in revenue sources that will in fact continue to decrease in future years. The board of directors currently intends to continue to address this issue on an annual basis consistent with the above described historical practices, except that the board of directors may determine to lower the percentage of book value on which the purchase price is based and to depart from those historical practices again in the future in the event of the occurrence of what the board of directors believes are material or significant events. The purchase price as determined by the board of directors has increased from $27 per share in 1995 to the current $547 per share amount described above.Breda does not believe that the amount of this increase is indicative of potential future increases, however, in particular given that: · The referenced increase was due primarily to three "one-time" material events, and · Breda does not currently foresee any material increase in revenues from its or any of its subsidiaries' normal and ordinary course business operations, and, in fact, sees continuing and material downside pressure on, and reductions in, those revenues. Since there is no public trading market or any other principal market for Breda's common stock, sales of common stock to other shareholders and repurchases of common stock by Breda currently are the primary methods for a shareholder to be able to sell the shareholder's shares.Breda's repurchases of its common stock are discussed below in this Item. An auction was held in October, 1999, at which shareholders desiring to sell their shares of Breda's common stock were given the opportunity to sell those shares to other Breda shareholders.There are no current plans to arrange any other auctions in the future. Breda maintains a list of shareholders desiring to sell their shares, and of other shareholders desiring to purchase those shares, as discussed below. None of Breda's shares of common stock were purchased by or on behalf of Breda or any affiliated purchaser (as defined in Rule 10b-18(a)(3) of the Securities Exchange Act of 1934) of Breda during the period of October 1, 2009 to December 31, 2009.As of the date of this annual report, Breda did not have any publicly announced plans or programs with respect to purchases of its shares of common stock. 20 Table of Contents Given that repurchases of common stock by Breda is currently one of the primary methods for a shareholder to be able to sell the shareholder's shares, the following paragraphs provide some information on Breda's past purchases of its common stock from its shareholders from 2000 through 2009. During 2000, Breda repurchased 441 shares of its common stock from 14 different shareholders, at a purchase price of $235 per share. During 2001, Breda repurchased a total of 2,216 shares of its common stock from 26 different shareholders.Two hundred twenty of those shares were purchased at $235 per share, and the rest of those shares (1,996) were purchased at $258 per share. Breda repurchased a total of 2,025 shares of its common stock during 2002 from 32 different shareholders.Two hundred eighty-seven of those shares were purchased for $258 per share.The rest of those shares (1,738) were purchased for $280 per share. Breda repurchased a total of 1,306 shares of its common stock during 2003 from 23 different shareholders.One hundred eighty-eight of those shares were purchased at $280 per share, and the rest of those shares (1,118) were purchased for $303 per share. During 2004, Breda repurchased a total of 524 shares of its common stock from 13 different shareholders.Two hundred three of those shares were purchased at $303 per share.The rest of those shares (321) were purchased for $326 per share. Breda repurchased a total of 147 shares of its common stock during 2005 from 8 different shareholders.All of those shares were purchased at $357 per share. Breda repurchased a total of 7 shares of its common stock during 2006 from 1 shareholder, at a purchase price of $394 per share. Breda repurchased a total of 80 shares of its common stock during 2007 from 1 shareholder, at a purchase price of $457 per share. Breda repurchased a total of 85 shares of its common stock during 2008 from 2 shareholders, at a purchase price of $457 per share. Breda did not repurchase any shares of its common stock during 2009. There may have been transfers among the shareholders of Breda during some of the above periods for which Breda did not exercise its right of first refusal.Some of those transfers are noted below. 21 Table of Contents The board of directors determined in late 1999 to allow shareholders to advise Breda of the fact that they desire to sell any or all of their shares of Breda's common stock, and to allow persons to advise Breda of the fact that they desire to purchase shares of Breda's common stock.Breda keeps a list of those shareholders and buyers, and will make the list available to all of the shareholders and buyers on the list.The terms of any sale between a shareholder and a buyer will be negotiated by them, and no one is required to sell or buy any shares because their name is on the list.Breda does not participate in, and has no responsibility for, negotiating the terms and conditions of any sale of shares between anyone on the list.Breda also retains its right to purchase any shares which are intended to be sold by any shareholder to any buyer under the right of first refusal granted to Breda in its Articles of Restatement. The following several paragraphs provide information regarding sales or other transfers of shares of Breda's common stock during the calendar years 2000 through 2009 where Breda did not exercise its right of first refusal to purchase the shares.Some of the sales and transfers may have been between shareholders on the seller and buyer list which is maintained by Breda. During the calendar year 2000, 5 separate sales of shares occurred between shareholders.Two sales each involved 2 shares, which were sold for $235 per share. One sale involved 53 shares, which were sold for $235 per share.One sale involved 31 shares, which were sold for $155 per share.One sale involved 2 shares, which were sold for $149 per share. During the calendar year 2001, 3 separate sales of shares occurred between shareholders.Two sales each involved 7 shares, which were sold for $258 per share.The other sale involved 43 shares, which were also sold for $258 per share. During the calendar year 2002, 3 separate sales of shares occurred between shareholders.Two sales involved 2 shares which were sold for $258 per share.The other sale involved 3 shares which were also sold for $258 per share. During the calendar year 2003, 1 sale of shares occurred between shareholders.The sale involved 2 shares, which were sold for $280 per share. There were no sales of shares between shareholders during the calendar year 2004. During the calendar year 2005, 6 separate sales of shares occurred between shareholders.One sale involved 12 shares which were sold for $326 per share.One sale involved 28 shares which were sold for $357 per share.Two sales involved 2 shares each which were sold for $357 per share. One sale involved 16 shares which were sold for $367 per share.The last sale involved 21 shares which were sold for $357 per share.Breda elected not to exercise its right of first refusal on any of these shares. 22 Table of Contents During the calendar year 2006, 6 separate sales of shares occurred between shareholders or among family members.One sale involved 80 shares, which were sold for $400 per share.One sale involved 1 share which was sold for $357.Another sale involved 10 shares which were sold for $410 per share.Two sales involved 40 shares, which were sold for $400 per share.Another sale involved 2 shares, which were sold for $394 per share. There were 21 separate transfers of shares during the calendar year 2007 between shareholders or among family members.A summary of those transfers is as follows: 1. Two shares were sold for $394 per share. 2. Forty-five shares were sold for $394 per share. 3. Two shares were sold for $400 per share. 4. Eleven shares were sold for $457 per share. 5. Two shares were sold for $457 per share. 6. Ten shares were sold for $460 per share. 7. Two shares were sold for $457 per share. 8. Eight shares were sold for $450 per share. 9. Thirty shares were sold for $457 per share. Two shares were sold for $457 per share. Ten shares were sold for $457 per share. Thirty shares were sold for $457 per share. Ten shares were sold for $457 per share. One hundred twenty shares were sold for $457 per share. Fifty-three shares were sold for $457 per share. One hundred ten shares were sold for $457 per share. Nine shares were sold for $457 per share. Eighty-three shares were sold for $457 per share. Forty-seven shares were sold for $457 per share. Two hundred forty two shares were sold to four employees for fair market value as determined by the employer. Ten shares were sold for $480 per share. There were 38 separate transfers of shares during the calendar year 2008 between shareholders or among family members.A summary of those transfers is as follows: 1. Ten shares were transferred between spouses. 2. Two shares were sold for $460 per share. 3. Thirteen shares were sold for $457 per share. 4. One hundred sixty shares were transferred equally (32 shares) to five family members and two shares were sold for $457 per share. 5. Fifteen shares were sold for $457 per share. 6. Ninety-two shares were transferred to family members as follows:eight individuals received eight shares each and four individuals received seven shares each. 7. Fifty shares were sold for $462 per share. 23 Table of Contents 8. Sixty-seven shares were transferred to a family member. 9. One hundred shares were transferred to three family members as follows:two individuals received 33 shares each and one individual received 34 shares. One hundred eighty shares were transferred equally (20 shares) to nine individuals. One hundred shares were sold for $457 per share. Two hundred twelve shares were transferred equally to four individuals. Two shares were transferred from one spouse to another. Three shares were transferred from one spouse to another. Two shares were sold for $509 per share. Two shares were sold for $509 per share. Two shares were sold for $509 per share. Fifteen shares were sold for $510 per share. Thirty shares were sold for $1 per share. Four shares were transferred equally to four individuals. Two hundred twelve shares were transferred to the shareholder’s son. Twelve shares were sold for $509 per share. Thirty eight shares were sold for $509 per share. Two shares were sold for $509 per share. Two shares were sold for $509 per share. Fifty six shares were sold for $514 per share. Ten shares were transferred to brother. Two shares were transferred to related party. Two shares were sold for $509 per share. Thirteen shares were sold for $509 per share. Two shares were transferred to former spouse. Ten shares were transferred to spouse. One hundred forty eight shares were transferred to shareholders’ trust. One hundred twenty five shares were transferred to sister. Thirty four shares were transferred to children. Thirty shares were sold for $1 plus other consideration. Thirty shares were sold for $509 per share. Fourteen shares were transferred to spouse. There were 37 separate transfers of shares during the calendar year 2009 between shareholders or among family members.A summary of those transfers is as follows: 1. Twenty-five shares were sold for $509 per share. 2. Two hundred twelve shares were transferred to nine family members. 3. Four hundred fifty shares held jointly were transferred to the two individuals’ revocable trusts. 4. Twenty shares were sold to three individuals for $509 per share. 5. Three hundred forty-four shares were sold for $1.00 and other consideration to six family members. 24 Table of Contents 6. Three hundred sixty-two shares were transferred to six family members. 7. One hundred twenty-one shares were transferred to spouse. 8. Ten shares were sold for $514 per share. 9. Two shares were transferred to spouse. Two shares were sold for $550 per share. Fifty-two shares were transferred to spouse, son, and daughter-in-law. Two shares were sold for $550 per share. Two hundred shares were transferred to spouse. One hundred twenty-eight shares from two shareholders transferred to daughter. Two shares were sold for $547 per share. Seventy shares were transferred to four children. Two shares were sold for $200 per share. Four shares were sold to two individuals for $547 per share. One share was sold for $509 per share. Two shares were sold for $547 per share. Ten shares were sold to two individuals for $550 per share. Five shares were transferred to brother. Two jointly-held shares were transferred equally to the individuals. One hundred seventeen shares were transferred to spouse. Twenty-three shares were sold for $509 per share. Two shares were sold for $394 per share. Two certificate holders transferred 80 shares to surviving shareholder. Sixty-two shares were sold to seven individuals for $547 per share. Seventy-five shares were sold to two individuals for $547 per share. Two hundred twelve shares were transferred to ten children. Ten shares were sold for $547 per share. Two shares were sold for $547 per share. Twenty-one shares were transferred to shareholder’s revocable trust. Forty-six shares were sold to four individuals for $547 per share. Twenty-two out of sixty-two shares were transferred to two children, and the remaining forty shares were sold to two children for $547 per share. Two hundred thirty-three shares were transferred to the shareholder’s revocable trust. Ten shares were sold for $547 per share. No shares of stock were issued by Breda in 2009. As of the date of this annual report, Breda did not have any equity compensation plans (including any individual compensation arrangements) in place for any directors, officers, employees or other persons. As of the date of this annual report, Breda had no plans to, and had not agreed to, register any of its common stock under any federal or state securities laws. 25 Table of Contents There are currently no outstanding warrants, options or other rights to purchase any shares of common stock of Breda, and there are also currently no outstanding securities which are convertible into or exchangeable for common stock of Breda.Breda's shares of common stock are not convertible into any other securities. Breda has declared and paid 11 dividends to its shareholders since Breda was incorporated in 1964.The dividends were declared in March or April of each of 1999 through 2009.The first six dividends were in the amount of $3.00 per share.The 2005, 2006 and 2007 dividends were in the amount of $7.00 per share.The 2008 and 2009 dividends were in the amount of $8.00 per share.The aggregate dividend paid was, respectively, $113,166, $113,046, $111,087, $104,214, $98,436, $94,479, $218,190, $217,161, $217,112, $246,808 and $246,808.At its board meeting on March 18, 2010, Breda declared an $8.00 per share dividend for shareholders of record on March 18, 2010, payable on or before April 1, 2010, and totaling $246,808. Payment of dividends is within the discretion of Breda's board of directors, and out of funds legally available therefore as provided in the Iowa Business Corporation Act. The restrictions and covenants in the RUS loan agreements for the fiber-to-the-home build-out in Carroll, Iowa apply to Breda’s subsidiary, BTC, Inc.Breda does not believe that those restrictions and covenants will preclude Breda from paying any dividends or distributions or from repurchasing any its shares of common stock during 2010, should Breda otherwise determine to do so. Although Breda has declared a dividend in each of the years from 1999 through 2010, there is no assurance that regular dividends will continue to be able to be paid by Breda in the future given both the general economic outlook that was in existence at the time of the preparation of this annual report and given the revenue pressures being felt by Breda at that time.It is possible, therefore, that no, or perhaps reduced, distributions will be declared and paid by Breda in future years. Item 6. Selected Financial Data. This Item is not applicable to smaller reporting companies such as Breda. Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operation. Except for any historical information, the following discussion contains forward-looking statements that are subject to risks and uncertainties, and which speak only as of the date of this annual report.No one should place strong or undue reliance on any forward-looking statements.Breda's actual results or actions may differ materially from these forward-looking statements for many reasons, including the risks and other matters noted at the beginning of this annual report.This Item should be read in conjunction with the financial statements and related notes in Item 8 of this annual report and with the understanding that Breda's actual future results may be materially different from what is currently expected or projected by Breda. 26 Table of Contents Overview General Breda is a provider of telecommunication services to residential and business customers in the west central region and the southwest region of rural Iowa.Breda and its wholly-owned subsidiaries, Prairie Telephone Co., Inc., Westside Independent Telephone Company, Tele-Services, Ltd. and BTC, Inc., all conduct business under the names "W.I.N." or "Western Iowa Networks".Breda also owns approximately 66.67% of the outstanding membership units of Carroll County Wireless, L.L.C., and the results of operations of Carroll County Wireless, L.L.C. are included in Breda's consolidated financial statements.Carroll County Wireless, L.L.C. holds the PCS spectrum for nearly all of Carroll County, Iowa.PCS spectrum is bandwidth allocated by the Federal Communications Commission which can be used in the transmission of voice, data and television communications. The telecommunication services provided by Breda or its subsidiaries include long distance services, dial-up and high-speed Internet services, satellite Internet services, and cable TV services. Breda and its telephone subsidiaries operate seven telephone exchanges as the historical or incumbent local exchange carrier.BTC, Inc. offers competitive local exchange carrier services to residential and business customers in Carroll, Iowa.Qwest is the incumbent local exchange carrier for that area. Carroll County Wireless, L.L.C.'s revenues are derived from fees paid to it under roaming agreements through i wireless agreements with other wireless carriers.Breda is not actively or directly marketing i wireless services to customers in Breda's telephone exchanges. Operating Segments Breda organizes its business into three reportable segments.Those segments are local exchange carrier services, broadcast services, and Internet service provider services.Breda has organized its business into those segments because the segments are each strategic business units that are managed separately and that offer different products and services in different regulatory environments. Local Exchange Carrier Services. This segment provides telephone (including long distance services), data services, and other services to customers in the local exchanges served by Breda and its telephone subsidiaries.This segment also includes the revenue generated by Carroll County Wireless, L.L.C. through its i wireless agreements with other wireless carriers. 27 Table of Contents Broadcast Services.This segment provided cable television services to customers in a total of twelve towns in Iowa and one town in Nebraska from January 1, 2009 through June 30, 2009.Tele-Services sold seven of its southern Iowa cable TV systems and its cable system for Beaver Lake, Nebraska on July 1, 2009, and Tele-Services bought the cable television system in Breda's Macedonia, Iowa telephone exchange effective August 1, 2009. Tele-Services was therefore providing cable television services to six Iowa communities as of December 31, 2009. Internet Services. This segment provides Internet access to customers in the local exchanges and the surrounding areas and in the Carroll, Iowa market area.The Internet services are provided through BTC, Inc. The segments in which Breda and its subsidiaries operate are as follows: Local Exchange Carrier Breda Prairie Telephone Co., Inc. Westside Independent Telephone Company BTC, Inc. Carroll County Wireless, L.L.C. Broadcast Services Tele-Services, Ltd. Internet Service Provider BTC, Inc. BTC, Inc. is a subsidiary of Prairie Telephone.BTC, Inc. provides Internet services to its customers and to the customers of Breda, Prairie Telephone and Westside Independent who subscribe for Internet services.BTC, Inc. is also a CLEC providing local and long distance telephone services to customers in the Carroll, Iowa market area, where Qwest is the incumbent local exchange carrier. Breda's primary source of consolidated revenues is from the telephone services provided by Breda, Prairie Telephone, Westside Independent and BTC, Inc.The operating revenues from telephone services are primarily derived from the following types of fees and charges: · Flat monthly fees charged to subscribers for basic local telephone services.As of March 1, 2009, those fees varied from approximately $15.00 to $35 per month.The monthly fee is higher for subscribers who elect to have additional services and features, such as custom features. · Access charge revenues payable by long distance carriers for intrastate and interstate exchange services provided to those long distance carriers.Access charge revenues constitute a substantial part of Breda's consolidated revenues, and the regulation of access charge rates by the Federal Communications Commission and the Iowa Utilities Board creates a material risk to Breda and its subsidiaries, as is discussed in more detail below. 28 Table of Contents · Revenue from the sale and lease of customer premises telephone equipment and other similar items and other miscellaneous customer services, such as custom calling services.Revenues from custom calling features are not, however, a material source of revenue. · Fees from long distance providers for billing and collection services for long distance calls made by subscribers.Breda, Prairie Telephone and Westside Independent have been experiencing increased competition in this area over the past several years.The competitors include other third parties providing these services, and the long distance providers themselves since some providers have decided to handle their own billing and collection.Breda may at some point make a determination to stop providing billing and collection services for other carriers. · Fees from per minute rate plans and calling plan fees on long distance calls made by subscribers of Breda, Prairie Telephone, Westside Independent and BTC, Inc. · Breda, Prairie Telephone, Westside Independent and BTC, Inc. each generate revenues from providing Internet access and from sales and leases of other equipment and facilities for private line data transmission, such as local area networks, virtual private networks and wide area networks.They are experiencing intense services and pricing competition in providing Internet access. As noted above, access charge revenues constitute a substantial part of Breda’s consolidated revenues, and the regulation of access charge rates by the FCC and the IUB creates a material risk to Breda and its subsidiaries. The National Exchange Carrier Association (NECA) has been delegated some authority by the FCC regarding the regulation of interstate access charge rates.On August 29, 2008, NECA filed its 2009 Modifications of the Average Schedule USAC High Cost Loop (HCL) support formula for companies that have less than 700 access lines per exchange.These revisions are made each year, but the projected 2009 impacts were much greater than previous years and would have more of a negative effect on average schedule companies, such as Breda.The modifications were effective on January 1, 2009.During each year the capped National Average Cost Per Loop (NACPL) adjusts upward because of quarterly data submissions by cost companies.Because of this upward adjustment in the NACPL, which serves as a base to determine the HCL for average schedule companies such as Breda, the payments to average schedule companies for all months of the year are reduced.Although cost per loop values for most of the average schedule companies are projected to increase, the payments to average schedule companies would be reduced, due to the cap on payments.The estimated HCL support paid to rural companies in 2009 was expected to decrease by $13.3 million.Bredaexperienced a decrease in its HCL support payments for 2009 of approximately $225,042, or 52.04%.Breda is also experienced a decrease in its local switching support payments for 2009 of at least $17,305, or 8.16%. 29 Table of Contents In December 2008, NECA filed changes with the FCC to the NECA Tariff F.C.C. No. 5.It was determined that rates in the traffic sensitive switched access category would increase on average by 5.8%, and rates in the traffic sensitive special access category would increase on average by 6.3%.The FCC granted an effective date for these rates of July 1, 2009. Breda experienced a $160,082 decrease in its traffic sensitive settlements, or 15.5%, during the twelve-month period ended December 31, 2009. Breda and its subsidiaries are also subject to risk regarding changes in intrastate access charge rates because concerns have been raised by the Iowa legislature and the IUB regarding intrastate rates, and whether alternative intrastate intercarrier compensation mechanisms should be investigated.Various individuals and consulting representatives have been analyzing and attempting to develop comments relating to a potential state universal service fund.The IUB had postponed comments until October 26, 2009, because there were a number of significant details that had not yet been discussed or determined by the IUB.On October 28, 2008, the ITA filed its comments on whether Iowa needs a state USF funding mechanism.In its filing, the ITA linked the state USF discussion with the tariff battle that consumed much of 2008 and reminded the IUB of the severe impact of proposed access reduction.The ITA noted that if access policy changes cause high-cost carriers, such as Breda, to be unable to recover their costs of providing intrastate services from increased local rates to the customer and reduced access charges, then a state USF would be necessary as a cost recovery mechanism. The Iowa Telephone Association Access Service Tariff No. 1 (ITA Tariff) mirrors the NECA tariff in many respects for intrastate traffic.Breda concurs in this tariff and is therefore subject to the rates outlined in the ITA tariff.Prior to July 1, 2009, the intrastate rates that mirrored the NECA interstate rates that went into effect on July 1, 2007 were still being used by Breda and the other Iowa companies that concurred in the ITA tariff because while the ITA filed the September 1, 2007 tariff which was allowed to go into effect, it was later challenged by Sprint, Verizon and AT&T, and the intrastate rate changes were put on hold, and reverted back to the July 1, 2007 rates. The IUB conducted a hearing on the July 1, 2ntrastate Access Tariff on April 1 and 2, 2008.Sprint, Verizon and AT&T asked the IUB to reduce the intrastate access rates in the ITA tariff to the NECA interstate levels.Specifically, the interexchange carriers requested that the IUB eliminate the 1.5 cent transport interconnection charge, reduce the local switching charge by 1.9 cents, and eliminate the 3-cent common carrier line charge.The total requested reduction would have been 6.4 cents on each intrastate minute.The IUB issued a final order on May 30, 2008 where it directed the ITA to, within 30 days, remove the 1.5 cent transport interconnection rate element and to lower the local switching rate element to 2.4435 cents per minute to mirror the NECA interstate tariff rate.After various delays, the IUB ruling became effective on February 7, 2009, and Breda’s access rate decreased 3.1 cents per minute for all intrastate access minutes.Breda estimates that the decrease in intrastate access rates decreased Breda’s network access revenues by approximately $128,425 in 2009. 30 Table of Contents On May 31, 2009, the ITA received approval from the IUB to allow the intrastate access rates in the ITA tariff, and which mirror the NECA tariff, to be effective on the same date as the interstate rates in the NECA tariff, and effective on July 1, 2009, the intrastate access rates mirrored the interstate access rates, except for the 3-cent common carrier line charge as previously discussed. In its final order on May 30, 2008, the IUB also stated that it would open a rule making to determine whether to eliminate the 3-cent common carrier line charge. On September 4, 2009, the IUB denied Sprint’s request to start a rulemaking docket for the purpose of eliminating the carrier common line charge.The IUB noted that it would consider CCL in its docket on Universal Service.The IUB also noted that it was not concluding that CCL should necessarily be related to a possible universal service fund, only that the issues ought to be considered together. Breda believes that further changes in access charges will likely occur, and that if any of the plans known today are adopted, as currently proposed, there will be substantial reductions in access revenues.Since access charge revenues constitute a substantial portion of Breda's total consolidated revenues, this is an area of material risk to Breda and its subsidiaries. Universal service funding is also an important part of Breda's consolidated revenues, and the regulation of universal service funding by the FCC is another area of material risk to Breda and its subsidiaries.On May 1, 2008, the FCC voted in favor of an interim cap on payments to competitive eligible telecommunications carriers under the USF High Cost funding program.Most CETC recipients are wireless carriers, and the FCC is attempting to slow the growth of payments to CETC’s, which have grown from approximately $1.5 million in 2000 to more than $1 billion in 2007.On July 2, 2008, the Federal Register published the FCC order adopting an interim cap on USF payments to CETCs.The order became effective on August 1, 2008, and is still in place as of the date of this report.BTC does not receive USF high cost funding.Since BTC, Inc. is a competitive local exchange carrier in the Carroll, Iowa market, it is only eligible to receive high cost universal service funds if the incumbent local exchange carrier receives those funds.The incumbent local exchange carrier is Qwest, and Qwest does not receive universal service funding for the Carroll, Iowa market. 31 Table of Contents The universal service funds are also now being paid to more telecommunications providers than in the past.Breda anticipates that there may be changes in the future on how universal service funds are disbursed among the numerous eligible telecommunications providers. Breda believes that federal universal service fund criteria will continue to change, but Breda is unable to determine estimated time frames or estimated financial ramifications of all of the provisions as of the date of this report.The decrease in intrastate access rates implemented by the IUB on February 7, 2009, and the changes being implemented on the federal level with the federal universal service fund, have caused Breda and its representative industry members to study the feasibility of a state universal service fund.Given the preliminary nature of these studies and discussions, however, Breda is not able to estimate what financial ramifications, if any, could come from such a fund. Breda believes it is likely that the discussion of a state universal service fund will need to be coordinated with emerging FCC developments.The FCC has announced it will issue additional guidance on its plans for the universal service fund in the spring of 2010, or shortly after it releases its National Broadband Plan in March 2010.On November 13, 2009, the FCC issued a public notice seeking comments relating to specific policy issues relating to USF and the broadband plan.While various industry organizations have compiled data and worked on this issue since 2003, no final plan had been adopted on a statewide level.Since access charge revenues constitute a substantial portion of Breda's total consolidated revenues, this is an area of material risk to Breda and its subsidiaries. The FCC distributed a summary paper within its department on March 4, 2010 which noted some proposed changes to the current universal service and intercarrier compensation regimes that would redirect investment towards broadband.Some of the proposals that would be included in the National Broadband Plan would: a. Over time, transform the current high-cost USF program into a new Connect America Fund (with at most one recipient) and a new Mobility Fund, and at the end of a transition period, the fund for the current high cost fund would be eliminated, b. Eliminate inefficient spending in the current high cost fund to free up resources for the new funds.This would include phasing down CETC support, c. Reduce intrastate access levels to interstate rates over time, and consider the lost access revenues in calculating the Connect America Fund, d. Expand Low Income universal service support to broadband, and e. Broaden the USF contribution. The FCC delivered the National Broadband Plan to Congress on March 17, 2010, and the plan sets forth broadband goals for the nation, and reports on the current state of broadband deployment and adoption.For the recommendations that are addressed to the FCC as opposed to Congress or state or local governments, the FCC will publish an implementation schedule and begin or complete rulemakings, subject to normal FCC procedures.As noted previously, Breda believes these proposed adjustments will affect the intercarrier compensation and universal service regimes and could have a significant negative effect on Breda’s future revenue streams. 32 Table of Contents In early October 2008, Verizon and AT&T submitted a proposal to the FCC that would, among other things, establish a unified $.0007 terminating access rate for all rate of return carriers, like Breda, and would apply to all traffic exchanged with or on the public switched telephone network, including IP based traffic.The $.0007 access proposal by Verizon and AT&T would have relieved Verizon, AT&T and other larger carriers of more than $8 billion in annual access and intercarrier compensation responsibilities.Most small telephone company costs are above five cents per minute to provide this service on their volume of minutes, and Breda is no exception.This proposal has the potential to cripple the rural telephone industry.As noted previously the FCC proposes to incorporate intercarrier compensation as part of its review of its broadband plan. Phantom traffic is another issue related to intercarrier compensation.Studies have shown that a sizable portion (sometimes up to 20-30%) of traffic now terminating on ILEC switches is being delivered in a form in which billing information is absent, lost, stripped or altered.Studies have also shown that ILEC's, such as Breda, could be losing between 10-15% of revenue as a result of phantom traffic.Another problem is that even when the originating service provider of the phantom traffic is discovered, it is difficult to get proper payment from the provider, in part because there are no penalties imposed for failing to make payment.Breda and other carriers believe that penalty and arbitration provisions should also be implemented in addition to the proposed "truth in labeling" requirements.The Iowa Telecommunications Association "Qwest Committee" is also working with Qwest to address the issue of phantom traffic that traverses its network, and for which Qwest refuses to pay terminating access charges to ILEC's.No final resolution had come out of these efforts as of the date of this report. Breda filed a collection actions suit on October 29, 2009 against Sprint regarding payment of access revenue for conference bridging services.Breda continues to individually attempt to negotiate settlement agreements with carriers disputing the volume of minutes and the interstate and intrastate switched access charges billed to them by BTC, Inc.BTC, Inc. is working with legal counsel for assistance in its collection actions against the various carriers that are withholding network access service revenues.In addition to working with legal and industry consultants on collection actions, BTC, Inc. is also monitoring the outcome of the various court proceedings in Iowa, Minnesota, and New York, as well as oral arguments and proceedings before the FCC and the IUB.While BTC, Inc.’s situation is not identical to these proceedings, some of the rulings will be applicable to BTC, Inc.’s situation.The FCC has ruled in prior cases involving carrier non-payment of access charges that carriers could not take these kinds of “self-help” actions and could not block traffic traversing their networks. 33 Table of Contents On September 18, 2009, the IUB filed an Order Initiating a Rule Making to consider proposed amendments to its rules to address High Volume Access Service (HVAS) and the effect HVAS can have on a telco’s revenues from intrastate switched access services.The IUB has concluded that HVAS calls cannot be billed for access services pursuant to an association tariff, such as the ITA tariff in which Breda concurs, because of their fact-sensitive and individualized nature.The IUB is looking to require telcos providing HVAS to file an individual tariff for that service.The telcos would continue to concur in an association tariff for all other access services.The IUB outlined various other provisions regarding HVAS and requested comments by October 27, 2009.Oral presentation on the proposed rules were scheduled for December 8, 2009.At that proceeding, the IUB allowed for additional comments to be filed by January 29, 2010.No further updates were available as of the date of this report. In an order released November 23, 2009, the FCC reversed its earlier ruling in a dispute between Qwest and Farmers of Wayland.The October 2, 2rder had stated that the conference calling companies were end users, and that Farmers could charge access rates.The FCC ruled November 23, 2009 that new evidence produced in this proceeding indicated that conference calling companies never subscribed to the services offered under the tariff, and therefore were neither customers nor end users within the meaning of the tariff, and the telephone company could not charge switched access charges under the terms of their tariff.No further updates were available as of the date of this report regarding any ensuing legal challenges to these rulings. The Deficit Reduction Omnibus Reconciliation Act of 2005 included the digital television transition legislation.The Act established February 17, 2009 as the deadline for broadcasters to transition from analog to digital spectrum, but in February 2009, a bill was passed that postponed the DTV transition until June 12, 2009.All of Tele-Services' cable service systems are analog systems.Tele-Services has installed the equipment in each of its cable TV communities to receive and convert the digital signal to an analog signal, and is in compliance with all requirements of the Deficit Reduction Omnibus Reconciliation Act of 2005.If Tele-Services were to provide total digital transmission of all programming, it would require significant upgrades to Tele-Services' plant, equipment, and cables. As noted previously, Tele-Services sold seven of its southern Iowa cable television systems, and its Beaver Lake, Nebraska system on July 1, 2009.This sale affected approximately 1,146 customers.Tele-Services also turned down three of its smallest communities in second quarter 2008, and sold two additional communities in the fourth quarter 2008.With its purchase of the Macedonia, Iowa, cable television system on August 1, 2009, Tele-Services now serves approximately six hundred nineteen subscribers in six Iowa communities, 34 Table of Contents BTC utilized the Statewide Cable Franchise Bill by filing an Application for Certificate of Franchise Authority with the IUB on March 19, 2009.BTC received IUB approval on April 8, 2009 to provide video services to the city of Carroll, Iowa as part of its fiber-to-the-home project.BTC received RUS release of loan funds approval on March 13, 2009 for this project.The construction phase of the fiber to the home overbuild project in Carroll, Iowa, began in early September 2009.It is anticipated that the project will be completed within two years. The American Recovery and Reinvestment Act (ARRA) of 2009 was signed into law by President Obama on February 17, 2009, which included the Broadband Technology Opportunities Program (BTOP) and the Broadband Initiatives Program (BIP). The National Telecommunications and Information Administration (NTIA) and the United States Department of Agriculture’s (USDA) Rural Utilities Service (RUS) jointly issued a Notice of Funds Availability (NOFA) and solicitation of applications on July 1, 2009, describing the availability of funds and application requirements for the broadband initiatives contained in the ARRA.The BTOP was funded at $4.7 billion and provides grants to support the deployment of broadband infrastructure in unserved and underserved areas, to enhance broadband capacity at public computer centers, and to encourage sustainable adoption of broadband service.The intent is for these projects to then spur job creation and stimulate long-term economic growth and opportunity per the ARRA objectives. The requirements to determine eligibility for applications for unserved areas and underserved areas (last mile projects and middle mile projects) involved specific data for contiguous census blocks where minimum percentages of households in the proposed funded service area lacked access to minimum broadband speeds.One of the other requirements, that there be a sustainable business plan for the proposed project, was a major obstacle for Breda as it evaluated its options under these programs.Breda subsequently determined to stop its application processes for these funds. On September 9, 2009, when the NTIA launched its initial, searchable database of the broadband applications, it was determined that already roughly 40 applications were filed whose project descriptions referenced Iowa or whose application listed Iowa as the applicant’s home-state address, and whose applications covered hundreds of Iowa communities, many of which are already served by telephone companies such as Breda.Breda, along with other Iowa telcos, subsequently had to review each application with Iowa references, and to exercise their right to object to applications that were seeking funding in their existing service areas.These objections were especially important when those applications contained misstatements or errors about whether or not broadband service was available. Changes were made to both the NTIA and RUS programs before the rules were announced for the second round of broadband stimulus applications due March 26, 2010.The RUS will concentrate on last mile projects and removed the “underserved area” definition.NTIA will focus on “middle-mile” projects.Breda has now determined to file, and is completing its application for a combination grant and broadband loan request for its Breda and Lidderdale exchanges. 35 Table of Contents Other miscellaneous sources of revenue are discussed in the financial statements included in Section 8 of this annual report. The following table reflects, on a consolidated basis for Breda and its subsidiaries, the approximate percentage of Breda's and its subsidiaries' aggregate revenue which was derived from the three segments described above and from investments as of the close of each of the past three fiscal years: Local exchange carrier (1) % % % Broadcast (2) % % % Internet service provider (3) % 36 Table of Contents This segment includes (i) flat monthly fees charged to subscribers by Breda, Prairie Telephone, Westside Independent and BTC, Inc. for basic local telephone services, (ii) universal services funding amounts and access charges payable by long distance carriers for intrastate and interstate exchange services provided to those long distance carriers, (iii) fees from long distance providers for billing and collection services for long distance calls made by subscribers, (iv) per minute rates and calling plans rates for long distance services, and (v) monthly cellular commissions, advertising fees, and miscellaneous revenues. This segment includes monthly fees charged for basic and premium cable services. This segment includes monthly fees charged for Internet services. Twelve Months Ended December 31, 2009 and 2008 The following table sets forth the components of Breda's revenues for the twelve months ended December 31, 2009, compared to the same period in 2008. Years Ended December 31, Change Amount Percent OPERATING REVENUES Local Exchange Carrier Local network services $ $ $ % Network access services ) -39.2 % Long distance services ) -7.1 % Cellular services ) -3.2 % Uncollectibles ) ) -96.8 % Miscellaneous ) -14.3
